Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 1 of 134 Page ID #:131




                EXHIBIT A




                                       1
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 2 of 134 Page ID #:132




                                       2
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 3 of 134 Page ID #:133




                                       3
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 4 of 134 Page ID #:134




                                       4
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 5 of 134 Page ID #:135




                                       5
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 6 of 134 Page ID #:136




                                       6
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 7 of 134 Page ID #:137




                                       7
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 8 of 134 Page ID #:138




                                       8
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 9 of 134 Page ID #:139




                EXHIBIT B




                                       9
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 10 of 134 Page ID #:140




 Honorable Jean P. Rosenbluth
 United States Magistrate Judge
 Roybal Federal Building and United States Courthouse
 255 E. Temple St., Courtroom 690, 6th Floor
 Los Angeles, CA, 90012

 Honorable Jean P. Rosenbluth:

 Hello. My name is Grace Ahn and I am the wife of Christopher Ahn. We were married in July of
 2017, but have been together since May of 2004 when we were both only 23 years old. We met
 when I was taking a year off after graduating from UCLA and preparing to attend UCSB for
 teaching credential and Masters in Education. I have been an English teacher at West Covina
 High School for the last 13 years. I am currently also the English Language Development (ELD)
 Coordinator on campus.

 In 1998, at the young age of 17, Christopher lost his father to cancer and had to take over the
 family business to provide for his immigrant mother, aging grandmother and a 14-year-old
 brother. I did not know him then, but I know his father’s death is a significant source of his
 compassion and integrity. Chris has revealed to me that after his father’s death, he vowed to live
 his life to honor his father, to do good work to make his father proud. And Christopher has lived
 up to that promise to the best of his abilities. I wish he didn’t have to go through such a
 tremendous loss, but I believe firmly that this loss shaped him into the man that I not only love,
 but also respect.

 Less than a year after we started dating, Christopher deployed to Fallujah and served his country
 honorably. After his service with the Marine Corps, he continued to serve the military community
 through his work with the Vets for Freedom, Warrior Legacy Foundation, Spirit of America and
 the Young Marines. Even while attending Darden School of Business, he devoted his time with
 the Darden Military Association for various humanitarian causes. Then returning home with an
 MBA in 2013, he reconnected with his former boss to start up Moku, a digital consulting firm. As
 Chief Strategy Officer, he worked day and night, quickly making the business a success.

 I cannot be more proud of his valor and big heart to serve his family and country. But really, I
 have been the biggest beneficiary of his big heart. I do not recognize the man described in the
 allegations in the complaint. I know in my heart Christopher would never do the things he is
 being accused of, and I trust that the evidence will show that he did not harm anyone. He is not
 capable of violence. But I also know he would never run and hide from his responsibilities. He
 would want to clear his name through the proper process. In the weeks before he was arrested,




                                                 10
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 11 of 134 Page ID #:141




 Christopher was living with me and going about his usual routine. He told me that the FBI had
 warned him about death threats, but it didn’t even occur to him to flee. He would never do that
 to me or his family.

 Part of the reason I married Christopher is because everything he has done has always been for
 the love of country and family. The desire to support family drives him. Same goes for my
 dedication to my parents who immigrated to provide better lives for us. Christopher has been
 the main financial provider for the two of us because I financially support my parents. With Chris
 currently in detention, I had to move back in with my parents because I am not able to afford the
 mortgage on their home and maintain an apartment for myself. It may be difficult to
 comprehend, but our dedication to our parents is the reason why the court should be entirely
 confident that Christopher is not a flight risk. He values family too much; I would never leave my
 family. It is unthinkable to cause that much pain to our parents. Our home is here. Our hearts are
 here. Our lives are here. Chris was away numerous times during our 15 years together, but I
 always remained in California and he always returned home. This is where we want to build our
 lives together.

 Christopher never sees value in creating conflict or causing pain. He is the first one the say sorry,
 first one to reach out, and first one to help the fallen. I remember last winter was particularly
 cold. He had become friendly with a homeless man always outside of our local Ralphs. One very
 cold night, we saw that man passed out and shivering violently. We tried to wake him up, but he
 was incoherent. So Christopher rushed home and brought several of our blankets to wrap him
 up in. Christopher asked the store for cardboard boxes and built a sort of wind blocker and left
 some money in his pocket. This is the real Christopher Ahn. He is a big ball of love, generosity,
 honor and service. He is a gentle soul. He has lived his entire adult life with a moral standard
 higher anyone else I know. I plead with the court to see all that is good in him and grant him bail.
 Thank you.

 Sincerely,




 Gracie Ahn




                                                   11
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 12 of 134 Page ID #:142




     Honorable Jean P. Rosenbluth
     United States Magistrate Judge
     Roybal Federal Building and United States Courthous
     244 E. Temple St., Courtroom 690, 6th Floor
     Los Angeles, CA, 90012

     Dear Honorable Jean P. Rosenbluth,

     Thank you for your time. My name is Daniel Ahn, Christopher’s younger brother. I hope
     to introduce myself and share with you who my brother is and how much he means to
     me. My brother and I grew up in a small family with my late Father, Mother and
     Grandmother in southern california. I shared and slept in the same bed with my brother
     until I reached middle school. I remember him making up bedtime stories, helping me
     with homework, walking with me to the comic book store, we were inseparable. Growing
     up, my mother and father were always working with my grandmother caring for us.
     Seeing how hard they worked gave us perspective of how much they sacrificed and
     loved us. As a child, my brother was my role model and my best friend. He taught me
     from right and wrong, to live honorably and continues to help me in every way to this
     day. I love him so much.

     When I was born, I had several complications and went through numerous surgeries
     into elementary school. My brother was always there by my side as my protector. He
     always put me and others before himself as early as I can remember. He’s been such a
     positive role model in my life and shaped me to who I am today.

     In 1998 my father passed away from cancer. My brother immediately took on the
     responsibility and role of taking care of our family. Looking back, my brother was still a
     boy. However at the time, I can remember feeling secure knowing my brother was
     there. My brother became a father figure to me and within our household. He became
     our families pillar of support and hope. He grew up fast helping my mother with our
     families international business The Garment Broker. Helping my mother with everything
     from business documents, phone calls to accompanying her on business meetings
     overseas. It seemed all natural to me as a child, but looking back…he was a 16 year old
     boy wearing a suit putting his family on his back. My brother showed me what being
     selfless meant and how to live with respect and honor toward others. Shortly after he
     graduated High School, my brother joined the US Marines. Together we’ve grown so
     much with my brother, every step of our journey in life he’s been there for us. Soon
     after, my brother left to Iraq to serve his duty. Our family became even stronger with the
     love and respect we had for each other. My brother showed us what being an American




                                                12
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 13 of 134 Page ID #:143




     was and what sacrifice truly meant. When he came back, the world seemed brand new
     and our eyes felt heavy with appreciation for the men and woman that sacrificed for our
     freedom before us.

     My brother has always been a role model and shown me what hard work looked like. In
     2009 my brother helped me with my online business, leading my operations, financial
     planning, helping me develop a business plan for growth. He’s been there for me every
     step in my life, always making time for me. After my brother graduated from the
     University of Virginia, he immediately moved back home to support our family. I
     watched him continue to build his career working with Shell, Volcom Brand to Digital
     Consulting. He continues to never stop working, always putting my mother and family
     before him.

     My brother has been financially supporting my mother with many things including basic
     utilities, mortgage bills, loan payments to medicine for her trigeminal neuralgia illness.
     My brother and I carry the responsibility of providing for my mother and grandmother.
     However as of lately I have not been able to support much at all. I am a small business
     owner. I run a small online fashion retail store, my company sells dresses and
     fashionable clothes for special occasions. In these recent years to this day, it has been
     a very difficult time. I’m not proud, however the reality of my business has been
     struggling deeply. I am currently working extremely hard to pay several business debts
     with little room to provide much of anything to support our family let alone myself.

     While running my women’s dress company, I recently started two new separate
     businesses which have taken up the majority of my time all together. One is an exciting
     new tech App I am building. It is now successfully launched and ready for download on
     Itunes and Google. The other is an online women’s wig retail store. I provide hundreds
     of fashionable women’s synthetic and real human hair wigs in a variety of styles and
     colors. I am working daily late in to the morning handling a total of three businesses on
     a daily basis leaving me almost no free time.

     Being physically present at my mother’s home has been a large responsibility my
     brother and I have been sharing. My mother suffers from a very painful disease
     trigeminal neuralgia and requires either one of us to be present and help with any
     frequent emergencies. This passed month, my mother collapsed from dizziness from
     her medication. My brother was able to take her to the emergency room and I was able
     to tend to my grandmother.

     Basic important chores like preparing dinner and meals for my grandmother and mother




                                                 13
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 14 of 134 Page ID #:144




     are our responsibility as my mother often feeling weak and very dizzy from her daily
     pain killer medicine. It’s important my mother rest. My brother and I share daily chores
     such as doing laundry, cleaning the household, driving my mother to do errands, taking
     her to the hospital. Taking care my grandmother is another big part of our lives.

     My grandmother is 97 years old and suffers from blindness and shows signs of memory
     loss which we requires us to monitor daily. We share the responsibility of taking care
     and monitoring my grandmother every day. My brother helps her with her daily hygiene
     from cleaning her teeth, walking her to the restroom, to giving her sponge baths. As she
     has gotten older, she often times may involuntary release herself in her bed. This has
     been a big task for our family, cleaning her sheets and cleaning my Grandmother. We
     love her so much as she’s raised us since we were children, my brother and I do
     everything we can to be there for her.

     A very big task is also at night there would be often times my grandmother wanders
     outside her room from insomnia. We make sure either my brother or I are at home
     monitoring physically on stretches of days my grandmother shows insomnia. We’ve
     went through several doctor prescriptions to help her sleep, which lead to many
     instances where she did not accept well. Her insomnia is something we have accepted
     as a routine chore we must monitor.

     I don’t live with my mother and often I work very late into the night meeting deadlines,
     anywhere up to 3am. It’s been a very busy time for me with my three running business
     ventures. My brother is a giant support and presence at home taking on the majority
     load of helping while I am working. He is the reason our family has balance and is
     healthy.

     My brother has always been someone I looked up to, not only because of his
     accomplishments but overall character. He genuinely is a real life teddy bear and has
     the biggest heart. He enjoys cooking food for friends, listening to reggae music and
     spending time with close friends and family. My brother dresses like he came from the
     beach wearing shorts and sandals all year long. He is one of the most down to earth
     kindest spirits I can say I know in my life. After his service in Iraq I’ve seen a calmness
     and peace through the years following to present day. He has shown me what life is
     about which is family, dedication to work and love for one another. To live by a simple
     code of honor, do right, and treat others with utmost respect. My brother is the most
     selfless person I know and I continue to learn through his example.

     I hope you may consider him to come back to us, as I am 100% confident and promise




                                                  14
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 15 of 134 Page ID #:145




     you there is no risk whatsoever. My brother is dedicated to our family and his purpose in
     life is to help and support the people he loves. He will never do anything to jeopardize
     our family. I hope you may allow my brother to come back to our home and continue to
     be there for us. We need him so much right now and I know my brother will never flee or
     cause any trouble whatsoever. I’ve only witnessed my brother express kindness to
     others with only respect. My brother is loved by so many people and I can assure you,
     my brother is not a danger to anyone and never will be. He is the kindest honorable
     man I know. I appreciate you taking the time to read my thoughts and who my brother
     is. He is my best friend, my brother and so much to so many people. Thank you so
     much.

     Sincerely,
     Daniel Ahn




     5/13/2019




                                                15
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 16 of 134 Page ID #:146




     Honorable Jean P. Rosenbluth
     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     255 E. Temple St., Courtroom 690, 6​th​ Floor
     Los Angeles, CA 90012

     Dear Honorable Judge Rosenbluth,

     I hope this letter finds you well. I’m writing this letter on behalf of Christopher Ahn in support
     for his bail application. My name is Jason Kim, 35 years old, a naturalized citizen of the greatest
     country in the world, a full time employee for over ten years at the same company Azurelite Inc
     and a full-time husband to my loving wife Jessica Kim. Christopher Ahn is my brother-in-law
     who has been with my older sister, Grace Ahn, for the past fifteen years.
     I did not know Christopher from his younger days, but I do know that he lost his father, who was
     the breadwinner of the family, when Christopher was only seventeen years old. I know that
     losing his father was not only a physical loss, but it also greatly impacted the financial survival
     of his family - grandmother, mother and youngest brother. As the oldest son, he took it upon
     himself to become the new breadwinner. And while also attending college, he made the decision
     to serve his country by joining the Marine Corps. At the age of 24, when he was called upon for
     active duty in Iraq, he put his life on the line to served with the 5th​ Battalion 14th ​Marines. That
     was when my sister and he were dating. It got to see what a difficult time that was for both of
     them, but I also saw them battle through it together and come out stronger in the end. After
     fulfilling his duty as a Marine, he continued to be dedicated to worthy military causes. I noticed
     that it really matter to him to make a difference for that community. When he decide to attend
     Darden School of Business at the relatively late age of 30 something, I know he did so to become
     a better provider for my sister. Honorable Judge Rosenbluth, I do not bring up Christopher’s
     misfortunes with his father for you to have pity or sympathy for him because I know tragedy can
     happen to anyone. I do not bring up his military service or his earning an MBA simply to list
     what he has accomplished in his life. Insead, I hope you would take a look at the past decisions
     he has made in life and how those reveal his genuine moral integrity. He never tried to avoid
     challenges or difficulties. He would face them and overcome them. Time and time again, he
     made decisions in life to be there for his family, community and country.
     Although I can’t say too much about his professional life, I can speak as to what kind of man he
     is to my sister. When Christopher and Grace finally got married in 2017, he became the loving,
     respectful and sacrificial husband my sister deserved. The love and mutual respect I see between
     them special, one that I assume comes when a couple has been through thick and thin together.
     As the brother, I am pleased to witness Christopher always putting Grace first, always thinking
     about her needs and never wanting to disappoint her. He is also very good to our parents. We all
     love him dearly because he is a kind man and so good to my sister. What also didn’t surprise me




                                                      16
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 17 of 134 Page ID #:147




     was that he still continued to be the “man of the house” for his mother and now
     ninety-eight-year-old grandmother whom he adores. What I mean by that is he is still the one
     they rely on for day-to-day needs as well as in any emergencies. He is the one they call when the
     garage door breaks, when his grandmother has wondered out of the house in her sleep, and
     especially when his mother is bedridden from her illness. That is the epitome of Christopher I
     know, someone who never neglects his duties, whether it be as a loving husband or a dependable
     son/grandson. As a son myself to immigrants parents, I know all to well the responsibility of
     taking care of your parents, especially when language is a big problem. Based on his relationship
     with family and friends, I can confidently state that he is not a flight risk because it is a priority
     for him to never bring shame or pain to his loved ones. I know he would never want to
     disappoint those people who believe in him and are supporting him now. In that same way, I am
     confident that he poses no threat to society. He is a man who upholds the law, and has no history
     of violence. Instead, he has dedicated his time to serving his country and community. I plead for
     you to take a closer look at who Christopher really is by the way he has led his life - always
     putting others before himself. As such, I have absolutely no doubt in my mind that he will show
     up to court when asked upon by you, a federal judge of the United States government.
     Christopher Ahn is an honorable member of society, a loving husband and the most patriotic
     citizen of the United States of America I have come to know and love. I know Christopher is not
     a flight risk because he would never abandon his family to flee to save himself from these
     ridiculous claims made by the Spanish and North Korean government. Please provide
     Christopher with bail. Please send him home to my sister. Thank you for your consideration.
     Sincerely,




     Jason Kim




                                                      17
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 18 of 134 Page ID #:148




     Honorable Jean P. Rosenbluth
     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     244 E. Temple St., Courtroom 690, 6th Floor
     Los Angeles, CA, 90012

     Dear Honorable Judge Rosenbluth,

     I am Christopher’s Mother.

     My son is the center of our family. He has been the man of the house since his father died 21
     years ago and is like a father to my younger son. He picked up the business his father left behind
     when Christopher was only 17 years old.

     I did not agree with his choice to join the marines after high school. I asked him “Why are you
     going to the Marines?” and he responded, “I have lived too comfortably for my whole life. I
     want to challenge myself so I can be stronger and help others.” I didn’t want to stand in the way
     of my child. ​We talked over the phone and wrote each other letters during his training period as
     much as possible. Once, he said he told his boss “My parents came to America empty-handed so
     I could have a better life. I joined the Marine because I wanted to do something good for
     America as a second generation Korean American.” ​As a mother, I am so thankful he grew up to
     be so responsible and mature.

     While he is with the Marines, the Iraq war began. I never thought in a million years that a war
     would start while my son was a Marine. Thankfully, his service period was over so I thought he
     wouldn’t have to go to the war. But my son said he felt that his time to give back was not over,
     and he would regret not serving during the war. I couldn’t stop him, and I prayed that he would
     come back safe. After coming from war, he got a stable job and became a responsible young
     man. During his time away, taking care of the family business became too hard so it went under.

     After 3 years of working, he decided to go to business school. He and his younger brother used
     to help support me financially together, but that change when Daniel’s internet business began
     struggling. Chris is my primary financial supporter and has helped me with my loans, health
     insurance, car insurance, utility bills, and taxes. I was diagnosed with stage 3 neuralgia and
     needed money. I often went to the emergency room. During Chris’s 37 years of existence, there
     was not one time he complained or got in trouble at school and he was a good student. He was
     the school secretary and the president of the Keyclub and has been leader of the household since
     graduating from high school.

     His grandmother turned 97 years old. She can’t see and is suffering from Alzheimer’s disease.
     When grandmother leaves in the middle of the night, he goes and protects her. He cuts her
     toenails and fingernails, cleans the bathtub, and holds her hand when he take her out.
     Grandmother doesn’t know when she’ll pass away and keeps asking when her grandson will




                                                    18
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 19 of 134 Page ID #:149




     come back. My son is not a coward. I swear on my life that my son will never run away or hide. I
     am proud of him and highly respect him. Dear Your Honor, please allow me to live with my son.

     Sincerely,
     We Young Ahn




     5/13/2019




                                                   19
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 20 of 134 Page ID #:150




   RE: MATTER OF CHRISTOPHER P. AHN

   5/10/19

   Honorable Jean P. Rosenbluth
   United States Magistrate Judge
   Roybal Federal Building and United States Courthouse
   255 E. Temple St., Courtroom 690, 6th Floor
   Los Angeles, CA 90012



   Dear Honorable Jean P. Rosenbluth:

   This letter is in support of my dear friend and business partner, Christopher Ahn. I met Chris
   through my best friend, as they went to Grad School together at Darden, at UVA. I’ve known
   Chris for many years and am shocked that he would be detained like this without bail.

   Chris is an American patriot, a Marine, a husband and a devoted son to his mother and
   caretaker of his elderly grandmother. Chris and I work together side by side every day and
   has displayed absolutely no history or indication of violence. He has never displayed any
   threat to society. He consistently drives from DTLA to Chino to take care of his family. He
   provides medicine and healthcare to his grandmother and takes responsibility for many
   family matters for his mother. He is gentle, thoughtful and extremely kind. Since his
   detainment, I know that there is now a financial hardship for his family, that myself and a few
   others are trying to step in and help in any way we can.

   I hope you can seriously reconsider bail for Chris, and a release from custody. There is no
   reason for him to flee. He has been a great business partner with many important
   responsibilities both in the business and towards his family.

   I appreciate your consideration.

   Sincerely,




   Daniel Kam
                                   /                    cell




                                                   20
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 21 of 134 Page ID #:151




  May 14 2019




  Honorable Jean P. Rosenbluth
  United States Magistrate Judge
  Roybal Federal Building and United States Courthouse 255 E. Temple St., Courtroom 690, 6th Floor
  Los Angeles, CA, 90012




  Judge Rosenbluth,

  I met Christopher in 2009, during his last year of graduate school at the University of Virginia, when he
  began an internship with an apparel manufacturer named Volcom where I worked as the Director of
  eCommerce.

  He was tasked with helping Volcom to evolve their retail business and given the strategic value of the
  eCommerce business, he was allocated to my team. We quickly developed a friendship which matured
  as we worked side-by-side for more than a year. His contributions were significant and had a material
  impact on the growth of the business.

  I started a business in late 2012 and Christopher was my first call to join as a business partner. We
  worked side-by-side for what seemed like endless weeks and months to build a great people-focused
  organization. Throughout the growth of the business, I came to know his family well - both through the
  stories he would tell and through personal interaction. They were, and are, the center of his universe.
  He would drive for hours every week to travel from his apartment to spend time with his grandmother,
  mother and brother at their family home. He would take his elderly grandmother on walks, take her to
  run errands, do her laundry and spend whatever time he could with her.

  With the loss of his dad as a kid, he was thrust into the role of the “man of the house” - one which he
  took very seriously. He would give his mom money from his paychecks to help with her mortgage and
  the care of his grandmother. Never once did he complain about this responsibility but instead felt




                                                      21
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 22 of 134 Page ID #:152




  privileged to do it, being able to help those who needed it, which is no surprise to anyone that really
  knows Christopher.

  Regardless of the challenge that he was faced with, he wouldn’t ever complain, he would always look at
  the morally-correct bright side of things. That’s to say he would always do things for the “right” reasons
  - one of the many reasons that I love him. He would regularly guide me on decision making with our
  business, focusing on being a great partner to our clients and always doing the right thing.

  For as long as I’ve known him, he’s talked fondly about his time as a Marine, how he loved serving his
  country and how that experience helped to solidify his focus on the things that mattered most in his life.
  He made many lifelong friends in the military and once his time was up, he focused on veterans affairs,
  working to better the lives of his fellow soldiers.

  Christopher has lived a lot of life in his 30+ years. He’s unlike any friend I’ve ever had because his
  friendship is unwavering - he would do anything needed to help out a friend while helping to ensure it’s
  the right thing to do.

  I don’t have a single concern about him fleeing because of his passion for, and responsibility to, his
  family and friends. His life is here in the Los Angeles area and he wouldn’t sacrifice that for anything. I
  also don’t have a single concern about him behaving violently as he hasn’t ever done so in as long as I’ve
  known him.



  Sincerely,




  Ben Noonan




                                                       22
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 23 of 134 Page ID #:153




     Honorable Jean P. Rosenbluth
     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     255 E. Temple St., Courtroom 690, 6​th​ Floor
     Los Angeles, CA 90012


     Dear Honorable Jean P. Rosenbluth:

     My husband and I are both graduates of UC Irvine and are working professionals living in Los
     Angeles, CA. We have both known Christopher Ahn and his wife, Grace Ahn, for a very long
     time. We have known Grace for more than 25 years through school and church and met Chris
     more than 15 years ago since they first started dating in college.

     Making sure that your best friend is dating a great guy is a given and I for one wanted to make
     sure that Chris was the best person for my friend. Getting to know him throughout the 15 plus
     years I’ve known him, there has never been a doubt in my mind that my best friend met someone
     whose heart was filled with unconditional love, who was honest and a person who stood up for
     what he believed in. Chris comes from a close knit and loving family that consists of his mom,
     brother and grandma. After losing his dad in high school to cancer, Chris has been the pillar of
     his family since a very young age. He has been a confidant both emotionally and financially to
     his mom and has also been a caregiver to his grandma who is in her nineties and can barely hear
     and see. Chris has been the main financial supporter for his mom and grandma when it comes to
     paying for their expenses whether it’s their mortgage or something as small as their cell phone or
     internet bill. He has also been a father figure to his younger brother Daniel ever since high
     school. Even though Chris was also young himself, he did everything his power to make sure
     that his brother was well taken care of and had a good role model to look up to. Chris’ love for
     others is not only displayed by the unwavering love he shows his family but is truly evident with
     his choice to serve in the United States Marine Corp to help and protect the citizens of the United
     States. In my opinion, even putting your life at risk for people you love can be a hard decision so
     deciding to do that for millions of people you don’t even know is not something that anyone can
     do. Chris served in Iraq twice as a deputy chief of intelligence and not only helped to make
     detention facilities better but also utilized his skills to help stop human trafficking and terrorist
     activities. Personally, he has always been willing to help us with anything he could. Whether it
     was helping us move, cooking delicious home cooked meals, going volunteering with us for my
     birthday or just being a great listener and at times giving us sound advice, Chris has never
     hesitated to be there for us.

     Like mentioned before, Chris is also an honest guy who stands up for things that he believes in.
     This though does not mean that he is one of those my way or the highway type of guy. He also
     knows the importance of respecting other’s beliefs and being open minded to all. For instance,




                                                      23
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 24 of 134 Page ID #:154




     there have been conversations ranging from political to even the smallest things like TV shows
     or music or food where we’ve definitely not had the same opinion. But even during times when
     the conversation became heated, Chris has always been one who is not confrontational but
     instead asks MANY questions to make sure that he is understanding the reasoning behind your
     beliefs instead of casting it aside and saying that you are wrong.

     Being at the courthouse for his bail hearing, we know that one of the concerns that was brought
     up was the issue of violent character. We have never known Chris to be a violent person. Chris
     is a happy-go guy who is like a teddy bear inside. He wears his Hello Kitty apron, a gift from
     Gracie, while he leads the prep for our weekly couples dinner together. He’s a guy who loves
     singing and brags about being part of the concert and show choir in high school. He’s the kind
     of guy who would rather be happy and joyful and helping others than wasting his time being
     otherwise.

     We are also confident in knowing that if Chris is granted bail he is not a flight risk. There is
     nothing more important to Chris than being near his loved ones and caring for them. After the
     passing of his dad in high school, Chris has a deeper sentiment of what family means to him and
     he would not do anything to jeopardize anything when it comes to his family. Knowing all the
     support his family and friends have given him, we can honestly say that Chris would not flee if
     he was out on bail. Also, Chris is a man of integrity and would not go against the statutes of his
     bail. Whatever limitations you put on him when granting his bail, not only will he be following
     it but his family and friends will keep him accountable in making sure that he abides by all rules
     set forth for his bail.

     All in all, we have nothing but good things to say about Christopher Ahn. We know you may
     think we are biased in saying that because we are his friends but in all honesty, just because you
     consider someone a friend doesn’t mean that you would vouch for that person no matter what.
     There are many people who you consider as friends who would rather stay out of situations and
     not be involved. In the case of Chris though, we are writing this letter to you to let you know
     that we support him and know that he is a good person who has loving family and friends who
     want to see him out and at home defending himself against the charges filed.

     Sincerely,




     Helen & Edward Min




                                                     24
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 25 of 134 Page ID #:155




     -
     May 13 2019




     Honorable Jean P. Rosenbluth
     United States Magistrate Judge
     Roybal Federal Building and United States Comthouse 255 E. Temple St.,
     Comtroom 690, 6th Floor
     Los Angeles, CA, 90012




     Judge Rosenbluth,

     I first met Christopher Ahn over dinner when our mutual fi.iend was creating a
     business called Moku Collective. Clnistopher, or Cht·is, and I instantly hit it off and
     would be business paitners for several years. I'd never met someone like him before.
     He was an intelligent, funny, goofy man who gave me the biggest bear hug I'd ever
     received from someone I'd just met. I quickly leained that he had a strong bond to his
     family, colllltly and friends.

     Cht·is se1ved as the Chief Stl"ategy Officer for our group. We spent most of our time
     togetl1er ttying to get new business for our growing company. Chris would stay up
     into the wee hours of the night working to make sure that our presentations were as
     prepai·ed as possible. Without Chris's dedication to om business, the company would
     have failed, leaving a dozen mouths hm1giy.

     I'm sure others will tell you sto1ies of se1ving with Chris in the Marines, but I didn't
     get to see that side of hinl, other than knowing his time in the militaiy stt·engthened
     his love of colllltty and sense of self. Meeting his fellow veterans at his wedding was
     such a gi·eat chance to see another side of Ch.tis.

     When he was not working on getting Moku off the gi·olllld, he was frequently cai·ing
     for his gi·andmother and mom, two women he adored tremendously. He would shuttle
     them ai·otmd, cooking meals and taking them on e1Tands. He also helped his brother
     tty to get his business off the grom1d. To this day I don't know how Chris managed to
     get eve1ything done for eve1yone, all the while falling :fiuther in love with his now
     wife Grace.




                                                          25
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 26 of 134 Page ID #:156




         It is his love for family that causes me to believe he is not a flight risk if awarded
         bail. As the leader of his family, we would not leave them behind. He is a kind,
         loving, non-violent man who needs to be reunited with his family and friends. I hope
         I get the chance to see him again and would work with him in a heartbeat if given the
         chance.




         Sincerely,




         Mark Rubin




                                                    26
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 27 of 134 Page ID #:157




       5/13/2019

       Re: Matter of Christopher Ahn

       Honorable Jean P. Rosenbluth
       United States Magistrate Judge
       Roybal Federal Building and United States Courthouse 255 E. Temple St., Courtroom 690, 6th
       Floor
       Los Angeles, CA, 90012

       I have known Christopher Ahn for nearly 1O years. I was shocked and saddened by the news of
       his recent trouble. Chris has been an amazing friend, family member, and community member
       in the years that I have known him. I was introduced to Chris while I was on a trip to visit a friend
       who was in business school at the University of Virginia. I had taken a week off of work as a
       medical device sales representative and I felt a little out of place being a California kid visiting
       the east coast. Chris made me feel right at home and our friendship has remained constant for
       many years. We speak regularly about our business endeavors as well share highlights and
       lowlights from everyday life. We both care deeply about the well being of each other's family
       and I am lucky to call Chris a good friend.

       Chris served his country honorably and after retirement from the military he has worked hard to
       provide for his family. He went back to school and received his MBA from the University of
       Virginia which he has used to help his family business sustain his elderly Grandmother, Mother,
       and younger brother. Chris continues to work hard everyday as an entrepreneur creating
       businesses as a consultant as well as bring new physical products to market. His family counts
       on him to help provide financial and emotional support to live everyday. Chris is a gentle person
       who I have always been happy to introduce to my friends or family members. He is wrapped
       deep in his community and has ties that will likely keep him in Southern California most of his
       life. It is my opinion that Chris will not flee because everything that is important to him is here,
       and he would never abandon his family. Chris is an asset to his community and has never been
       a threat. I am a better person for knowing Christopher Ahn and my family and friends all feel the
       same way.




                        (




                                                       27
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 28 of 134 Page ID #:158




     Honorable Jean P. Rosenbluth
     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     255 E. Temple St., Courtroom 690, 6111 Floor
     Los Angeles, CA, 90012


     Re: Matter of Christopher Ahn

     Dear Judge Rosenbluth:

     I am writing to convey my support for the court to grant Chris Ahn's request for bail. Chris and I have
     been friends for nearly l O years and were roommates for 2 years while in business school together at the
     University of Virginia. I have always known Chris to be of the highest character and principle and
     believe that he will honor the terms of his bail in this matter.

     In the years that I've known Chris, he has consistently demonstrated deep concern and care for others,
     volunteering and raising money for the Wounded Warrior foundation, actively participating in community
     outreach and volunteer efforts, and going above and beyond for friends and acquaintances in their times
     of need. He genuinely cares for his fellow man or woman and finds ways to be of service whenever
     possible.

     Most importantly, Chris loves his parents, brother and supportive wife, and strongly believe he will honor
     the tenns of his bail and remain with the state or country as would be required to see this legal matter
     through to its eventual conclusions.

     Chris is no danger, whatsoever, to his fellow citizen and I have always experienced Chris as being a kind,
     gentle and compassionate individual.




                                                         28
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 29 of 134 Page ID #:159




     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     255 E. Temple St., Courtroom 690, 6th Floor
     Los Angeles, CA, 90012

     To Honorable Jean P. Rosenbluth:

     I've known Chris Ahn since August of 2010, as we were both First Year students working
     our way to a MBA from the Darden School of Business at the University of Virginia.
     Beyond being classmates at Darden, I've also had the ability to continue my friendship
     with Chris and his wonderful wife Gracie since moving out to Los Angeles 2 years ago.

     Immediately before the beginning of Second Year at Darden, I suffered a number of
     seizures and had to undergo a craniotomy to remove a large mass that had developed in
     my left frontal lobe. I'll never forget the overwhelming support of my fellow classmates,
     but none more so than Chris Ahn. Chris not only reached out to me independently to
     support me through my trauma, but he also rallied a large group of friends so that upon
     my return to campus after my 8 week bedrest, I would feel supported, safe and
     hopefully, a little less traumatized.

     I think that our friendship became something even more meaningful after my move to
     Los Angeles. Chris and his wife took me under their wing, showing me around
     Koreatown and the wonderful treats within, and introduced me to a number of their
     friends, many of whom, have known Chris and Gracie for more than many moons. I've
     never had friends who have lasted a lifetime, and these closeknit relationships struck
     me. Additionally, Chris and I had conversations where we explored what it means to be
     a Korean in America (I'm half Korean myself) and he shared his insights, having been
     raised in much more of a Korean community here in Los Angeles than myself, and we
     went into the depths of our history as Asian Americans trying to understand what it
     means to fit in, if "fitting in" is truly something of value, how we've adapted and beyond.
     Family means everything to Chris, and I feel like he and Gracie both immediately
     opened their arms to me, which wasn't a surprise - if I was to find a few adjectives to
     describe him, I would use supportive, caring, and of course, hilarious.

     From class, I know Chris to be curious. I know Chris to be an out of the box thinker, but
     always guided by the truths of this world which I think his experience in life has firmly
     grounded him within. I know Chris to be kind. I know Chris to always stand up for what
     he thinks is right - in terms of how people treat one another, in terms of business ethics,
     in terms of how his friends and family should always be supported.

     I offer my full support behind Chris, and hope that this letter is clear in my opinion of him.

     Sincerely,

     Tina Glickman




                                                   29
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 30 of 134 Page ID #:160




     Honorable Jean P. Rosenbluth
     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     244 E. Temple St., Courtroom 690, 6th Floor
     Los Angeles, CA, 90012

     Dear Honorable Judge Rosenbluth:

     I am currently serving as the head pastor at Halleluyah Korean Church in Walnut, California. It
     is an honor to write to support Christopher Ahn, and I thank you for the opportunity to do so.
     The Church and I are praying over Christopher Ahn and his mother every morning and evening.

     I, Pastor Song JaeHo, have forged a relationship based on faith with Christopher Ahn’s mother
     for quite some time now. I also attended Chris’s most recent wedding. Christopher Ahn
     unfortunately lost his father at a young age and has been taking care of his mother through high
     school to graduate school. He also volunteered for Iraq war as a US marine for the country.
     Personally, when I think of Christopher Ahn, I think of his great responsibility and his reverence
     for his parents and sincere belief in God.

     Christopher Ahn’s maternal grandmother is also currently attending Halleluyah Korean Church.
     Chris’s grandmother is 97 years old and is suffering from Alzheimer’s disease. But the most
     pressing problem is that she will often leave in the middle of the night and wander, so she will
     need special care all times.

     As Chris’s mother lost her husband early on, she has been depending on her son. She has been
     dealing with stage 3 ​neuralgia, so she has been physically unwell to deal with finances such as
     car insurance, health insurance, mortgage, and her taxes. She has been relying on her son to help
     her with payments as well.

     Another problem deals with how although emotional support is possible from Christopher Ahn’s
     younger brother Daniel Ahn and the church family, help is still needed to lift the financial
     burdens. Christopher Ahn’s mother has been dealing with much emotional distress and worry
     due to this case.

     Your honor, please have empathy for Chris’s mother and his 97-year-old grandmother’s difficult
     situation. Christopher Ahn represents their emotional pillar.

     I beg you to think about the void that will be left without Christopher Ahn, and I appeal to your
     graciousness and mercy.


     Pastor Song JaeHo
     5/14/2019




                                                     30
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 31 of 134 Page ID #:161




   Honorable Jean P. Rosenbluth
   United States Magistrate Judge
   Royal Federal Building and United States Courthouse
   255 E. Temple St., Courtroom 690, 6th Floor
   Los Angeles, CA, 90012



   I went to Business School with Chris at the University of Virginia from summer 2010 to
   spring 2012.


   I really got to know Chris during an organized school trip to Argentina. The purpose of
   the trip was to introduce us to Argentinian business practices by taking us on company
   tours, and to teach us about Argentinian people by having us interact in real situation
   with Argentine counterparts.


   I remember being particularly impressed on this trip by Chris, and the respect and open
  mindedness he displayed for the different culture and people we were getting to know.
  Chris was undoubtedly the individual who went out of his way the most to engage with
  local residents, and the one most interested in understanding them.

  As I got to know Chris better following this trip it became evermore apparent that Chris
  was someone who respected and empathized with others. Furthermore, Chris was a
  consistent source of support throughout those years, someone you could rely on to
  provide sound advice based on his own personal experience and struggles. I also
  remember Chris being a leader who would stand up for the less popular students, or
  opinions, if they were being attacked in class, and who would assume leadellhlp roles
  that others were reluctant to take on.

  Knowing Chris as I do, It Is Impossible for me~
  someone who would flee his beloved """'""'"



  Best,

 ~hraie




                                             31
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 32 of 134 Page ID #:162




                 EXHIBIT C




                                       32
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 33 of 134 Page ID #:163




  29 May 2019




  HON JEAN P. ROSENBLUTH
  Roybal Federal Building and United States Courthouse
  255 E. Temple St., Courtroom 690, 6th Floor
  Los Angeles, CA, 90012




  Your Honor,


  My name is David Bellavia. I served in the United States Army Infantry for six years. Serving in
  Iraq I have received the Silver Star, Bronze star and have been nominated for the
  Congressional Medal of Honor and the Distinguished Service Cross. I have known Christopher
  Ahn since 2007. We worked together in Washington DC, traveling across the country working
  for veterans and charity organizations that specialized in eliminated suicides. Together we
  passed legislation in statehouses and in Congress. We assisted in the post 9/11 GI Bill and
  helped veteran small business owners have access to secured loans.


  We shared a DC apartment for almost two years.


  Christopher Ahn is an American patriot. While my service focus on the violence of action
  needed to survive on the battlefield in Iraq, Chris always prided his service in the United States
  Marine Corps on saving lives. There was a difference and he always made a point of sharing
  that with his peers. Not all service at war was that of the trigger pulling class. Chris was an
  intellectual Marine. He solved problems with his mind. Ahn worked to help the people of Iraq
  and he took great pride in what he was able to accomplish. He is not and never has been a
  violent person. Christopher is and always will be a faithful and dutiful Marine. His life is
  predicated on honor and duty.




                                                    33
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 34 of 134 Page ID #:164


Chris received his Master’s degree from the Darden School of Business at the University of
Virginia. While his peers immediately put their degree to work to better themselves, Christopher
joined me in helping veterans start businesses. He helped save struggling charities balance
their books. Again, Christopher Ahn lives his life for his country, his community and his peers.


When our charity organization was struggling to make ends meet during the financial crisis of
2008, Chris took out a credit card and gave us $20,000. He covered payroll and travel. When a
peer was struggling financially, he took their household bills and paid for their children’s
Christmas presents. When a friend of ours took his own life on Memorial Day, Chris flew to his
hometown and attended their funeral. He also paid for three of his fellow Marines airfare and
hotels. They didn’t even know it was Chris was took care of this, as Christopher told them it was
a donor of our organization. He did not want credit. He didn’t want thanks. He did this all while
he was in graduate school. Not an easy time and it was a heavy financial burden. Christopher is
an outcome based man. If something needs to be done, he does it. The effect that it had on
people who depended on him is always more important than his current financial situation


During the Iraq war there were many protests for and against our foreign adventures overseas.
The political climate was polarizing and even though organizations like ours were non-partisan,
we would enviably get sucked in to the vortex of the margins of the war debate. At times, during
the conventions of 2008, our events devolved into a police presence where opposing sides
became violent. Christopher Ahn would immediately take charge to stop this from escalating. At
times, ending an event early. Or even cancelling future events to avoid these things from
happening again. Many of his peers accused him of being too soft. I was one of them. We look
back at it now as seeing Christopher’s heart. His principles are clearly defined. He does not
believe in hurting other people even if they are threatening his own well-being. I am not that
man. I want to strike the rattle snake as it coiled, not after it bites me. In my most honest
moments, I wish I had the heart and courage of Chris. He is what we should all want to be in this
life. He lives in a Christ like approach to his fellow man. Loving friends and giving enemies the
opportunity to see him as non-threatening. Even if it comes at a cost.


In 2009, our group had a chance to visit Iraq as civilians. Christopher did not want to witness
violence. Even to cover a story or to be a part of combat in any way. He was done with that life



2


                                                 34
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 35 of 134 Page ID #:165


and would not be convinced otherwise. Christopher Ahn would never hurt, injure or threaten
anyone in the twelve years that I have known him.


Chris is the sole provider for his mother and elderly grandmother. I can think of many times
when he had to cancel trips or work extra jobs to be able to provide for his mother and
grandmother. Having lost his father as a teenager, Chris became the man of the house before
he was able to drive a car. His decision to join the Marine Corps was a heavy burden to them.
One of the reasons he decided to not reenlist was the stress and the financial struggle it put on
his family. His absence has provided unnecessary burden and stress on frail and unhealthy
family members.


When we lived in DC, he would divide his check like it was a child support payment. This
amount was for his rent, this amount for his bills and the remainder for his family.


I would be willing to mortgage my own freedom on the promise that Christopher Ahn will never
flee. I know honor and I know men of integrity. This is the entire basis of my adult life.
Christopher Ahn is one of the most decent and honorable men I have met. If Christopher called
me today and said he needed me, I would set aside my life and do what I needed to do for him.
Not just out of blind fidelity, out of guilt. The guilt based on the fact that I have witnessed him do
this for me on far too many occasions. These are rare qualities in America today. These are rare
qualities in men. America has far too many people with “hollow chests.” People who say one
thing and do another because it is the easier path. Christopher is a rare breed. He honors his
word. He would rather die than bare false witness. And he will never dishonor his family, his
nation or his own integrity. A man such as this, is worthy of equal trust and fidelity.


Christopher Ahn is the embodiment of an individual in a community. He loves this nation. He is
proud of his culture. And he has risked his life to protect us from conflicts he disagreed with on
principle because it was duty to serve.


Christopher Ahn is a not a danger to society. He is man of the highest honor and integrity. He is
a man that I hold up as an example to my three children. Ahn is a true beacon of what we
should all be to fix the issues we have in this society. He is thoughtful. Slow to anger. A thinker



3


                                                 35
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 36 of 134 Page ID #:166


and a scholar in a world of violence. His service in the Marine Corps, his dedication to the
community, his family’s reliance on his income are only a few of the many reasons he should be
allowed bail to await his trial away from the confines of jail.


He is due his day in court. Christopher has risked so much to defend these very clear rights and
his service and character should give you peace of mind that this man will not embarrass you or
cause you to regret your most kind consideration. Thank you for your time. And thank you for
considering this motion on behalf a beautiful human being, Christopher Ahn.




4


                                                  36
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 37 of 134 Page ID #:167




                                                                                                    May 19, 2019



       To:   The Honorable Jean P. Rosenbluth
             United States Magistrate Judge
             Roybal Federal Building and United States Courthouse
             255 E. Temple St., Courtroom 690, 6th Floor
             Los Angeles, CA 90012



       Your Honor-


       It is with hopeful heart that I write this letter in support of Mr. Christopher Ahn' s bail application. I hope
       that my experiences with Chris will help you gain another positive impression in orderto develop a fuller
       picture of the great man you have before you.

       I take this opportunity to write on behalf of Chris with the highest degree of respect for your
       responsibilities and experience. My relationship with Chris goes back to September of 2009, when Chris
       was working as a military liaison with a non-profit called the Spirit of America (SOA). Even today, SOA
       supports requests from Marines in areas of strife for goods that will help local people. It is support that
       improves relations with locals and "wins hearts and minds." My Marine unit strove to provide genuine,
       sincere assistance to war-torn towns in the Nawa District of Helmand Province in Afghanistan. Without
       hesitation, I can affirm that we could not have succeeded without the dedication of i ndividua Is Iike
       Chris.
       I would like to take the opportunity to provide insight into what I believe builds the character of a
       patriot I ike Chris. Like many who have had the pleasure of serving with Chris, I find the reported events
       which have led to his confinement to be shocking and out of character for the type of person who has
       been highly regarded and trusted throughout his military and civilian career. I only ask that Chris be
       given the opportunity to reunite with his family by using the last measure of trust we can possibly afford
       an individual who has served his Nation honorably, and who has risen from the ranks to become a
       successful businessman and no criminal record.

       Your Honor, for Chris to have earned high levels of responsibility in the sensitivefiel d of intelligence and
       work hi sway to seniorstrategyroles in business while earning a graduate degree atone of our Nation's
       top universities speaks volumes of his initiative, tenacity, conviction, and work ethic. For that alone I
       have been proud to support him in his endeavors. At the same time, his consistent dedication to
       working against human suffering, injustke, and oppression also speaks volumes to the values he holds in
       his heart. Chris truly embodies the best our Nation can offer in his dedication to his Faith, his Family, and
       his Fellow Man. He cannot possibly be aflightrisk because he has so much to live for here in the United
       States. With a man of such conviction and dedication to others, it would tear Chris apart to leave family
       or friends behind.




                                                           37
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 38 of 134 Page ID #:168




       I would offeranotherperspectiveon whyChrisdeserves bond and a small measure of freedom. I am a
       Marine Corps Reservist, and have held career positions in predictive analytics roles and in network
       engineering. While undoubtedly Chris has more immediate and practical reasons to remain in the
       United States, please consider the technological hurdles a person of Chris' public persona would have to
       overcome to successfully flee. Our world's electronic documentation systems, imagery systems,
       currency tracking, and transportationtrackingsystemsarethorough enough to allow a high degree of
       confidence that Chris will remain in the United States. Surely there are mechanisms within the power of
       the Court to provide an alternative means of assuring the Chris will be presentto defend himself, as a
       citizen presumed innocent deserves. Knowing Chris' sense of honor, he will wanttoensure that the
       career he has built up since he became a Marine will be defended with his days in court. He simply will
       not be a dangerto society, because he has dedicated his life to bettering society-both domestically and
       abroad.


       Judge Rosenbluth, I humbly ask for your reconsideration of bond for Christopher Ahn. The gentleman I
       served with in Afghanistan impressed me so thoroughly, thataftertenyears of sporadic communication,
       I am willing to put my personal reputation and record of service to our Country on the line for him. For
       the sake of his family, for the sake of his well-being, and for the sake of showingleniencyduringthis
       extremelydifficulttime in Chris' life,pleasegrantChris approval of his bail application. Should you have
       any questions, I am available at anytime, night or day, to take your call.

       Very Respectfully,




       Rodolfo A. Quiles
       Colonel
       United States Marine Corps Reserve




                                                        38
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 39 of 134 Page ID #:169




     Honorable Jean P. Rosenbluth                                                      11 May, 2019
     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     255 E. Temple St., Courtroom 690, 6th Floor
     Los Angeles, CA, 90012

     Judge Rosenbluth,

     My name is Wade Buick. I am writing you as a concerned citizen and former military officer regarding
     Christopher Ahn. As brief background I spent over 11 years in uniform serving in the U.S. Navy, 7 of
     those on active duty deploying to the Western Pacific, Kuwait, the Persian Gulf and Afghanistan. During
     that time I was also a resident of California living in San Diego. I continue to serve my community both
     professionally and personally through veteran mentoring and the hiring of returning citizens. I'm also a
     founding board member of two faith based non-profits. One provides care for orphaned children in Kiisi
     Kenya. The second is building a small retirement village for senior members of my local church. I
     currently run operations for a wholesale distributor of wood products in Bethlehem, PA.

     I've known Chris Ahn for 9 years. We met during graduate school at the University of Virginia's Darden
     School of Business. Chris and I were in the same section during our first year of classes and were both
     members of the Darden Military Association, seeing each other every day. I immediately liked Chris for
     his honesty, authenticity and sincere regard for his fellow human beings. In class he often spoke
     passionately about serving others and our shared obligation as future business leaders to not only
     employ people but understand and care for the whole person. In an academic environment charged
     with competition Chris was always eager to lend a hand or ask for help. His genuine good nature made
     the people around him and the teams he worked in better.

     Chris distinguished himself during 6 years serving in the Marine Corps leading Marines in Iraq in 2005
     and 2006, performing critical intelligence aggregation and analysis. He exemplified the Marine Corps'
     servant-leader ethos by always taking care of his men and women ensuring their needs were met before
     his own while serving in a combat theater. This approach to leadership fueled his success and interest in
     many different pursuits. Before and after his time on active duty he was an entrepreneur, starting a
     family clothing business that anticipated the coming of the e-commerce era and thrived. He worked to
     support public servants who shared his view of service. He worked in the non-profit community to serve
     veterans and after business school he held roles of increasing responsibility as an executive, consultant
     and business owner. The theme throughout his career has always been service, kindness and regard for
     others.

     **To provide more detail on Chris's conduct as a professional I have added screen captures of
     recommendations for Chris provided by co-workers, clients and supervisors from his Linked In profile in
     an attachment to this letter.

     Like his professional and volunteer pursuits Chris has also sought to serve his family and loved ones. His
     startup clothing business provided employment for family members and friends. For many years he has
     cared for family members both financially and with his time, most notably his grandmother who relies
     on him deeply.




                                                        39
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 40 of 134 Page ID #:170




      Chris's wife Grace, grandmother, family and life are in Los Angeles and have been since he was a boy.
      He will not flee the people he loves and cares for, and his integrity will guide him to stay and fight for his
      good name. Not only is Chris not a flight risk you couldn't drag him away. He didn't run from people
      trying to kill him in a combat theater, and he won't run from his day in court. It is for these same
      reasons that Chris would not hurt anyone or be a danger to society. Every fiber in his being is bent
      toward service, not aggression. Chris is a humble, kind, earnest man who has served his country,
      community, neighbor and family. He is not a danger or flight risk.

      In closing if it was helpful I would be happy to speak with anyone in your department regarding my
      experiences with Chris Ahn including giving testimony regarding his character. Though I did not have the
      opportunity to serve or work with Chris I do consider him a close friend, know the content of his
      character and hold him in the highest regard.




      Wade W. Buick




                                                           40
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 41 of 134 Page ID #:171




                                                                  Attachment A




       Recommendations                                             Ask for a reco mmendation          Recommend Christophe r

        Received (6)          Given (5)


                 John Furnari                             Chris and I have worked together o n strategic planning projects for
                 Marketing Director at Riot               a number of o rganizations. He brings a combination o f rigo r and
                 Games
                                                          practicality to t he table that's inva luable to the process...and the
                 October 31 2017 John was a
                 client of Christopher s                  outcome. At every turn, he comes from the p lace of "'what is truly
                                                          going to have an impact on the business?'" And he knows how to
                                                          dig deep t o uncover a nswers that can be put in place to do just
                                                          that.

                                                          If you are looking for an expe rie nced p rofessio nal to frame a
                                                          business problem, a nd turn that challenge into opport unity, this is
                                                          someone you want on your team. I certainly co ntinue to. See less


                 Jeremy Johnson                           Chris consistently showed an exemplary ability to build teams and
                 Corporate SME - Rotating                 lead through exa mple to a chie ve management goals.
                 Equipment at Tesoro
                 June 22 201 2 .le:re•ny \·.as se.-1or
                 to Chnstcpr er bu t d·dn t marage
                 d1rtct y



             ,   Ben Noonan                               Christopher has the most well- rounded skill set of anyone I've ever
                 Global e(ommerce Executive               worked with. He's g ot the executive experie nce to generate a t op-
                 and Entreprenuer                         down strategy and the operational experience to ensu re that all
                 December 16 2011 Chn$tOp e'
                 ... , or.::e,j "· tn e,e,n ,n the same   tactical details are accounted for a nd executed to plan.
                 g rei.JO


                                                          His private- and public-sector experience have provided him with
                                                          an incred ible ab ility to build consensus a nd motivate teams la rge
                                                          and small. His leadership skills are second to none. See less




                                                                         41
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 42 of 134 Page ID #:172




            Claire Meyer                         Christopher is a truly gifted leader, who allows his subord inates the
            Department of Defense                space and freedom to preform their duties, while anticipating and
            Apr,1 12 2010 Cla re re ported
                                                 tackling issues as they arise.
            d,rc<:tly to Chnstopher



            Joel Arends                          "Chris has been an incredible help to Vet s for Freedom in
            Attorney I Combat Veteran        I   California. His hard work, character and commitment have resulted
            Problem Solver
                                                 in the creation of a robust Californ ia organization. Chris is to be
            Apr,! 23 2008 C1' stop he r
            worked v,,th Jael in toe same        commended for his leadership in California's VFF Chapter. Chris
            group
                                                 was instrumental in spearheading ou r San Diego National Hero's
                                                 Tour event that was held on t he deck of t he U.S.S. Midway. We had
                                                 incredible turnout and great talent show up for the concert
                                                 because of Chris' hard work and ingenuity." See less


            Chris I.                             Chris Ahn 's deployment to Iraq was marked by outstanding
            Bull Manure Farmer                   performance. Although he worked outside of his military specialty,
            Ma•ch 8 2007 Chn s >'as ser.ior to
                                                 Chris's int elligence, versatility, and stamina enabled him to
            Christopher but d1dn t maMge
            d re:t'y                             complete his duties in an exceptional manner. Chris continually
                                                 demonstrated a level of maturity, work quality. leadership. and
                                                 professionalism far beyond his peers. The quality of work he
                                                 produced gained him immense respect from his unit. He interacted
                                                 with Marines of m uch higher seniority, including both Officer and
                                                 Staff Non-Commissioned Officer level, to produce mission critica l
                                                 reports on a daily basis. Chris's diligence and work ethic eas ily
                                                 stand among t he top performers that I came in contact with while
                                                 deployed to Iraq. See less




                                                                42
                   Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 43 of 134 Page ID #:173




                                              William A. Prescott




                                                  May 11, 2019


The Honorable Jean P. Rosenbluth
United States Magistrate Judge
Roybal Federal Building and United States Courthouse
255 E. Temple St., Courtroom 690, 6th Floor
Los Angeles, CA 90012

Re: Character Statement for Christopher Ahn

Dear Judge Rosenbluth:

       I am writing to you to express my deep support and trust in my close friend, Christopher
Ahn. I have known Chris since 2010 when we both started graduate school at the Darden School
of Business at the University of Virginia. Like Chris, I am also a veteran and we were both
members of the Darden Military Association. Prior to attending the University of Virginia, I
served as a Captain in the United States Army after receiving my commission from the United
States Military Academy at West Point.

         During our time as students at Darden, Chris displayed an outstanding work ethic in
tackling our studies but still made time to engage in volunteer work. Of the several volunteer
activities I know he took part in, I worked directly with him on one, which was volunteering with
Prudential Financial, Inc. to develop and expand their VETalent program, a program aimed at
expanding job opportunities for veterans returning to the civilian workforce. Chris put in
countless hours to the detriment of his studies to help improve and expand the program because
he truly believed in the program' s importance. Chris cared deeply for his fellow Marines and
veterans that were not able to transition as successfully to the civilian sector as he had, and he
wanted to offer his time, skills, and energy to help as many veterans as possible.

        Of all my deep friendships I made during business school, I have kept in closest contact
with Chris since graduation. Besides being veterans, Chris and I shared other commonalities as
well. Like Chris, I came back to California to help my family business and to help care for my
grandmother, who is now 98. We both shared an intense dedication to our respective families
and a desire to care and provide for the generations that came before us and who provided us
with so many opportunities. Despite Chris' many obligations to support his family, he was
always willing to lend a helping hand to others even at a great inconvenience to himself. Once,
when I was preparing to leave on a trip overseas with my family for two weeks, the person who




                                                          43
                   Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 44 of 134 Page ID #:174




was supposed to stay at my house and care for my various pets cancelled at the very last minute.
When I mentioned my frustration with the situation to Chris, he immediately offered to stay at
my house and look after my pets for two weeks even though it meant that he had a long commute
every day back and forth to Chino Hills to help care for his mother and grandmother. I accepted
his offer and was able to enjoy my trip with my family knowing that Chris was caring for my
interests at home.

        Chris has been a frequent guest at my house and is beloved by my three children, ages 5,
4, and 10 months. I completely trust Chris around my family and would entrust him with the
lives of my wife and children without a second thought. I have never known Chris to be a violent
person or a danger to society. He is one of the brave few who was willing to sacrifice his life to
defend the USA as a Marine including a deployment to Iraq at the height of hostilities there. It is
unconscionable that his military training and his exercising of his constitutional rights is being
used against him to try to paint him as a threat to society.

        If granted bail, I am confident that Chris will not flee and that he will obey the law and
follow any restrictions or rules that the court may impose as a condition of his release from
detention. I am confident because I know that Chris is a man of his word and because of his love
and devotion to his friends and family and that he understands the effect that his actions would
have on his family if he were to flee.

       Chris Ahn is a truly patriotic American, a selfless servant, a devoted family man, and an
example for others to follow. I implore you to grant Chris bail while his case winds its way
through the judicial system so that Chris can return home to continue to help support his family.
Thank you for your consideration.

Respectfully,




William A. Prescott




                                                          44
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 45 of 134 Page ID #:175




    Todd Conetta




    13 May 2019


    Honorable Jean P. Rosenbluth
    United States Magistrate Judge
    Roybal Federal Building and United States Courthouse
    255 E. Temple St., Courtroom 690, 6th Floor
    Los Angeles, CA, 90012

    Your Honor:


    I am writing to you in support of Christopher Ah n's bail application. I have known Christopher (Chris) for
    the last nine years I can confidently attest to the quality of his character.

    Chris and I first became acquainted as first-year students at the University of Virginia Darden School of
    Business. As veterans, we both joined the Darden Military Association (DMA), a formal "club"
    established to support career t ransitions for veterans and encourage comradery. Of the 12 or so DMA
     members from the Class of 2012, Chris was one of only two veterans that had served as an enlisted
     member for his entire military career. To his credit, Chris did not let this fact quiet his voice or reduce his
     influence. Instead Chris was a driving force for the legacy that the DMA Class of 2012 would leave.
     During our 18 months at Darden, the DMA engaged with multiple veterans' charities including Children
     of Fallen Patriots and the Wounded Warrior Project to determine how our group could support their
     missions. We also established relationships with military groups at other top-MBA programs to scale our
     impact. Chris took the reins on outreach and coordination, and was pivotal in the impact our team had
     during our time at Darden and the legacy we created for the DMA.

     Darden brings together individuals from a· large variety of backgrounds creating a diverse community.
     This aspect did not go overlooked by Chris who went above and beyond to help those outside of the
     DMA understa nd more about the military and a veteran's perspective. Whether public speaking
     engagements, OMA-sponsored outreach, or raising awareness within the OMA itself Chris took it on as a
     personal mission to bridge our classmates' understanding of military life and the veteran's perspective.

     One final anecdote I would like to share with you highlights an interaction I had with Chris after
     graduation when Chris visited Washington, D.C. I was living across the Potomac in Arlington, Virginia and
     Chris reached-out seeking a place to stay. Happy to oblige, I hosted Chris for one night of his trip and t he
     two of us grabbed food and a drink at a nearby pub. Over the meal we caught-up on a number things,   of
     and during that conversation Chris shared with me a detail about his time at Darden that I had not been
     aware of. Despite his dedication and exceptional work ethic, Chris had struggled academically early on at
     Darden. He did not have the advantage of a lot of business experience that some of our classmates
     entered Darden. After a difficult first semester, Chris was offered the opportunity to cut his losses and
     leave the school no questions asked. Instead, Chris doubled-down on himself and his commitment to




                                                            45
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 46 of 134 Page ID #:176




    graduating successfully. Working closely with the Dean of Students and professors that had shown a
    personal interest in Chris' success, Chris charted a path to right the ship. Over the next three semesters
    Chris pushed through the remaining " core" required courses, excelled in elective courses and graduated
    in May as part of the class of 2012. By forging productive relationships and through his own fantastic
    work ethic, diligence, and dedication to a goal, Chris was able to accomplish what some Darden staff had
    told him was likely not possible. For me, what truly set this academic turnaround apart was the fact that
    Chris didn't let his struggles impact the way that he interacted with others and the Darden community
    at-large. Chris never raised this at OMA meetings, nor had he raised it privately with me. All the amazing,
    selfless things Chris was doing for OMA and for our class at-large, he was doing while dealing with these
    very personal academic challenges. Sitting at this meal, two years after graduation, listening to Chris
    recount his situation really brought everything into perspective and highlighted for me, yet again, what
    an amazi ng person Chris is.

    I know Chris only to be a person of upstanding character. Over the last nine years Chris constantly puts
    others before him. When we would discuss his family life, his loyalty and dedication to them was quickly
    made obvious. Chris is not a violent person and poses absolutely no risk to society if he is granted bail.
    Furthermore, Chris has proven that he will do the right thing, he is a man of integrity and poses no risk
    of flight. He loves this country, loves what America stands for, and would not turn his back on a justice
    system central to our nation's identity.

    I request you take in consideration these qualities as you evaluate Christopher Ahn's application for bail.

    Sincerely,

   c/c,(tf£
    Todd Canetta




                                                         46
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 47 of 134 Page ID #:177




     l\fay 13, 2019

     Honorablejean P. Rosenbluth
     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     255 E. T emple St., Courtroom 690, 6th Floor
     Los Angeles, CA 90012

     Re: Christopher Ahn

     Your Honor,

     T he purpose of my w1iting is LO briefly describe my relationship with Chriswpher Ahn, and provide
     reference to his outstanding character, in the interest of demonstrating that he is in no way a threat to
     society, nor the type o f person who would flee. I am a California resident currently living in Alameda,
     and am employed by Apple Inc., where I manage the iPad New Product Operations team. Prior to my
     career at Apple, 1 seived as an Explosive Ordnance Disposal Officer in the United States Army, and was
     honorably discharged in 20 10.

     I met Chris at the University of Virginia, where he and I attended the Darden Graduate School of
     Business. Though Chris and I did not have any classes together during our first semester at Darden, we
     had the opportunity to meet through the Darden Military Association, where Ch1;s held the role of VP of
     Community Affairs. On first meeting Chris, it was immediately C\~dent that he was (and is) an
     unwavering American Patriot, a proud but humble Veteran of the the United States Marine Corps, a nd a
     compassionate leader. As C hris and I became close friends over our two years at Darden, these att1ibutes
     became even more apparent through his actions; he worked tirelessly in coordinating volunteer activities
     for Veterans o rganizations and events, and was continuously brainstorming creative new ways to give back
     to the community, and to get more people involved along the way. H is positive energy and dedication to
     service were both impactful and an inspiration to others.

     While it is impossible to fully portray Chris' character in a short letter; I do hope to provide a glimpse of
     the honorable and upstanding man that Chris is. He is a selAess seivant to his community and the United
     States, a loyal husband, devoted son, and a friend to many. In closing, 1 humbly recommend the most
     favorable consideration for Chris' bail application, as h e presents no threat nor flight risk.




                                                           47
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 48 of 134 Page ID #:178




  May 16, 2019

  Honorable Jean P. Rosenbluth
  United States Magistrate Judge
  Roybal Federal Building and United States Courthouse
  255 E. Temple St., Courtroom 690, 6th Floor
  Los Angeles, CA 90012

  RE: Bail Application for Christopher Ahn

  To Whom It May Concern:

  Please accept this letter of support for Christopher Ahn as he seeks release on bail from the Court.

  Many people will describe Chris as proud Marine, a war hero, an ardent patriot, a defender and
  advocate for freedom – for all people beyond the borders of our country. These are all accurate
  descriptions, and I wholeheartedly endorse them. However, to me, Chris is all of these things, but also a
  good friend. Today, I write to you as his friend and former colleague, respectfully requesting that you
  extend to him the kind of compassion that Chris has shown to others throughout his life.

  I first met Chris when I was given the opportunity to work for the veteran’s advocacy organization, Vets
  for Freedom, in 2007. Vets for Freedom was founded by veterans of the wars in Iraq and Afghanistan,
  and was therefore staffed – both volunteer and paid – primarily by veterans. With the exception of our
  Communications Director, who was married to an actively deployed Army Ranger, I was the only non-
  veteran who worked for the organization.

  My career has been exciting, spanning from Capitol Hill to the White House, the Governor of California
  to the private sector. However, the most rewarding 2 years of my professional career came while
  working with the tremendous men and women who returned from war and continued to honor the
  service and sacrifice of their comrades through their work with Vets for Freedom. This is where I first
  met Chris. What Chris, and in fact all my veteran colleagues, did not know, is that I never felt his or their
  equal. Each of the men and women I worked with had sacrificed so much in service of our nation. I felt
  unworthy in their presence.

  Despite this personal insecurity, Chris and I developed a friendship. He, the son of a Korean immigrant;
  me a Jewish twenty-something from West Texas, we bonded instantly over similar stories of our
  experiences with racism/anti-Semitism, and our unabashed love for our Country and our fellow citizens,
  regardless of some of their faults. Despite my lack of ever having worn the uniform, he treated me as an
  equal – as a brother – and consistently reminded me that the work we were doing on the home front
  was important to the men and women forward deployed. I admired him greatly.

  Chris returned home from war in 2006, and before his family had the opportunity to get used to having
  him around, he deployed again. This time, voluntarily; this time to Washington, DC. Chris did this much
  to the disappointment of his family – especially his then girlfriend, now wife, Gracie. He did this with a
  sense of purpose that I didn’t fully understand until mid-2008, when, after another long day of work we
  grabbed dinner together, and he opened up about his experience in Iraq, and why it was so important
  for him to honor the sacrifices of those he served with who never returned home. Vets for Freedom and




                                                        48
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 49 of 134 Page ID #:179




  the issues we were advocating for became his mission. It was the only way he knew how to honor the
  memories of the friends he lost in combat.

  So, he moved to Washington, shared an old apartment with a bunch of our colleagues in the suburbs of
  DC, traded in his uniform for a suit and tie; his rifle for his verbal eloquence, and worked tirelessly to
  advocate for Congressional support for those who were carrying on the fight overseas.

  Although I only had the honor of working with Chris for a couple of years, several things became
  apparent almost immediately. And although distance and time have separated us over the years, our
  friendship has always remained strong, so I know these things remain true today.

      •   Chris Ahn is completely dedicated to his family. His wife, mother, and grandmother are
          everything to him, and he loves them all dearly.
      •   Chris Ahn fights for those who can’t fight for themselves. His volunteer and charitable work
          speaks for itself. He always puts others before him – even in situations such as these that land
          him in trouble.
      •   Chris Ahn is passionate, yet non-violent. He may have been a warrior on the battlefield, but at
          home he is a kind and gentle man.
      •   Chris Ahn is not a flight risk. He is committed to setting the record straight and defending his
          name when given the chance. More so, he is committed to his family, to his community, and to
          his country, and would never leave them behind.
      •   Chris Ahn is smart and career oriented. He is highly educated and is a solid contributor to society
          – the complete opposite of a danger to it. He has spent his entire adult life protecting America,
          its citizens, and our way of life; and if given the opportunity for release, will continue being a
          positive member of the community he so dearly loves.

  In summary, Chris should be considered for release from custody. His service and commitment to his
  family, to his community, and to our country have certainly earned him the right to continue to support
  his loved ones from home while he waits for his day in court.

  I greatly appreciate the opportunity to speak on behalf of my friend, Christopher Ahn, and appreciate
  your consideration of this request.

  Respectfully,



  Josh Grodin




                                                       49
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 50 of 134 Page ID #:180




     May 12, 2019


     Honorable Jean P. Rosenbluth

     United States Magistrate Judge
     Roybal Federal Building and United States Courthouse
     255 E. Temple St., Courtroom 690, 6th Floor
     Los Angeles, CA, 90012


     Dear Honorable Rosenbluth,
              My name is Curtis Flood and I am writing to respectfully request that my friend and fellow veteran,
     Mr. Christopher Ahn, be granted bail.
              I had the pleasure of being one of Chris' friends during our education at the University of Virginia's
     Darden School of Business from 2010-2012. During that time, Chris was very active in the Darden Military
     Association, an organization dedicated to the advancement of active duty, reserve and veteran members of
     the United States military. Chris was a compassionate leader of the group, well respected amongst his
     classmates, fellow veterans and the local community for his selfless acts and volunteering hi·s time for
     charities. Chris either led or participated in several volunteering events during his time at Darden, including
     the following 1) Toys for Tots, the U.S. Marine Corps charity that raises toys during Christmas every year for
     disadvantaged children; 2) Habitat for Humanity, in which he helped reroof and replank an elderly woman's
     home in rural Virginia; and 3) Children of Fallen Patriots, a charity that grants scholarships to.the children of
     slain service members in which he helped raise more than $20,000 through various events and sponsorship
     grants, including such notable corporate sponsors as Johnson & Johnson and Fidelity Investments. Chris was
     a proud ex-Marine and kept the ]\fa.tine Corps code of integrity at all times: respect for human dignity, honor,
     personal responsibility and helping those who were in need
               The countless friends, family and complete strangers that have come in contact with Chris are better
      for it and we all hope that he will be granted bail at the soonest possible time. He is not a flight or public
      danger risk as he would never consider running from a problem and is likely eager to be vindicated. Chris'
      service to this country in its time of need can never be repaid but it should mark him as worthy of your
      utmost consideration in this matter.




              ?:;,'~
              Lieutenant Curtis Flood, U .S.N.R. (HD)




                                                           50
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 51 of 134 Page ID #:181




                 EXHIBIT D




                                       51
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 52 of 134 Page ID #:182




      Korean Community Lawyers Association             Korean A merican Federation of Los
      K. Freeman Lee                                   Angeles
      3550 W ilshire Blvd., Suite 11 10                Dr. Laura Jeon
      Los An eles CA 90010                             981 S. Western Ave., Suite 100
                                                       Los Angeles, CA 90006
                                                       info@kafla.org

      Orange County Korean A merican Bar               Korean A merican Bar Association of San
      Association                                      Diego
      C hang Lim                                       John Ahn
      PO Box 16691                                     P .O. Box 122831
      h vine, CA 92623
      admin@ockaba.org                                 iiiiiiiil2
                                               May 28, 2019

     Deru· Judge Rosenbluth,

             We write this letter on behalf of the members of the Korean Community Lawyers
     Association (KCLA), Korean American Federation of Los Angeles (KAFLA), Orange County
     Korean American Bru· Association (OCKABA), and Korean American Bru· Association of San
     Diego (KABA-SD) in support of Christopher Philip Ahn. Each of our organizations represents
     members of the Korean-American community in California. We join in this letter to raise certain
     facts and circumstances regarding the North Korean regime, which we believe m erit the Corut' s
     consideration as it adjudicates Mr. Ahn's case.

             Nmth Korea and its authoritru·ian regime, led by the dictator Kim Jong-Un , is one of the
     world's worst serial abusers of human rights. In 2014, the United Nations Hrunan Rights
     Council issued a repmt on human rights in Nmt h Korea, finding that "crimes against humanity
     have been committed in the Democratic People's Republic of Korea, pursuant to policies
     established at the highest level of the State" including "extennination, murder, enslavement,
     tmt ure, imprisonment, rape, forced abortions and other sexual violence, persecution on political,
     religious, racial and gender grounds, the forcible transfer of populations, the enforced
     disappearance of persons and the inhumane act o f knowingly causin g prolonged sta rvation." 1

            In considering the bail request of M r. Alm, we ask that the Corut take into consideration
     the deplorable offenses perpetrnted by No1th Korea and its leaders, and the inherent
     untmstw011hiness of allegations premised on the self-interested testimony of officials from that
     regime. The regime has eve1y incentive to level false accusations against those who work to
     help N01th Koreans escape tyranny and violence, in order to deter them from continuing such


         United Nations, General Assembly Human Rights Council, Report of the commission of
     inquiry on human rights in the Democratic People's Republic ofKorea, AIHRC/25/63 (7
     Febm ru·y 2014), p . 14, ,r,r 75-76, available at
     https://www.ohchr.org/EN/HRBodies/HRC/CoIDPRK/Pages/Rep01toftheCommissionofinguity
     DPRK.aspx.


     3582498.2




                                                     52
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 53 of 134 Page ID #:183




      efforts. We do not believe that Mr. Ahn - or any American citizen - should be detained based
      on such accusations, nor should they be extradited to a country in which they may be exposed to
      violent reprisal by the regime.

              While we are conscious that the United States has the diplomatic obligation to produce
      eligible fugitives under the tenns of its extradition treaty with the Kingdom of Spain, we believe
      the unique circumstances of this case may implicate several bars to extradition, such as the bar
      against extradition for political offenses, and the bar against extradition of individuals who may
      face torture. We ask that the Court give due consideration to these i'ssues in making its final
      detennination on whether Mr. Ahn should be released on bail, and whether he should be
      extradited.



       K. Freem                                         Laura Jeon, Ph.D.
       President                                        President
       Korean Community                                 Korean American Federation of Los Angeles



       Chang Lim                                        JohnAhn/
                                                                  ~
       President                                        President
       Orange County Korean American Bar                Korean American Bar Association of San
       Association                                      Diego




      3582498.2




                                                      53
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 54 of 134 Page ID #:184




                 EXHIBIT E




                                       54
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 55 of 134 Page ID #:185




                                    United Nations                                                                                  AIBRC/25/63


      •                             General Assembly                                                          Distr.: General
                                                                                                              7 Februaiy 2014

                                                                                                              Original: English




    Human Rights Council
    Twenty-fif th session
    Agenda item 4
    Human l'ights situations that 1·equire the Council's a ttention


                                 Report of the commission of inquiry on
                                 human rights in the Democratic People's Republic
                                 of Korea·

          Summa,y
                                      The present repo1t contains the main findings and recommendations of the
                                 commission of inquiry on hmnan rights in the Democratic People's Republic of Korea. "




                                The annexes to the present report are circulated as received, in the language of submission only.
                                For detailed findings of the commission of inquiry, see document A/HR.C/25/CRP.1.



    GE.14-10866

    11111111111111111111111111111111111111111111                                                              Please recycle@
     *    1 4 1 0 8 6 6                    *




                                                                                 55
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 56 of 134 Page ID #:186




A/HRC/25/63


Contents
                                                                                                                                           Paragraphs    Page
          I.   Introduction.............................................................................................................         1–2       3
         II.   Mandate and methodology......................................................................................                    3–23       3
               A.     Non-cooperation by the Democratic People’s Republic of Korea..................                                            9–11       4
               B.     Methods of work.............................................................................................             12–20       4
               C.     Legal framework and standard of proof for reported violations .....................                                      21–22       6
               D.     Archiving and record-keeping of testimony ...................................................                                23      6
        III.   Principal findings of the commission......................................................................                      24–73       6
               A.     Violations of the freedoms of thought, expression and religion .....................                                     26–31       7
               B.     Discrimination ................................................................................................          32–37       8
               C.     Violations of the freedom of movement and residence ..................................                                   38–45       9
               D.     Violations of the right to food and related aspects of the right to life ............                                    46–55      10
               E.     Arbitrary detention, torture, executions and prison camps .............................                                  56–63      11
               F.     Abductions and enforced disappearances from other countries......................                                        64–73      13
        IV.    Crimes against humanity.........................................................................................                74–79      14
         V.    Conclusions and recommendations.........................................................................                        80–94      15
    Annexes
          I.   Correspondence with the Supreme Leader of the Democratic People’s Republic of Korea
               and First Secretary of the Workers’ Party of Korea, Kim Jong-un ..................................................                         22
         II.   Correspondence with China .............................................................................................................    26




2




                                                                                   56
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 57 of 134 Page ID #:187




                                                                                                                 A/HRC/25/63



      I. Introduction
            1.      In its resolution 22/13, adopted on 21 March 2013, the Human Rights Council
            established the commission of inquiry on human rights in the Democratic People’s
            Republic of Korea. In resolution 22/13, the Council mandated the commission to
            investigate the systematic, widespread and grave violations of human rights in the State,
            with a view to ensuring full accountability, in particular, for violations that may amount to
            crimes against humanity.
            2.     On 7 May 2013, the President of the Human Rights Council announced the
            appointment of Michael Kirby (Australia) and Sonja Biserko (Serbia), who joined the
            Special Rapporteur on the situation of human rights in the Democratic People’s Republic of
            Korea, Marzuki Darusman (Indonesia) to serve as the members of the commission of
            inquiry. Mr. Kirby was designated to serve as Chair. The commission implemented the
            mandate entrusted by the States Members of the Human Rights Council, bearing in mind
            the decision of the Council to transmit the reports of the commission to all relevant bodies
            of the United Nations and to the Secretary-General for appropriate action.


     II. Mandate and methodology1
            3.     The mandate of the commission of inquiry is described in paragraph 5 of Human
            Rights Council resolution 22/13, in which the Council made specific reference to paragraph
            31 of the 2013 report of the Special Rapporteur on the situation of human rights in the
            Democratic People’s Republic of Korea.2 Reading the two paragraphs together, the
            commission determined that it had been mandated to investigate the systematic, widespread
            and grave violations of human rights in the Democratic People’s Republic of Korea
            including, in particular, the following nine specific substantive areas:
                 • Violations of the right to food
                 • The full range of violations associated with prison camps
                 • Torture and inhuman treatment
                 • Arbitrary arrest and detention
                 • Discrimination, in particular in the systemic denial and violation of basic human
                   rights and fundamental freedoms
                 • Violations of the freedom of expression
                 • Violations of the right to life
                 • Violations of the freedom of movement
                 • Enforced disappearances, including in the form of abductions of nationals of other
                   States
            4.     The above list is not exhaustive. Where appropriate, the commission also
            investigated violations intrinsically linked to one of the nine areas.



        1
            For further information on the interpretation of the mandate and the Commission’s methods of work,
            see A/HRC/25/CRP.1, sect. II.
        2
            A/HRC/22/57.



                                                                                                                           3




                                                             57
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 58 of 134 Page ID #:188




  A/HRC/25/63


                5.     The mandate further indicates that the inquiry should pursue three interlinked
                objectives:
                       (a) Further investigating and documenting human rights violations;
                       (b) Collecting and documenting victim and perpetrator accounts;
                       (c) Ensuring accountability.
                6.     The commission paid specific attention to gender-based violations, particularly
                violence against women, and the impact of violations on particular groups, including
                women and children.
                7.    Paragraph 5 of Council resolution 22/13 does not limit the temporal scope for the
                commission’s inquiry to a particular period within the existence of the Democratic People’s
                Republic of Korea.
                8.      With regard to its geographic scope, the commission interpreted its mandate to
                include violations committed on the territory of the Democratic People’s Republic of
                Korea, as well as those violations that involve extraterritorial action originating from the
                State, such as abductions from other countries. The commission also considered violations
                that causally enable, or are the immediate consequence of, violations in the Democratic
                People’s Republic of Korea, and made findings regarding the extent to which other States
                carry relevant responsibility.


        A.      Non-cooperation by the Democratic People’s Republic of Korea

                9.     In its resolution 22/13, the Human Rights Council urged the Government of the
                Democratic People’s Republic of Korea to cooperate fully with the commission’s
                investigation, to permit the commission’s members unrestricted access to visit the country
                and to provide them with all information necessary to enable them to fulfil their mandate.
                Immediately after the adoption of resolution 22/13, the Democratic People’s Republic of
                Korea publicly stated that it would “totally reject and disregard” it. In a letter dated 10 May
                2013, it informed the President of the Human Rights Council that it “totally and
                categorically rejects the commission of inquiry”. Regrettably, this stance has remained
                unchanged, despite numerous attempts at engagement by the commission.
                10.    The Democratic People’s Republic of Korea did not respond to the commission’s
                repeated requests for access to the country and to information on the human rights situation
                (see sect. III below).
                11.     The Commission shared its detailed findings (A/HRC/25/CRP.1) with the
                Government of the Democratic People’s Republic of Korea, and invited its comments and
                factual corrections. A summary of the most serious concerns, in particular the principal
                findings on crimes against humanity, was also included in a letter addressed to the Supreme
                Leader of the Democratic People’s Republic of Korea, Kim Jong-un (see annex I). In the
                letter, the commission drew attention to the principle of command and superior
                responsibility under international criminal law. It urged the Supreme Leader to prevent and
                suppress crimes against humanity, and to ensure that perpetrators are prosecuted and
                brought to justice.


        B.      Methods of work

                12.   Owing to its lack of access to the Democratic People’s Republic of Korea, the
                commission obtained first-hand testimony through public hearings that were transparent,
                observed due process and protected victims and witnesses. More than 80 witnesses and


  4




                                                            58
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 59 of 134 Page ID #:189




                                                                                                               A/HRC/25/63


           experts testified publicly and provided information of great specificity, detail and relevance,
           in ways that often required a significant degree of courage.
           13.    Public hearings were conducted in Seoul (20 to 24 August 2013), Tokyo (29 and 30
           August 2013), London (23 October 2013) and Washington, D.C. (30 and 31 October
           2013).3 The commission invited the authorities of the Democratic People’s Republic of
           Korea to make representations at the public hearings, but received no reply.
           14.    The commission and its secretariat conducted more than 240 confidential interviews
           with victims and other witnesses.
           15.     In July 2013, the commission made a call for written submissions to all States
           Members of the United Nations and relevant stakeholders. At the finalization of the present
           report, 80 such submissions had been received.
           16.   The commission conducted official visits to the Republic of Korea, Japan, Thailand,
           the United Kingdom of Great Britain and Northern Ireland and the United States of
           America.
           17.    The commission sought access to China in order to conduct inquiries and to consult
           with officials of the Government and local experts. A working meeting was held in July
           2013, at which that request was made. The commission requested access to parts of China
           bordering the Democratic People’s Republic of Korea. On 7 November 2013, the
           commission transmitted a further request for an invitation to visit China. On 20 November
           2013, the Permanent Mission of China in Geneva informed the secretariat that, given the
           State’s position on country-specific mandates, especially on the Korean peninsula, it would
           not be possible to extend an invitation to the commission. In a follow-up letter dated 16
           December 2013, the commission requested information on the status of citizens of the
           Democratic People’s Republic of Korea and their children in China, forced repatriations to
           and related cooperation with the Democratic People’s Republic of Korea, trafficking in
           persons and other issues relevant to the mandate of the commission (see annex II).
           18.    The commission engaged with a number of United Nations entities and other
           humanitarian actors. It regrets that other such entities and actors were not in a position to
           provide relevant information. The commission expresses its gratitude to the Office of the
           United Nations High Commissioner for Human Rights (OHCHR) for its support. The
           commission benefited from the invaluable support of a number of non-governmental
           organizations that thoroughly document human rights violations in the Democratic People’s
           Republic of Korea, despite the inadequate financial resources available to them.
           19.     The most significant investigative challenge faced by the commission, aside from
           the inability to have access to the Democratic People’s Republic of Korea, was the fear of
           reprisals by witnesses. Most of the potential witnesses residing outside the State were afraid
           to testify, even on a confidential basis, because they feared for the safety of family
           members and assumed that their conduct was still being clandestinely monitored by the
           authorities.
           20.    The commission paid particular attention to the protection of victims and witnesses.
           It recalls that primary responsibility for protecting victims, witnesses and other persons
           cooperating with the commission rests with their States of residence and nationality. The
           commission therefore urges Member States to provide additional protection measures
           where necessary.



       3
           Video recordings and transcripts from all the public hearings are available on the website of the
           commission of inquiry at www.ohchr.org/EN/HRBodies/HRC/CoIDPRK.



                                                                                                                         5




                                                               59
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 60 of 134 Page ID #:190




  A/HRC/25/63


        C.       Legal framework and standard of proof for reported violations

                 21.    In assessing the situation of human rights in the Democratic People’s Republic of
                 Korea, the commission relied chiefly on the binding legal obligations that the country
                 voluntarily assumed as a State party to the International Covenant on Civil and Political
                 Rights, the International Covenant on Economic, Social and Cultural Rights, the
                 Convention on the Rights of the Child and the Convention on the Elimination of All Forms
                 of Discrimination against Women. Where appropriate, the commission also considered
                 relevant obligations of other States, including the prohibition of refoulement under
                 international refugee law and international human rights law. Matters relating to crimes
                 against humanity were assessed on the basis of definitions set out by customary
                 international criminal law and in the Rome Statute of the International Criminal Court.
                 22.    The commission bases its findings on a “reasonable grounds” standard of proof. It
                 concluded that there are reasonable grounds establishing that an incident or pattern of
                 conduct had occurred whenever it was satisfied that it had obtained a reliable body of
                 information, consistent with other material, based on which a reasonable and ordinarily
                 prudent person would have reason to believe that such an incident or pattern of conduct had
                 occurred.


        D.       Archiving and record-keeping of testimony

                 23.     All information gathered by the commission, including information pertaining to
                 individual perpetrators, has been stored in a confidential electronic database. The
                 commission has authorized OHCHR, acting as the residual secretariat of the commission, to
                 provide access to the existing materials contained in the database to competent authorities
                 that carry out credible investigations for purposes of ensuring accountability for crimes and
                 other violations committed, establishing the truth about violations committed or
                 implementing United Nations-mandated targeted sanctions against particular individuals or
                 institutions. Access must only be granted to the extent that witnesses or other providers of
                 information have given their informed consent and any protection and operational concerns
                 are duly addressed.


      III. Principal findings of the commission
                 24.    The commission finds that systematic, widespread and gross human rights violations
                 have been and are being committed by the Democratic People’s Republic of Korea.4 In
                 many instances, the violations found entailed crimes against humanity based on State
                 policies. The main perpetrators are officials of the State Security Department, the Ministry
                 of People’s Security, the Korean People’s Army, the Office of the Public Prosecutor, the
                 judiciary and the Workers’ Party of Korea, who are acting under the effective control of the
                 central organs of the Workers’ Party of Korea, the National Defence Commission and the
                 Supreme Leader of the Democratic People’s Republic of Korea.
                 25.    The commission emphasizes that the current human rights situation in the
                 Democratic People’s Republic of Korea has been shaped by the historical experiences of
                 the Korean people. Confucian social structures and the experience of the Japanese colonial
                 occupation have to some degree informed the political structures and attitudes prevailing in
                 the country today. The division imposed on the Korean peninsula, the massive destruction


             4
                 See also A/HRC/25/CRP.1, sect. IV.



  6




                                                            60
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 61 of 134 Page ID #:191




                                                                                                                  A/HRC/25/63


              caused by the Korean War and the impact of the Cold War have engendered an isolationist
              mindset and an aversion to outside powers that are used to justify internal repression. The
              particular nature and the overall scale of human rights violations in the State can be more
              easily understood through an appreciation of the nature of its political system, which is
              based on a single party led by a single Supreme Leader, an elaborate guiding ideology and a
              centrally planned economy.5


     A.       Violations of the freedoms of thought, expression and religion

              26.     Throughout the history of the Democratic People’s Republic of Korea, among the
              most striking features of the State has been its claim to an absolute monopoly over
              information and total control of organized social life. The commission finds that there is an
              almost complete denial of the right to freedom of thought, conscience and religion, as well
              as of the rights to freedom of opinion, expression, information and association.
              27.     The State operates an all-encompassing indoctrination machine that takes root from
              childhood to propagate an official personality cult and to manufacture absolute obedience
              to the Supreme Leader (Suryong), effectively to the exclusion of any thought independent
              of official ideology and State propaganda. Propaganda is further used by the Democratic
              People’s Republic of Korea to incite nationalistic hatred towards official enemies of the
              State, including Japan, the United States of America and the Republic of Korea, and their
              nationals.
              28.     Virtually all social activities undertaken by citizens of all ages are controlled by the
              Workers’ Party of Korea. Through the associations that are run and overseen by the Party,
              and to which citizens are obliged to be members, the State is able to monitor its citizens and
              to dictate their daily activities. State surveillance permeates the private lives of all citizens
              to ensure that virtually no expression critical of the political system or of its leadership goes
              undetected. Citizens are punished for any “anti-State” activities or expressions of dissent.
              They are rewarded for reporting on fellow citizens suspected of committing such “crimes”.
              29.     Citizens are denied the right to have access to information from independent
              sources; State-controlled media are the only permitted source of information in the
              Democratic People’s Republic of Korea. Access to television and radio broadcasts, as well
              as to the Internet, is severely restricted, and all media content is heavily censored and must
              adhere to directives issued by the Workers’ Party of Korea. Telephone calls are monitored
              and mostly confined to domestic connections for citizens. Citizens are punished for
              watching and listening to foreign broadcasts, including foreign films and soap operas.
              30.   Strengthening market forces and advancements in information technology have
              allowed greater access to information from outside the country as information and media
              from the Republic of Korea and China increasingly enter the country. The State’s
              monopoly on information is therefore being challenged by the increasing flow of outside
              information into the country and the ensuing curiosity of the people for “truths” other than
              those provided by State propaganda. Authorities seek to preserve their monopoly on
              information by carrying out regular crackdowns and enforcing harsh punishments.
              31.     The State considers the spread of Christianity a particularly serious threat, since it
              challenges ideologically the official personality cult and provides a platform for social and
              political organization and interaction outside the realm of the State. Apart from the few
              organized State-controlled churches, Christians are prohibited from practising their religion
              and are persecuted. People caught practising Christianity are subject to severe punishments

          5
              See ibid., sect. III.



                                                                                                                            7




                                                              61
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 62 of 134 Page ID #:192




  A/HRC/25/63


                in violation of the right to freedom of religion and the prohibition of religious
                discrimination.


        B.      Discrimination

                32.     The Democratic People’s Republic of Korea presents itself as a State where equality,
                non-discrimination and equal rights in all sectors have been fully achieved and
                implemented. In reality, it is a rigidly stratified society with entrenched patterns of
                discrimination, although these are being modified to some extent by the transformative
                socioeconomic changes introduced by market forces and technological developments.
                State-sponsored discrimination in the Democratic People’s Republic of Korea is pervasive,
                but is also shifting. Discrimination is rooted in the songbun system, which classifies people
                on the basis of State-assigned social class and birth, and also includes consideration of
                political opinions and religion. Songbun intersects with gender-based discrimination, which
                is equally pervasive. Discrimination is also practised on the basis of disability, although
                there are signs that the State may have begun to address this particular issue.
                33.     The songbun system used to be the most important factor in determining where
                individuals were allowed to live; what sort of accommodation they had; what occupations
                they were assigned to; whether they were effectively able to attend school, in particular
                university; how much food they received; and even whom they might marry. This
                traditional discrimination under the songbun system was recently complicated by increasing
                marketization in the Democratic People’s Republic of Korea and by the influence of
                money, including foreign currency, on people’s ability to have greater access their
                economic, social and cultural rights. At the same time, significant segments of the
                population who have neither the resources nor favourable songbun find themselves
                increasingly marginalized and subject to further patterns of discrimination, given that basic
                public services have collapsed or now effectively require payment.
                34.     Early reforms aimed at ensuring formal legal equality have not resulted in gender
                equality. Discrimination against women remains pervasive in all aspects of society. Indeed,
                it might even be increasing, as the male-dominated State preys on both economically
                advancing women and marginalized women. Many women, survival-driven during the
                famine of the 1990s, began operating private markets. The State imposed, however, many
                restrictions on female-dominated markets. Gender discrimination also takes the form of
                women being targeted to pay bribes or fines. There is recent evidence that women are
                beginning to object and to resist such impositions.
                35.    The economic advances of women have not been matched by advances in the social
                and political spheres. Entrenched traditional patriarchal attitudes and violence against
                women persist in the Democratic People’s Republic of Korea. The State has imposed
                blatantly discriminatory restrictions on women in an attempt to maintain the gender
                stereotype of the pure and innocent Korean woman. Sexual and gender-based violence
                against women is prevalent throughout all areas of society. Victims are not afforded
                protection from the State, support services or recourse to justice. In the political sphere,
                women make up just 5 per cent of the top political cadre and 10 per cent of central
                government employees.
                36.     Discrimination against women also intersects with a number of other human rights
                violations, placing women in a position of vulnerability. Violations of the rights to food and
                to freedom of movement have resulted in women and girls becoming vulnerable to
                trafficking and increased engagement in transactional sex and prostitution. The complete
                denial of the freedoms of expression and association has been a large contributing factor to
                the generally unequal status of women vis-à-vis men. These limitations have, inter alia,



  8




                                                            62
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 63 of 134 Page ID #:193




                                                                                                           A/HRC/25/63


          prevented women from collectively advocating for their rights as women have done
          elsewhere in the world.
          37.     While discrimination exists to some extent in all societies, the Democratic People’s
          Republic of Korea has practised a form of official discrimination that has had a very
          significant impact on individual enjoyment of human rights. Given the exceptional extent of
          State control, this official discrimination influences most aspects of people’s lives.
          Discrimination remains a major means for the leadership to maintain control against
          perceived threats, both internal and external.


     C.   Violations of the freedom of movement and residence

          38.    The systems of indoctrination and discrimination on the basis of social class are
          reinforced and safeguarded by a policy of isolating citizens from contact with each other
          and with the outside world, violating all aspects of the right to freedom of movement.
          39.    In the Democratic People’s Republic of Korea, the State imposes on citizens where
          they must live and work, violating their freedom of choice. Moreover, the forced
          assignment to a State-designated place of residence and employment is heavily driven by
          discrimination based on songbun. This has created a socioeconomically and physically
          segregated society, where people considered politically loyal to the leadership can live and
          work in favourable locations, whereas families of persons who are considered politically
          suspect are relegated to marginalized areas. The special status of Pyongyang, reserved only
          for those most loyal to the State, exemplifies this system of segregation.
          40.     Citizens are not even allowed to leave their province temporarily or to travel within
          the country without official authorization. This policy is driven by the desire to maintain
          disparate living conditions, to limit the flow of information and to maximize State control,
          at the expense of social and familial ties.
          41.    In an attempt to keep Pyongyang’s “pure” and untainted image, the State
          systematically banishes entire families from the capital city if one family member commits
          what is deemed to be a serious crime or political wrong. For the same reason, the large
          number of street children migrating clandestinely to Pyongyang and other cities –
          principally in search of food – are subject to arrest and forcible transfer back to their home
          provinces, experiencing neglect and forced institutionalization on their return.
          42.     The State imposes a virtually absolute ban on ordinary citizens travelling abroad,
          thereby violating their human right to leave the country. Despite the enforcement of this
          ban through strict border controls, nationals still take the risk of fleeing, mainly to China.
          When they are apprehended or forcibly repatriated, officials from the Democratic People’s
          Republic of Korea systematically subject them to persecution, torture, prolonged arbitrary
          detention and, in some cases, sexual violence, including during invasive body searches.
          Repatriated women who are pregnant are regularly subjected to forced abortions, and
          babies born to repatriated women are often killed. These practices are driven by racist
          attitudes towards interracial children of Koreans, and the intent to punish further women
          who have left the country and their assumed contact with Chinese men. Persons found to
          have been in contact with officials or nationals from the Republic of Korea or with
          Christian churches may be forcibly “disappeared” into political prison camps, imprisoned
          in ordinary prisons or even summarily executed.
          43.    Despite the gross human rights violations awaiting repatriated persons, China
          pursues a rigorous policy of forcibly repatriating citizens of the Democratic People’s
          Republic of Korea who cross the border illegally. China does so in pursuance of its view
          that these persons are economic (and illegal) migrants. However, many such nationals of



                                                                                                                     9




                                                        63
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 64 of 134 Page ID #:194




  A/HRC/25/63


                the Democratic People’s Republic of Korea should be recognized as refugees fleeing
                persecution or refugees sur place. They are thereby entitled to international protection. In
                forcibly returning nationals of the Democratic People’s Republic of Korea, China also
                violates its obligation to respect the principle of non-refoulement under international
                refugee and human rights law. In some cases, Chinese officials also appear to provide
                information on those apprehended to their counterparts in the Democratic People’s
                Republic of Korea.
                44.     Discrimination against women and their vulnerable status in the Democratic
                People’s Republic of Korea, as well as the prospect of refoulement, make women extremely
                vulnerable to trafficking in persons. Many women are trafficked by force or deception from
                the Democratic People’s Republic of Korea into or within China for the purposes of
                exploitation in forced marriage or concubinage, or prostitution under coercive
                circumstances. An estimated 20,000 children born to women from the Democratic People’s
                Republic of Korea are currently in China. These children are deprived of their rights to
                birth registration, nationality, education and health care because their birth cannot be
                registered without exposing the mother to the risk of refoulement by China.
                45.     The Democratic People’s Republic of Korea has repeatedly breached its obligations
                to respect the rights of its nationals who have special ties to, or claims in relation to, another
                country, in this case the Republic of Korea, to return there or otherwise to enjoy a facility to
                meet long separated families. The severe impediments put in place by the Democratic
                People’s Republic of Korea to prevent contact and communication with family members in
                the Republic of Korea are a breach of the State’s obligations under international human
                rights law. The restrictions are arbitrary, cruel and inhuman. This is particularly the case
                when previously agreed temporary reunions of separated families are cancelled for wholly
                unpersuasive reasons, especially given the advanced age of the persons concerned.


        D.      Violations of the right to food and related aspects of the right to life

                46.     The rights to food, freedom from hunger and to life in the context of the Democratic
                People’s Republic of Korea cannot be reduced to a narrow discussion of food shortages and
                access to a commodity. The State has used food as a means of control over the population.
                It has prioritized those whom the authorities believe to be crucial in maintaining the regime
                over those deemed expendable.
                47.    Confiscation and dispossession of food from those in need, and the provision of food
                to other groups, follows this logic. The State has practised discrimination with regard to
                access to and distribution of food based on the songbun system. In addition, it privileges
                certain parts of the country, such as Pyongyang, over others. The State has also failed to
                take into account the needs of the most vulnerable. The commission is particularly
                concerned about ongoing chronic malnutrition in children and its long-term effects.
                48.     The State was aware of the deteriorating food situation in the country well before the
                first appeal for international aid in 1995. State-controlled production and distribution of
                food had not been able to provide the population with adequate food since the end of the
                1980s. The lack of transparency, accountability and democratic institutions, as well as
                restrictions on freedom of expression, information and association, prevented the adoption
                of optimal economic solutions over those in accordance with Party directives. The State has
                evaded structural reforms to the economy and agriculture for fear of losing its control over
                the population.
                49.   During the period of famine, ideological indoctrination was used in order to
                maintain the regime, at the cost of seriously aggravating hunger and starvation. The
                concealment of information prevented the population from finding alternatives to the


  10




                                                             64
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 65 of 134 Page ID #:195




                                                                                                            A/HRC/25/63


          collapsing public distribution system. It also delayed international assistance that, provided
          earlier, could have saved many lives. Despite the State’s inability to provide its people with
          adequate food, it maintained laws and controls effectively criminalizing people’s use of key
          coping mechanisms, particularly moving within or outside the country in search of food and
          trading or working in informal markets.
          50.    Even during the worst period of mass starvation, the State impeded the delivery of
          food aid by imposing conditions that were not based on humanitarian considerations.
          International humanitarian agencies were subject to restrictions contravening humanitarian
          principles. Aid organizations were prevented from properly assessing humanitarian needs
          and monitoring the distribution of aid. The State denied humanitarian access to some of the
          most affected regions and groups, including homeless children.
          51.     The State has consistently failed in its obligation to use the maximum of its available
          resources to feed those who are hungry. Military spending – predominantly on hardware
          and the development of weapons systems and the nuclear programme – has always been
          prioritized, even during periods of mass starvation. Nevertheless, the State still failed to
          feed the ordinary soldiers of its disproportionately large army. Large amounts of State
          resources, including parallel funds directly controlled by the Supreme Leader, have been
          spent on luxury goods and the advancement of his personality cult instead of providing
          food to the starving general population.
          52.    The State has also used deliberate starvation as a means of control and punishment
          in detention facilities. This has resulted in the deaths of many political and ordinary
          prisoners.
          53.     The commission found evidence of systematic, widespread and grave violations of
          the right to food in the Democratic People’s Republic of Korea. While acknowledging the
          impact of factors beyond State control over the food situation, the commission finds that
          decisions, actions and omissions by the State and its leadership caused the death of at least
          hundreds of thousands of people and inflicted permanent physical and psychological
          injuries on those who survived.
          54.    In the highly centralized system of the Democratic People’s Republic of Korea,
          decisions relating to food, including its production and distribution, State budget allocation,
          decisions relating to humanitarian assistance and the use of international aid, are ultimately
          made by a small group of officials, who are not accountable to those affected by their
          decisions.
          55.    While conditions have changed since the 1990s, hunger and malnutrition continue to
          be widespread. Deaths from starvation continue to be reported. The commission is
          concerned that structural issues, including laws and policies that violate the right to
          adequate food and freedom from hunger, remain in place, which could lead to the
          recurrence of mass starvation.


     E.   Arbitrary detention, torture, executions and prison camps

          56.     The police and security forces of the Democratic People’s Republic of Korea
          systematically employ violence and punishments that amount to gross human rights
          violations in order to create a climate of fear that pre-empts any challenge to the current
          system of government and to the ideology underpinning it. The institutions and officials
          involved are not held accountable. Impunity reigns.
          57.    Gross human rights violations in the Democratic People’s Republic of Korea
          involving detention, executions and disappearances are characterized by a high degree of
          centralized coordination between different parts of the extensive security apparatus. The


                                                                                                                     11




                                                         65
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 66 of 134 Page ID #:196




  A/HRC/25/63


                State Security Department, the Ministry of People’s Security and the Korean People’s
                Army Military Security Command regularly subject persons accused of political crimes to
                arbitrary arrest and subsequent incommunicado detention for prolonged periods of time.
                Their families are not informed of their fate or whereabouts. Persons accused of political
                crimes therefore become victims of enforced disappearance. Making the suspect disappear
                is a deliberate feature of the system that serves to instil fear in the population.
                58.     The use of torture is an established feature of the interrogation process in the
                Democratic People’s Republic of Korea, especially in cases involving political crimes.
                Starvation and other inhumane conditions of detention are deliberately imposed on suspects
                to increase the pressure on them to confess and to incriminate other persons.
                59.    Persons who are found to have engaged in major political crimes are “disappeared”,
                without trial or judicial order, to political prison camps (kwanliso). There, they are
                incarcerated and held incommunicado. Their families are not even informed of their fate if
                they die. In the past, it was common that the authorities sent entire families to political
                prison camps for political crimes committed by close relatives (including forebears, to the
                third generation) on the basis of the principle of guilt by association. Such cases still occur,
                but appear to be less frequent now than in past decades.
                60.     In the political prison camps of the Democratic People’s Republic of Korea, the
                inmate population has been gradually eliminated through deliberate starvation, forced
                labour, executions, torture, rape and the denial of reproductive rights enforced through
                punishment, forced abortion and infanticide. The commission estimates that hundreds of
                thousands of political prisoners have perished in these camps over the past five decades.
                The unspeakable atrocities that are being committed against inmates of the kwanliso
                political prison camps resemble the horrors of camps that totalitarian States established
                during the twentieth century.
                61.     Although the authorities in the Democratic People’s Republic of Korea deny the
                existence of the camps, this claim was shown to be false by the testimonies of former
                guards, inmates and neighbours. Satellite imagery proves that the camp system continues to
                be in operation. While the number of political prison camps and inmates has decreased
                owing to deaths and some releases, it is estimated that between 80,000 and 120,000
                political prisoners are currently detained in four large political prison camps.
                62.    Gross violations are also being committed in the ordinary prison system, which
                consists of ordinary prison camps (kyohwaso) and various types of short-term forced labour
                detention facilities. The vast majority of inmates are victims of arbitrary detention, since
                they are imprisoned without trial or on the basis of a trial that fails to respect the due
                process and fair trial guarantees set out in international law. Furthermore, many ordinary
                prisoners are, in fact, political prisoners, who are detained without a substantive reason
                compatible with international law. Prisoners in the ordinary prison system are
                systematically subjected to deliberate starvation and illegal forced labour. Torture, rape and
                other arbitrary cruelties at the hands of guards and fellow prisoners are widespread and
                committed with impunity.
                63.    As a matter of State policy, the authorities carry out executions, with or without trial,
                publicly or secretly, in response to political and other crimes that are often not among the
                most serious crimes. The policy of regularly carrying out public executions serves to instil
                fear in the general population. Public executions were most common in the 1990s.
                However, they continue to be carried out today. In late 2013, there appeared to be a spike in
                the number of politically motivated public executions.




  12




                                                             66
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 67 of 134 Page ID #:197




                                                                                                          A/HRC/25/63


     F.   Abductions and enforced disappearances from other countries

          64.    Since 1950, the Democratic People’s Republic of Korea has engaged in the
          systematic abduction, denial of repatriation and subsequent enforced disappearance of
          persons from other countries on a large scale and as a matter of State policy. Well over
          200,000 persons, including children, who were brought from other countries to the
          Democratic People’s Republic of Korea may have become victims of enforced
          disappearance, as defined in the Declaration on the Protection of All Persons from Enforced
          Disappearance. More information would have to emerge from the Democratic People’s
          Republic of Korea to provide a more precise estimate of the number of victims.
          65.     For a nation State that seeks to live alongside others, the above-mentioned actions,
          in defiance of the sovereignty of other States and the rights of foreign nationals guaranteed
          under international law, are exceptional.
          66.    The vast majority of abductions and enforced disappearances are linked to the
          Korean War and the organized movement of ethnic Koreans from Japan that started in
          1959. However, hundreds of nationals of the Republic of Korea, Japan and other States
          were also abducted and disappeared between the 1960s and 1980s. In more recent years, the
          Democratic People’s Republic of Korea abducted a number of its own nationals and
          nationals of the Republic of Korea from China.
          67.     The Democratic People’s Republic of Korea used its land, naval and intelligence
          forces to conduct abductions and arrests. Operations were approved at the level of the
          Supreme Leader. The vast majority of victims were forcibly disappeared to gain labour and
          other skills for the State. Some victims were used to further espionage and terrorist
          activities. Women abducted from Europe, the Middle East and Asia were subjected to
          forced marriages with men from other countries to prevent liaisons on their part with ethnic
          Korean women that could result in interracial children. Some of the abducted women have
          also been subject to sexual exploitation.
          68.    A number of the forcibly disappeared travelled to the Democratic People’s Republic
          of Korea voluntarily. Others were abducted through physical force or fraudulent persuasion.
          Subsequently, they were all denied the right to leave the country. They have also been
          subject to severe deprivation of their liberty and freedom of movement within the
          Democratic People’s Republic of Korea, denied the right to recognition as a person before
          the law, and the right not to be subjected to torture and other cruel, inhuman or degrading
          treatment. All of the forcibly disappeared have been placed under strict surveillance. They
          have been denied education and employment opportunities.
          69.     Ethnic Koreans from the Republic of Korea and Japan, forcibly disappeared by the
          Democratic People’s Republic of Korea, have been discriminated against for their origins
          and background. They were categorized as “hostile” and forced to work in mines and farms
          in remote marginalized areas of the country. Many of them were likely to have been the
          first victims of the famine in the 1990s because of their lower social status.
          70.   Non-Korean abductees were not able to integrate into social and economic life in the
          Democratic People’s Republic of Korea as they were detained in tightly controlled
          compounds. They were denied the right to work, to leave their place of residence or to
          move freely in society, and they were unable to choose educational opportunities for
          themselves and their children.
          71.    Family members abroad and foreign States wishing to exercise their right to provide
          diplomatic protection have been consistently denied information necessary to establish the
          fate and whereabouts of the victims. Family members of the disappeared have been
          subjected to torture and other cruel, inhuman or degrading treatment. They have been



                                                                                                                   13




                                                        67
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 68 of 134 Page ID #:198




  A/HRC/25/63


                 denied the right to effective remedies for human rights violations, including the right to the
                 truth. Parents and disappeared children have been denied the right to family life.
                 72.    Despite admitting to the abduction of 13 Japanese nationals by agents of the State,
                 the Democratic People’s Republic of Korea has never adequately disavowed the practice of
                 international abductions. Since the 1990s, its agents have abducted a number of persons
                 from Chinese territory, including nationals of China, the Republic of Korea and, in at least
                 one case, a former Japanese national.
                 73.    The commission finds that almost all of the foregoing victims remain disappeared.
                 Human rights violations continue against them and their families. The shock and pain
                 caused by such actions is indescribable.


       IV.       Crimes against humanity
                 74.     In accordance with Human Rights Council resolution 22/13, the commission carried
                 out its inquiry with a view to ensuring full accountability, in particular where these
                 violations may amount to crimes against humanity. The commission is neither a judicial
                 body nor a prosecutor. It cannot make final determinations of individual criminal
                 responsibility. It can, however, determine whether its findings constitute reasonable
                 grounds establishing that crimes against humanity have been committed so as to merit a
                 criminal investigation by a competent national or international organ of justice.
                 75.    According to that standard, the commission finds that the body of testimony and
                 other information it received establishes that crimes against humanity have been committed
                 in the Democratic People’s Republic of Korea, pursuant to policies established at the
                 highest level of the State.6
                 76.      These crimes against humanity entail extermination, murder, enslavement, torture,
                 imprisonment, rape, forced abortions and other sexual violence, persecution on political,
                 religious, racial and gender grounds, the forcible transfer of populations, the enforced
                 disappearance of persons and the inhumane act of knowingly causing prolonged starvation.
                 The commission further finds that crimes against humanity are ongoing in the Democratic
                 People’s Republic of Korea because the policies, institutions and patterns of impunity that
                 lie at their heart remain in place.
                 77.     Persons detained in political and other prison camps, those who try to flee the State,
                 Christians and others considered to introduce subversive influences are the primary targets
                 of a systematic and widespread attack against all populations that are considered to pose a
                 threat to the political system and leadership of the Democratic People’s Republic of Korea.
                 This attack is embedded in the larger patterns of politically motivated human rights
                 violations experienced by the general population, including the discriminatory system of
                 classification of persons based on songbun.
                 78.    In addition, the commission finds that crimes against humanity have been committed
                 against starving populations, particularly during the 1990s. These crimes arose from
                 decisions and policies violating the right to food, which were applied for the purposes of
                 sustaining the present political system, in full awareness that such decisions would
                 exacerbate starvation and related deaths of much of the population.
                 79.    Lastly, the commission finds that crimes against humanity are being committed
                 against persons from other countries who were systematically abducted or denied


             6
                 See also A/HRC/25/CRP.1, sect. V.



  14




                                                            68
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 69 of 134 Page ID #:199




                                                                                                           A/HRC/25/63


          repatriation, in order to gain labour and other skills for the Democratic People’s Republic of
          Korea.


     V.   Conclusions and recommendations
          80.     Systematic, widespread and gross human rights violations have been and are
          being committed by the Democratic People’s Republic of Korea, its institutions and
          officials. In many instances, the violations of human rights found by the commission
          constitute crimes against humanity. These are not mere excesses of the State; they are
          essential components of a political system that has moved far from the ideals on which
          it claims to be founded. The gravity, scale and nature of these violations reveal a State
          that does not have any parallel in the contemporary world. Political scientists of the
          twentieth century characterized this type of political organization as a totalitarian
          State: a State that does not content itself with ensuring the authoritarian rule of a
          small group of people, but seeks to dominate every aspect of its citizens’ lives and
          terrorizes them from within.
          81.     The Democratic People’s Republic of Korea displays many attributes of a
          totalitarian State: the rule of a single party, led by a single person, is based on an
          elaborate guiding ideology that its current Supreme Leader refers to as
          “Kimilsungism-Kimjongilism”. The State seeks to ensure that its citizens internalize
          this guiding ideology by indoctrinating citizens from childhood, suppressing all
          political and religious expression that questions the official ideology, and tightly
          controlling citizens’ physical movement and their means of communication with each
          other and with those in other countries. Discrimination on the basis of gender and
          songbun is used to maintain a rigid social structure that is less likely to produce
          challenges to the political system.
          82.    The State’s monopolization of access to food has been used as an important
          means to enforce political loyalty. The distribution of food has prioritized those who
          are useful to the survival of the current political system at the expense of those deemed
          to be expendable. Citizens’ complete dependence on the State led to one of the worst
          cases of famine in recent history. The authorities have only recently come to tolerate
          the fact that markets can no longer be fully suppressed. Instead of fully embracing
          reforms to realize the right to food, however, the Democratic People’s Republic of
          Korea maintains a system of inefficient economic production and discriminatory
          resource allocation that inevitably produces more unnecessary starvation among its
          citizens.
          83.    The key to the political system is the vast political and security apparatus that
          strategically uses surveillance, coercion, fear and punishment to preclude the
          expression of any dissent. Public executions and enforced disappearance to political
          prison camps serve as the ultimate means to terrorize the population into submission.
          The State’s violence has been externalized through State-sponsored abductions and
          enforced disappearances of people from other nations. These international enforced
          disappearances are unique in their intensity, scale and nature.
          84.   Today, the Democratic People’s Republic of Korea finds itself surrounded by a
          world that is changing rapidly in political, economic and technological terms. These
          changes offer opportunities for incremental social change within the State. In
          response, the authorities engage in gross human rights violations so as to crack down
          on “subversive” influences from abroad. These influences are symbolized by films and
          soap operas from the Republic of Korea and other countries, short-wave radio
          broadcasts and foreign mobile telephones. For the same reason, the State


                                                                                                                    15




                                                        69
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 70 of 134 Page ID #:200




  A/HRC/25/63


                systematically uses violence and punishment to deter its citizens from exercising their
                human right to leave the country. Persons who are forcibly repatriated from China
                are commonly subjected to torture, arbitrary detention, summary execution, forced
                abortion and other forms of sexual violence.
                85.     A number of long-standing and ongoing patterns of systematic and widespread
                violations, which were documented by the commission, meet the high threshold
                required for proof of crimes against humanity in international law. The perpetrators
                enjoy impunity. The Democratic People’s Republic of Korea is unwilling to implement
                its international obligation to prosecute and bring the perpetrators to justice, because
                those perpetrators act in accordance with State policy.
                86.    The fact that the Democratic People’s Republic of Korea, as a State Member of
                the United Nations, has for decades pursued policies involving crimes that shock the
                conscience of humanity raises questions about the inadequacy of the response of the
                international community. The international community must accept its responsibility
                to protect the people of the Democratic People’s Republic of Korea from crimes
                against humanity, because the Government of the Democratic People’s Republic of
                Korea has manifestly failed to do so. In particular, this responsibility must be
                accepted in the light of the role played by the international community (and by the
                great powers in particular) in the division of the Korean peninsula and because of the
                unresolved legacy of the Korean War. These unfortunate legacies help not only to
                explain the intractability of the human rights situation but also why an effective
                response is now imperative.
                87.    The United Nations must ensure that those most responsible for the crimes
                against humanity committed in the Democratic People’s Republic of Korea are held
                accountable. Options to achieve this end include a Security Council referral of the
                situation to the International Criminal Court or the establishment of an ad hoc
                tribunal by the United Nations. Urgent accountability measures should be combined
                with a reinforced human rights dialogue, the promotion of incremental change
                through more people-to-people contact and an inter-Korean agenda for reconciliation.
                88.  On the basis of its findings and conclusions, the Commission makes the
                recommendations below.
                89.   The commission of inquiry recommends that the Democratic People’s Republic
                of Korea:
                       (a)    Undertake profound political and institutional reforms without delay to
                introduce genuine checks and balances upon the powers of the Supreme Leader and
                the Workers’ Party of Korea; such changes should include an independent and
                impartial judiciary, a multiparty political system and elected people’s assemblies at
                the local and central levels that emerge from genuinely free and fair elections; reform
                the security sector by vetting the entire officers’ corps for involvement in human
                rights violations and by limiting the functions of the Korean People’s Army to
                defending the nation against external threats; and dismantle the State Security
                Department and place the Ministry of Public Security under transparent democratic
                oversight. An independent constitutional and institutional reform commission,
                consisting of respected members of society in the Democratic People’s Republic of
                Korea, should be constituted to guide this process and should be assisted by
                appropriate international experts;
                       (b)    Acknowledge the existence of human rights violations, including the
                political prison camps described by the commission in the present report; provide
                international humanitarian organizations and human rights monitors with immediate
                access to the camps and their surviving victims; dismantle all political prison camps


  16




                                                         70
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 71 of 134 Page ID #:201




                                                                                                      A/HRC/25/63


         and release all political prisoners; and clarify with full detail the fate of any
         disappeared persons who cannot be readily traced;
                 (c)     Reform the Criminal Code and Code of Criminal Procedure to abolish
         vaguely worded “anti-State” and “anti-People” crimes and to fully enshrine the right
         to a fair trial and due process guarantees articulated in the International Covenant on
         Civil and Political Rights; enforce existing provisions in the Criminal Code and the
         Code of Criminal Procedure that prohibit and criminalize the use of torture and other
         inhuman means of interrogation that are illegal under international law; reform the
         ordinary prison system so as to ensure humane conditions of detention for all inmates
         deprived of liberty; end reprisals against persons on the basis of guilt by association;
         and abolish immediately the practice of forcibly resettling the families of convicted
         criminals;
               (d)    Declare and implement an immediate moratorium on the imposition and
         execution of the death penalty, followed without undue delay by the abolition of the
         death penalty both in law and in practice;
               (e)    Allow the establishment of independent newspapers and other media;
         allow citizens to freely access the Internet, social media, international
         communications, foreign broadcasts and publications, including the popular culture
         of other countries; and abolish compulsory participation in mass organizations and
         indoctrination sessions;
               (f)    Introduce education to ensure respect for human rights and
         fundamental freedoms; and abolish any propaganda or educational activities that
         espouse national, racial or political hatred or war propaganda;
               (g)   Allow Christians and other religious believers to exercise their religion
         independently and publicly, without fear of punishment, reprisal or surveillance;
                (h)     End discrimination against citizens on the basis of their perceived
         political loyalty or the sociopolitical background of their families, including in matters
         of access to education and employment; dismantle        the    neighbourhood        watch
         (inminban), the secret resident registration file system, and all surveillance of persons
         and their communications that serve purposes of political oppression and/or are not
         subject to effective judicial and democratic control; and publicly acknowledge the
         extent of surveillance practices carried out in the past and provide citizens with access
         to their resident registration file;
               (i)     Take immediate measures to ensure gender equality in practice, such as
         by providing equal access for women in public life and employment; eradicate
         discriminatory laws, regulations and practices affecting women; take measures to
         address all forms of violence against women, including domestic violence, sexual and
         gender-based violence by State agents and/or within State institutions; and respond
         immediately and effectively to trafficking in women, and address the structural causes
         that make women vulnerable to such violations;
                (j)    Ensure that citizens can enjoy the right to food and other economic and
         social rights without discrimination;   pay particular attention to the needs of
         women and vulnerable groups, such as street children, the elderly and persons with
         disabilities; promote agricultural, economic and financial policies based on
         democratic participation, good governance and non-discrimination; and legalize and
         support free market activities, internal and external trade and other independent
         economic conduct that provide citizens with a livelihood;
                (k)  In the light of the past expenditures by the leadership, the military and
         security apparatus, realign priorities and dedicate the resources made available to


                                                                                                               17




                                                      71
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 72 of 134 Page ID #:202




  A/HRC/25/63


                ensure, as necessary, freedom from hunger and other essential minimum standards
                for citizens, including those citizens serving in the armed forces;
                       (l)   Where necessary to ensure the right to food, seek international
                humanitarian assistance without delay; provide international humanitarian
                organizations with free and unimpeded access to all populations in need, including for
                the purposes of effective monitoring; and hold accountable State officials who illegally
                divert humanitarian aid for improper purposes;
                        (m) Abolish the de facto prohibition on foreign travel imposed on ordinary
                citizens; decriminalize illegal border crossings and introduce border controls that
                conform to international standards; renounce orders to shoot and kill at the border;
                cease to regard citizens repatriated from China as political criminals or to subject
                them to imprisonment, execution, torture, arbitrary detention, deliberate starvation,
                illegal cavity searches, forced abortions and other sexual violence; and abolish the
                State’s compulsory designation of places of residence and employment, as well as the
                requirement to obtain a permit for domestic travel outside a person’s designated
                province;
                      (n)   Provide the families and nations of origin of all persons who have been
                abducted, or otherwise forcibly disappeared, with full information on their fate and
                whereabouts, if they have survived; allow those who remain alive, and their
                descendants, to return immediately to their countries of origin; and, in close
                cooperation with their families and nations of origin, identify and repatriate the
                physical remains of those who have died;
                      (o)   Allow separated families to unite, including by allowing citizens to travel
                or emigrate where they choose; and immediately provide such persons with facilities
                for unmonitored communications by way of mail, telephone, email and any other
                means of communication;
                       (p)    Prosecute and bring to justice those persons most responsible for alleged
                crimes against humanity; appoint a special prosecutor to supervise this process;
                ensure that victims and their families are provided with adequate, prompt and
                effective reparation and remedies, including by knowing the truth about the violations
                that have been suffered; launch a people-driven process to establish the truth about
                the violations; provide adults and children with comprehensive education on national
                and international law and practice on human rights and democratic governance; and
                seek international advice and support for transitional justice measures;
                      (q)    Take immediate steps to end all other human rights violations and to
                address the human rights concerns raised by the commission in the present report, as
                well as in successive resolutions of the General Assembly and the Human Rights
                Council, in the procedures of universal periodic review and in the reports of special
                procedures mandate holders and the treaty bodies;
                      (r)    Ratify without delay the International Convention for the Protection of
                All Persons from Enforced Disappearance, the Convention on the Rights of Persons
                with Disabilities, the Rome Statute of the International Criminal Court and the
                fundamental conventions of the International Labour Organization;
                      (s)    Accept immediately a field-based presence and technical assistance from
                the Office of the United Nations High Commissioner for Human Rights and other
                relevant United Nations entities to help to implement the above-mentioned
                recommendations.
                90.   The commission of inquiry recommends that China and other States:



  18




                                                         72
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 73 of 134 Page ID #:203




                                                                                                    A/HRC/25/63


                (a)   Respect the principle of non-refoulement and, accordingly, abstain from
         forcibly repatriating any persons to the Democratic People’s Republic of Korea,
         unless the treatment there, as verified by international human rights monitors,
         markedly improves; extend asylum and other means of durable protection to persons
         fleeing the Democratic People’s Republic of Korea who need international protection;
         ensure that such persons are fully integrated and duly protected from discrimination;
         stop providing information on activities and contacts of persons from the Democratic
         People’s Republic of Korea living in China to the State Security Department and
         other security agencies in the Democratic People’s Republic of Korea; and allow
         persons from the Democratic People’s Republic of Korea free access to diplomatic and
         consular representations of any State that may be willing to extend nationality or
         other forms of protection to them;
               (b)   Provide the Office of the United Nations High Commissioner for
         Refugees, and relevant humanitarian organizations, full and unimpeded access to all
         persons from the Democratic People’s Republic of Korea seeking such contact;
                (c)    Request technical assistance from the United Nations to help to meet the
         obligations imposed under international refugee law, and ensure the effective
         protection of persons from trafficking;
                (d)    Adopt a victim-centric and human rights-based approach to trafficking
         in persons, including by providing victims with the right to stay in the country and
         access to legal protection and basic services, such as medical treatment, education and
         employment opportunities equivalent to those afforded to their own citizens;
                (e)    Regularize the status of women and men from the Democratic People’s
         Republic of Korea who marry or have a child with a Chinese citizen; and ensure that
         all such children may realize their rights to birth registration and Chinese nationality
         where applicable, and have access to education and health care without
         discrimination;
                (f)    Take immediate measures to prevent agents of the Democratic People’s
         Republic of Korea from carrying out further abductions from Chinese territory;
         prosecute and adequately punish apprehended perpetrators of abduction and demand
         the extradition of those giving such orders so that they may be tried in accordance
         with law. China should raise with the Supreme Leader of the Democratic People’s
         Republic of Korea and other high-level authorities the issues of abductions, the
         infanticide of children entitled to Chinese nationality, forced abortions imposed on
         repatriated women and other human rights violations that target persons repatriated
         from China.
         91.    The commission of inquiry recommends that the Korean people foster inter-
         Korean dialogue in a phased approach leading to an agenda for reconciliation. Inter-
         Korean dialogue could be furthered through such initiatives as friendly sporting
         events; academic and business interactions; scholarships and apprenticeships for
         young people from the Democratic People’s Republic of Korea; student exchanges;
         exchanges between civil society organizations, including national Red Cross Societies;
         contacts between professional organizations and women’s groups; and the
         development of “sister city” relationships and, eventually, the re-establishment of
         transport and communication links.
         92.   The commission of inquiry recommends that States and civil society
         organizations foster opportunities for people-to-people dialogue and contact in such
         areas as culture, science, sports, good governance and economic development that
         provide citizens of the Democratic People’s Republic of Korea with opportunities to
         exchange information and be exposed to experiences outside their home country. The


                                                                                                             19




                                                     73
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 74 of 134 Page ID #:204




  A/HRC/25/63


                Democratic People’s Republic of Korea and other States should remove applicable
                obstacles to people-to-people contact, including measures that criminalize travel and
                contact to the extent that these are not in accordance with relevant obligations under
                international human rights law.
                93.    The commission also recommends that States, foundations and engaged
                business enterprises provide more support for the work of civil society organizations
                to improve the situation of human rights in the Democratic People’s Republic of
                Korea, including efforts to document human rights violations and to broadcast
                accessible information into each country. Eventually, and once conditions are deemed
                to be appropriate, such foundations and enterprises should join forces with the
                Governments concerned to coordinate efforts to adopt a coherent plan for the
                development of the country, creation of livelihoods for the population and the
                advancement of the situation of human rights.
                94.  With regard to the international community and the United Nations, the
                commission makes the following recommendations:
                       (a)   The Security Council should refer the situation in the Democratic
                People’s Republic of Korea to the International Criminal Court for action in
                accordance with that court’s jurisdiction. The Security Council should also adopt
                targeted sanctions against those who appear to be most responsible for crimes against
                humanity. In the light of the dire social and economic situation of the general
                population, the commission does not support sanctions imposed by the Security
                Council or introduced bilaterally that are targeted against the population or the
                economy as a whole;
                      (b)    The General Assembly and the Human Rights Council should extend the
                country-specific human rights monitoring and reporting mechanisms on the
                Democratic People’s Republic of Korea that predate the establishment of the
                commission; these include the periodic reports of the Secretary-General and the
                United Nations High Commissioner for Human Rights, as well as the mandate of the
                Special Rapporteur on the situation of human rights in the Democratic People’s
                Republic of Korea. Such mechanisms should be mandated to focus on ensuring
                accountability, in particular for crimes against humanity, and should report on the
                implementation of the commission’s recommendations;
                       (c)    The United Nations High Commissioner for Human Rights, with full
                support from the Human Rights Council and the General Assembly, should establish
                a structure to help to ensure accountability for human rights violations in the
                Democratic People’s Republic of Korea, in particular where such violations amount to
                crimes against humanity. The structure should build on the collection of evidence and
                documentation work of the commission, and further expand its database. It should be
                field-based, supported by adequate personnel deployed to the region so as to enjoy
                sustained access to victims and witnesses. In addition to informing the work of human
                rights reporting mechanisms and serving as a secure archive for information provided
                by relevant stakeholders, the work of such a structure should facilitate United Nations
                efforts to prosecute, or otherwise render accountable, those most responsible for
                crimes against humanity;
                      (d)   The High Commissioner should continue the engagement of OHCHR
                with the Democratic People’s Republic of Korea, offering technical assistance and
                enhancing advocacy initiatives. The High Commissioner should facilitate the
                implementation of a strategy led by the Special Rapporteur and involving all
                concerned human rights mechanisms of the United Nations system to address,
                coherently and without delay, the special issue of international abductions and


  20




                                                         74
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 75 of 134 Page ID #:205




                                                                                                   A/HRC/25/63


         enforced disappearances and related matters described in the present report. Member
         States should afford full cooperation to ensure the implementation of such a strategy;
              (e)    The High Commissioner should periodically report to the Human Rights
         Council and other appropriate United Nations organs on the implementation of the
         recommendations contained in the present report;
               (f)    The Human Rights Council should ensure that the conclusions and
         recommendations of the commission do not pass from the active attention of the
         international community. Where so much suffering has occurred, and is still
         occurring, action is the shared responsibility of the entire international community;
               (g)    The United Nations Secretariat and agencies should urgently adopt and
         implement a common “Rights up Front” strategy to ensure that all engagement with
         the Democratic People’s Republic of Korea effectively takes into account, and
         addresses, human rights concerns, including those collected in the present report. The
         United Nations should immediately apply this strategy to help to prevent the
         recurrence or continuation of crimes against humanity in the Democratic People’s
         Republic of Korea. The strategy should contemplate the possibility of the Secretary-
         General referring the situation to the Security Council;
                (h)    States that have historically friendly ties with the Democratic People’s
         Republic of Korea, major donors and potential donors, as well as those States already
         engaged with the Democratic People’s Republic of Korea in the framework of the six-
         party talks, should form a human rights contact group to raise concerns about the
         situation of human rights in the Democratic People’s Republic of Korea and to
         provide support for initiatives to improve it;
                (i)   States should not use the provision of food and other essential
         humanitarian assistance to impose economic or political pressure on the Democratic
         People’s Republic of Korea. Humanitarian assistance should be provided in
         accordance with humanitarian and human rights principles, including the principle of
         non-discrimination. Aid should only be curbed to the extent that unimpeded
         international humanitarian access and related monitoring is not adequately
         guaranteed. Bilateral and multilateral providers of assistance should coordinate their
         efforts to ensure that adequate conditions of humanitarian access and related
         monitoring are provided by the Democratic People’s Republic of Korea;
                (j)    Without prejudice to all the obligations under international law that the
         Democratic People’s Republic of Korea must immediately implement, the United
         Nations and the States that were parties to the Korean War should take steps to
         convene a high-level political conference. Participants in that conference should
         consider and, if agreed, ratify a final peaceful settlement of the war that commits all
         parties to the principles of the Charter of the United Nations, including respect for
         human rights and fundamental freedoms. States of the region should intensify their
         cooperation and consider following such examples as the Helsinki Process.




                                                                                                            21




                                                     75
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 76 of 134 Page ID #:206




                 EXHIBIT F




                                       76
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 77 of 134 Page ID #:207




                                       77
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 78 of 134 Page ID #:208




                 EXHIBIT G




                                       78
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 79 of 134 Page ID #:209


                                                                                                      1




                                 ABBREVIATED CURRICULUM VITAE




        RIFA SOLER, Jos6 M"
        Professor of Procedur al Law
        Public University of Navarre


        RELEVANT EXPERIENCE RELATING TO CRIMINAL PROCEDURE


        I. - RESEARCH


         I   Multidisciplinary Research Group on "Public Law Studies" within the Public
             University of Navarre, since 2008.
         I   European Cross-border Study Network, made up of the Faculties of Bayonne of the
             University of Pau and of the Lands of the Adour; University of the Basque Country;
             and Public University of Navarre: On illegal traffic and clandestine immigration        of
             persons (ETIC),                      2009-2019. Data                 available          at:

             http //www. inmi gracionclandestina. eu/
                 :




        2. - CRIMINAL PROCEDURAL LAW PUBLICATIONS OF SPECIAL INTEREST


         r   "Derecho Procesal Penal" (Law of Criminal Procedure), University Manual, of a
             doctrinal nature. Editorial Iurgium, Madrid, 2000,542 pages.
         I   "Comentarios a la Nueva Ley de Enjuiciamiento            Civil" (Comments on the New
             Civil Procedure Act), Coordinator and author of the commentary on the following
             articles: 293 to 295,335 to 381, 385 and 386. Editorial Iurgium, Madrid, 2000.
         I   "Derecho Procesal Penal" (Law             of   Criminal Procedure), University Manual,
             Director, edited by the Publications Fund of the Government of Navarre, Pamplona
             2006, 2nd edition    20ll;   3rd edition 20 1 6.
         I   "Actos de investigaci6n, actos de instrucci6n y actos de prueba" (Investigation acts,
             acts    of   investigation and acts    of evidence)   published   in the   collective work


                                                                                                      L



                                                            79
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 80 of 134 Page ID #:210


                                                                                                    2



             "Estudios sobre prueba penal" (Studies on criminal evidence), Editorial Wolters
             Kluwer Espafia- LaLey, Madrid 2009,p. 117 to 168.
         I "El testigo protegido y el agente infiltrado" (The protected witness             and the
             undercover agent) published in the collective work "Estudios sobre prueba penal"
             (Stndies on criminal evidence), Editorial Wolters Kluwer Espaiia- LaLey, Madrid,

             2011, p.317 -36.

         I   "Entrada   y   Registro en lugar cerrado" (Entry and Register        in   closed place)
             published in the collective work published in the collective work "Estudios sobre
             prueba penal" (Studies on criminal evidence), Editorial Wolters Kluwer Espafla- La

             Ley,   Madrid,20l3,p.47 to 130.
         I   "Proceso de ejecuci6n y Registro de la Propiedad" (Process ofexecution and Land
             Register), Editorial Wolfs Kluwer Espafla      - La Ley, Las Rozas (Madrid),     2013,
             Monograph, p. 318.
         I "El proceso penal pr6ctico"      (The practical criminal process), Editorial La Ley,
             Madrid, l0th edition,2017,2132 pages, as co-author and Director. The editions
             correspond to years 1986, 1987, 1987, 1990, 1993, 1997,2003,2005,2009 and
             2016.




       3.- OTHER PUBLICATIONS AND DOCTRINE ARTICLES


         I   The criminal proceedings, 1986, Libreria Bosch, Barcelona. As co-author and
             director of the work.
         r   Legal Encyclopaedic Dictionary, collective work, 4 volumes, Editorial Civitas,
             Madrid 1995.
        I    The State's asset liability for the abnormal functioning of the Administration of
             Justice and due to judicial error; RGD 1995, no   613-614,p.ll-233.
        I    Criminal Procedure Laws, annotated, and its case-law, 1986, Bosch, Casa Editorial.
        I    Notes on the Criminal Procedure Act and complementary rules, Spanish and
             bilingual edition (Spanish-Catalan).
        I    Annex to the Laws of Criminal Procedure and its case-law, Bosch, Casa Editorial,
             Barcelona, 1988.
        I    'oCunent problems    of criminal justice",   published   in the collective work of   the
             University of Granada in 1994.

                                                                                                    2



                                                     80
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 81 of 134 Page ID #:211


                                                                                                       3



         I   "The State's asset liability for the abnormal functioning of the Administration of
             Justice and due to judicial error"; Published in the Revista General del Derecho         no

             613-614, de 1995, pages I1.233 andbelow
         I   "The provisional execution and the precautionary measures" published in                 the

             collective work: "Comments on the Draft Criminal Procedure Act" (Madrid).
         I   "Procedural guarantees: the prosecution witness according to the ECHR" published
             in the collective work: "Towards an international justice" Directorate of the Legal
             Service of the State, Madrid,2000.
         I   Sources, means of evidence, apprcciation and valuation of the evidence", published

             by the Ministry of Justice, Centre for Legal Studies, I-2003,Madrid, 2003.
         I   "The new forms of fast prosecution introduced by Act 38 I 02", published in The
             Book of Homage to Professor Font, Volume II, Ministry of Justice, the Centre of
             Legal Studies, Madrid, 2004, p. 1727     -17   84.
         I   "Reflexions on the right to evidence in the criminal proceedings" published in the
             Ibero-American Journal of Procedural Law No. 10, September 2007.


        4.- COMMTINICATIONS AND                  CONFERENCES RELATING               TO CRIMINAL
        PROCEDURE


         I   "The criminal procedural refom" organized by the Bar Association of Reus, May
             1989.

         I   Paper on "The      civil liability derived from traffic accidents" at the sessions on   the

             Traffic Law, organizedby the Legal Practice School of Ldrida, 1991.
         I   Communication and moderation in the "Seminars on current problems of criminal
             justice" organized by the University of Granada, June 1993. Published by the
             Publications Service of the University of Granada in 1994, under the same title.
         I   Paper on
                        ooThe
                                house search" at the Rule of Law and Freedom Course, organized by

             the University of Castell6n, October 1994.

         I   Presentation on "The State's Patrimonial        liability for the abnormal functioning of
             the Administration of Justice and by judicial error" at the continuous training
             course for Court Clerks, organized by the Ministry of Justice, Barcelona, October
             1995. Published in the General Review of Law No. 613-614, 1995,           p. 11.233     and

             below



                                                                                                       3



                                                            81
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 82 of 134 Page ID #:212


                                                                                                   4


         I   Paper on "Popular Criminal Justice: the Jury",        at the University of the     Sea;

             University of Murcia. August 1997.
         I   Proposals to the Ministry    of Justice on the Draft of the new Criminal Procedure
             Act,1997.
         I   Paper on "The figure   ofthc undcrcovcr agents as a subject ofprotection", at the I
             Intemational Procedural Law Seminars, organized by the University          of   Malaga,
             Malaga1999.
        I    Paper on "The ius postulandi" at the    "XIV Legal Week of Marbella", organized by
             the University of Malaga,   in 1999.
        I    Paper on "The counter-claim      in the new Civil Procedure Act", at the New Civil
             Procedure   Act   Seminar, organized   by the High Court of Justice of      Catalonia,
             Tenitorial Training Plan, Lloret de Mar, in May 2000.
        I    Communication on: "Procedural guarantees: the prosecution witness according to
             the ECHR' presented to the      XXI study sessions of the Directorate-General of the
             State Legal Service, on: "Toward an intemational justice" in Madrid, 2000.

        I    Paper on: "The Public Prosecutor's intervention in the    Civil Procedure Act and in
             the special declaratory proceedings" given at the Legal Studies Centre of the
             Administration of Justice, at the sessions on: "The new Civil Procedure Act",
             Madrid, March 2001.
        I    Paper on: "The  civil execution Process" at the sessions on Procedural Law,
             organized by the Regional Govenunent of Castilla y Le6n, Valladolid, October
             2003.
        I    Paper on: "The Insolvency Act: procedural aspects"          ", in "seminar on the
             Insolvency Act" organizedby the Registry Studies Service of the Basque Country,
             Bilbao 2003.
        I    Paper on: "The declaration of insolvency" at the seminar on "The new insolvency
             law" organized by the University of Zaragoza and the Government of Aragon,
             February 2005.
        r    The President of the table and of the debate at the   XX Ibero-American Procedural
             Law sessions, held at the University of Malaga, October 2006, on the Bill of the
             Jurisdictional Cooperation Code for Ibero-America.
        I    Paper on: "Freedom     of   expression and parallel trials" at   VII Malacitana Legal
             Week, organized by the University of Malaga and the Central Military Court,
             November 2007.

                                                                                                  4


                                                       82
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 83 of 134 Page ID #:213


                                                                                                      5



         I   Paper on: "Problems currently arise       in the criminal proceedings of minors" at
             Extraordinary Workshop on "The Criminal Justice" at the Intemational University
             of the Sea, Aguilas, July 2008.
         I   Paper on:
                         ooThe
                                 valuation of the expert opinion" at the European Judicial Experts
             Congress, held at the Faculty of Law, ESADE, University Ram6n Lull, Barcelona,
             October 2008.
         I   Paper on "New measures to make the Justice more agile" at the Law Faculty of the

             University of Zaragoza, November 2011.
         I   Paper on "The investigation phase and Tribunal      of guarantees in the Draft of      the

             Criminal Procedure Code" at Workshop on the new Code of Criminal Procedure,
             General Judicial Council-High Court of Navarre, October 2013.
         I   Paper on "Design       of the future criminal   proceedings"   at the Sessions on the
             preliminary draft Code of Criminal Procedure, Royal Academy of Legislation and
             Jurisprudence of Murcia, April, 201 4.
         I   Paper on "The research phase in the Draft Code of the Future Criminal Procedure
             Code" at the National sessions on Reform of the Criminal Process" Faculty of Law
             of the University of Granada,May 2014.
         I   Paper on "Limitation Measures       of Fundamental Rights: special    reference   to   the

             secret   of the communications and the right to privacy and own image"; at the
             Congress on the new criminal proceedings without criminal procedural code,
             University of Santiago de Compostela, November 2017.


        5.- COURSES AND SEMINARS GIVEN.


         I   "Current panorama of the criminal proceedings" (Law Faculty of the University          of
             Barcelona, academic course I 984-1 985.
         I   "The evidence in the civil proceedings" Law Faculty of Ldrida, academic course
             1989-1990.
         I   "The reform of the criminal process" Law Faculty of Ldrida, academic course
             1992-1993.
         I   Participation in the meeting of Professors and Tenured Lecturers of Procedural
             Law, held in Murcia on o'The new Civil Procedure Act in its first year in force"
             (Murcia,200l.


                                                                                                     5



                                                        83
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 84 of 134 Page ID #:214


                                                                                                   6


         I   Course on: "Constifutional Guarantees in the various judicial orders" and within it:
             "Constitutional guarantees     in the civil   proceedings: their   judicial protection"
             organized by the General Council of the Judicial Branch,      in Olite (Navarre), in
             November 2002.
         I   Course on "Execution and lnterim Measures" and within this: "General provisions
             ofthe forced execution and provisional execution" organized by the Legal Studies
             Centre, Ministry of Justice, Madrid June2002.
         I   Seminars on "The evidence in the criminal proceedings" and     within it: "A proposal
             of   general theory   of the evidence in the criminal proceedings" organized by the
             Legal Studies Centre, Ministry of Justice, Madrid in June 2003.
         I   Course on: "Towards a fast and effective criminal Justice" and within this: 'Tury
             Court: a future perspective" organized by the Intemational University of the Sea,
             University of Murcia, Aguilas (Murcia), July 2003.
         I   Participation as speaker in the IV Film and Law Seminar, organized by the Faculty
             of Legal Sciences of the Public University of Navarre, 15 October 2012; Paper:
             "The prosecution in the criminal proceedings"
         I   Participation as speaker in the V Film and Law Seminar, organized by the Faculty
             of Legal Sciences of the Public University of Navarre, 14 October 2013; Paper:
             "The role of the lawyer in the consolidation of the Rule of Law"


       6.- OTHER MERITS OF SPECIAL RTLEVANCE.


         I   Director of doctoral thesis and reports for the obtaining of degree and end of degree
             projects, and end ofmaster's degree projects.
        I    Member of numerous Tribunals and Commissions evaluating the doctoral theses
             and for the authorisation of university teaching places.

        I    Keynote speech on "The Reform of the Administration of Justice" in the solemn
             academic act of the   XVII Graduation of the Faculty of Law of Ldrida,   1989.
        I    Participation as Spanish expert in procedural law before the High Court of London,
             in the case KIO International. Report issued and included in the process before the
             jurisdiction of the United Kingdom.
        I    Legal Consultant of the Government of Andorra, during the 1992-1995 legislative
             periods.



                                                                                                  6


                                                      84
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 85 of 134 Page ID #:215


                                                                                                7


         I   Keynote speech at the solemn ceremony opening of the academic course 1997-1998
             at the Public University of Navarre, under the title of "The Jury Trial" published
             separately by the Publications Department of the Public University of Navarre.

         I   Legal Consultant for the Ministry of Foreign Affairs and Institutional Relations   of
             the Government of Andorra for the 2008 legislative period.

         I   President of the Technical Commission drawing up the preliminary draft Code        of
             the Civil Procedure of Andona, appointed by the Council of Ministers of the
             Government of Andona, on 26 September 2012, approved by law, on 8 October
             2018.



        Barcelona, on 16 May 2019.

        Josd Mu   Rif6 Soler




                                                                                                7


                                                    85
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 86 of 134 Page ID #:216




                             ABBREVIATED CURRICULUM VITAE


     RICHARD GONZALEZ' Manuel
     Tenured Lecturer
     Public University of Navarre
     Member   of the Board of       Directors   of   Asociaci6n de Prob6tica   y   Derecho Probatorio
     (Association of Forensic Evidence and Probative Law).


     RELEVANT EXPERIENCE RELATING TO CRIMINAL PROCEDURE


        1. TRAINING

                I   Graduate in Law with Extraordinary Degree Award, University of Barcelona
                I   PhD in Law Cum Laude, University of Barcelona.
                I   Research Intern in the Catalan Regional Government in Barcelona.



        2.   TEACHING


                I   Lecturer in procedural law in the University of Barcelona, in the Abat Oliva
                    University in Barcelona and in the Public University of Navarre.
                I   Director of PhD theses.


        3.   RESEARCH


                I   Deputy Director and Member           of the Editorial Board of the Revista     de

                    Cuadernos de Prob6tica      y Derecho Probatorio (Journal of Forensic   Evidence
                    and Probative Law).

               I    Research stays in the University of Pau (France), Norwich Law School (United

                    Kingdom), the Max-Planck Institute        in   Hamburg (Germany), LINIDROIT
                    (Institute for the Unification of Private Law) Rome (Italy), European Institute
                    for Advanced Legal Studies (IALS) of the London University              (London),




                                                        86
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 87 of 134 Page ID #:217




                  London School of Economics (London, United Kingdom), European Court             of
                  Human Rights (Strasbourg) and Oxford University (United Kingdom).
              I   Researcher in state and European funded projects. Among others:

                      o   Director of the Public Law Studies Research Group of the Public
                          University of Navarre.
                      o   Researcher   of the Res      Research Project: 228/2008-2306   on    'oThe
                          consumer protection arbitration in the framework of the Foral Act
                          7/2006 of 20 June on the defence of consumers and users".
                      o   Head researcher   in Navarre of the     cross-border project: "Human
                          trafficking and clandestine immigration in the European Union"
                          between the Public University of Navarre, the University of the Basque
                          Country and the University of Pau-Bayonne (France).


       4.   PRESENTATIONS


              I   Speaker   at the    Procedural   Law Seminars and      Conferences    at   various
                  universities, as well as in activities organized by the Spanish General Council
                  of the Judiciary.


       5.   PROFESSIONAL EXPERIENCE IN THE SECTOR


              I   Lecturer in procedural law in the University of Barcelona, in the Abat Oliva
                  University in Barcelona and in the Public University of Navarre.
              I   Substitute Judge of the Provincial Court of Barcelona between the years
                  1998-2004 both in the civil jurisdiction and criminal jurisdiction.
              I   Legal Adviser:


                      o   Consultant in the Spanish Delegation of the United Nations for the
                          24th Session of the Working Group III ooOn Line Dispute
                          Resolutions" of the United Nations Commission on the Unification
                          of International Trade Law (UNCITRAL) held in Vienna between           14

                          and 18 November 2011, under the appointment of the Permanent


                                                   2




                                                       87
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 88 of 134 Page ID #:218




                          Representative Ambassador         to the lnternational Organizations        in
                          Vienna.
                      o   Consultant of the Spanish Delegation of the United Nations for the
                          24th Session      of the Working Group III "On Line                  Dispute
                          Resolutions" of the United Nations Commission on the Unification
                          of   International Trade Law (UNCITRAL) held                in New        York
                          between   2l   and26May 2012, under the appointment of the Permanent
                          Representative Ambassador         to   lnternational Organizations   in   New
                          York.


       6.   PUBLICATIONS


              I   Author of monographs, civil and criminal procedure manuals and scientific
                  works published in the journals specialising in Procedural Law both in civil
                  proceedings and criminal proceedings, as well as international proceedings,
                  with the following fields of specialization:


                     o    Criminal law.
                     o    Fundamental procedural rights.
                     o    Forensic investigation and evidentiary law.
                     o    Appeals and procedural nullification.
                     o    Electronic evidence and new technologies applied to the process
                     o    Intemational judicial cooperation in criminal matters.


              I   Author of dozens of doctrinal works in procedural law


                     o "El Proceso Penal Pr{ctico"          (Practical Criminal Process), Madrid,
                          7th Edition, with Prof. Rif;i Soler
                     o    "Derecho Procesal Penal'o (Criminal Procedure Law), 3rd edition,
                          2018 with Rifa Soler and Iffaki fuaflo Pamplona,2006.

                     o 'ola       identificaci6n del imputado mediante          la comparaci6n       de
                          perfiles de ADN" (The identification of the accused by comparing


                                                   3




                                                       88
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 89 of 134 Page ID #:219




                DNA profiles) in "LA PRUEBA JUDICIAL. "Desafios en las
                Jurisdicciones civil, penal, laboral y contencioso-administrativa"
                (Challenges in the civil, criminal, employment and judicial review
                proceedings). Co-Director of the work. ABEL LLUCH, X., PICO
                JUNOY, J., and RICHARD GONZALEZ MANUEL. EditoTial LaLey,
                Madrid, 2011.
            o   "Limitaciones a la oralidad en Ia pr{ctica de la prueba pericial en
                el proceso   civil" (Limitations on the oral proceedings in the expert
                evidence   in the civil   proceedings). Oral and writing   in an efficient
                Civil process. T. II. University of Valencia, 2008.
            o   "Requisitos y limites de la intervenci6n de los modernos sistemas
                de comunicaci6n electr6nica" (Requirements and limits of the
                interventions of the modern electronic communication systems). In
                Derecho y nuevas tecnologias. Work Coordinated by HERRAN ANA
                I., EMALDI A. and ENCISO M. University of Deusto,2010.
            o   o6Tratamiento procesal de la nulidad de actuaciones" (Procedural

                treatment of the nullification of proceedings), Pamplona 2008.
            o "La competencia del Ministerio Fiscal para la investigaci6n de
              actos delictivos. Diligencias preliminares y competencias de
                instrucci6n en el procedimiento de menores" (The competence of
                the Public Prosecutor for the investigation of criminal acts.
                Preliminary proceedings and investigation competences in the
                juvenile proceedings) In Estudios sobre Prueba Penal. Volume I.
                Madrid,20l0.
            o   "Corporal intenentions and expert evidence in the criminal
                proceedings" in the Estudios sobre Prueba Penal (Studies on
                Criminal Evidence). Volume II Madrid, 2011.
            o   "Andlisis critico de las instituciones fundamentales del Proceso
                Penalo' (Critical Analysis of the fundamental institutions of the
                Criminal Process). Aranzadi,    201   l.
           o    "La obtenci6n, anflisis y prueba de muestras biol6gicas obtenidas
                del lugar, del cuerpo del delito o mediante la intervenci6n sobre


                                          4




                                                      89
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 90 of 134 Page ID #:220




               sobre el sospechoso          o imputado" (The obtaining, analysis and
               evidence of biological samples obtained from the site, from the
               body of the crime or through the intervention on the suspect or
               accused) Chapter         XVI of the work: "Derecho Probatorio
               Contemporfneo.           Prueba cientlfica y tGcnicas forenses"
               (Contemporary Evidentiary Law. Scientific evidence and forensic
               techniques) Medellin, 2012.
           o   "Reflexiones sobre la prfctica y valor de la prueba cientifica en el
               proceso penal (a prop6sito del asunto de los nifios desaparecidos en

               C6rdoba" (Reflections on the practice and value of the scientific
               evidence in the criminal proceedings (for the issue of the children
               missing in C6rdoba)). Legal Review la Ley No. 7930, 25 September
               2012.
           o   "Preguntas y respuestas sobre la prueba de an6lisis y cotejo de
               ADN" (Questions and answers on the evidence of DNA analysis
               and comparison) Joumal IURIS no. 83 January 2013.
           o   "Anflisis critico de la jurisprudencia del Tribunal Constitucional
               sobre la revisi6n de los hechos probados en la segunda instancia del
               proceso penal" (Critical analysis               of the    case-law   of     the
               Constitutional Court on the revision of the facts proved in the
               second instance of the criminal proceedings). Diario la Ley, no.
               8014.   I   February 2013.

           o "La Cooperaci6n internacional en los procedimientos                penales en
               materia de trata de seres humanos" (The International cooperation
               in the criminal proceedings in the field of people trafficking) ln
               Globalizaci6n y Derecho: desafios y tendencias (Globalization and
               Law: challenges and trends). University of Deusto, Bilbao 2013.
           o "La prueba de la culpabilidad ateniendo al nuevo paradigma
               propuesto por la neurociencia" (The proof of guilt according to the
               new paradigm proposed by the Neuroscience) in Neurociencia,
               Neurodtica     y   biodtica, Publications   of the Universidad Pontificia   de

               Comillas, Madrid 2014.


                                            5




                                                      90
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 91 of 134 Page ID #:221




            o "La    Pericia cientifica en el proceso penal. Especial atenci6n al
                cotejo   e   identificaci6n mediante ADN" (The scientific expert
                evidence in the criminal proceedings. Special attention to the cross-
                checking and identification through DNA), in Tratado de Pericia
                Judicial. Coordinator ABEL LLUCH X.,La Ley Madrid 2014.
            o   "Especialidades procesales en la investigaci6n y enjuiciamiento del
                delito de trata de seres humanos" (Procedural specialities the
                investigation and prosecution of the crime of people trafficking).
            o   "El fen6meno de la prostituci6n. Cooperaci6n francoespafrola en la
                lucha contra la trata de seres humanos" (The phenomenon of
                prostitution. Spanish-French cooperation          in the fight against
                people trafficking)   .   Ararrr,adi 201 5.

            o   "Admisibilidad, eficacia y valoraci6n de las pruebas neurol6gicas
                en el proceso penal" (Admissibilityn effectiveness and valuation of
                the neurological evidence in the criminal proceedings.          Revista
                IURIS no.206, January 2014.
            o "Los procedimientos             electr6nicos de resoluci6n alternativa de
                conflictos (onJine dispute resolution)rr; Revista Juridica LA LEY
                Number 8360,2014.
            o   "Requisitos para la toma de muestras de ADN del detenido e
                impugnaci6n de las que constan en la base de datos policial de ADN
                segfn el Acuerdo del Tribunal Supremo de 24 de septiembre de
                2014 en esta materian' (Requirements           for the taking of   DNA
                samples   from the detainee and challenging those recorded in the
                police database       of DNA according to the          Supreme Court
                Agreement of 24 September 2014 in this matter); Revista Juridica
                LaLey,n" 8445,2014.
            o   "Comentario a la STS, Sala Segunda, de Io Penal,73412014 de ll
                de noviembre de 2014" (Commentary of the Supreme Court
                Judgement, Criminal Chamber Two, 73412014              of 11 November
                2014), First issued by the Supreme Court on the requirement for
                legal assistance for the detainee for the provision of consent to


                                             6




                                                          9l
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 92 of 134 Page ID #:222




                obtain DNA samples (Supreme Court Agreement 24 SEPTEMBER
                2014), Revista Juridica LaLey, Number 8535, 2015.

            o   "Comentario a ta STSJ MADRID de 13 Mayo 2016 (SALA DE LO
                SOCIAL n'      40712016,   LA LEY   8762012016) sobre los requisitos y
                limites tle la INVESTIGACI6N preprocesal y la prueba periciat
                sobre dispositivos electr6nicos de         la   empresa usados     por   el
                empleado" (Commentary on the High Court of Justice Judgment
                MADRID, 13 May 2016 (EMPLOYMENT CHAMBER no.
                40712016, LA LEY 8762012016) on the requirements and limits of

                the Pre-procedural INVESTIGATION and the expert evidence on
                company electronic devices used by the employee).
           o    "Nulidad de la prueba por la intromisi6n virtual en domicilio. Una
                breve reflexi6n sobre la obseruaci6n policial ilicita de la intimidad
                personal y familiar" (Nullity of the evidence due to virtual
                intrusion tt home. A brief reflection on the illegal police
                obseryation of the personal and family privacy). Diario La Ley,          no

                8759,   llMay2016.
           o    66Conductas susceptibles  de ser intervenidas por medidas de
                investigaci6n electr6nica. Presupuestos para su autorizaci6n"
                (Conducts capable of being intenened by electronic investigation.
                Cases   for authorisation). Diario la Ley, No 8808, Tribunal Section ,
                2l   July 2016. REF. D-292, Editorial   LA LEY. Cyber Law Section
           o    "Investigaci6n y prueba mediante medidas de lnteruencl6n de las
                comunicaciones, dispositivos Electr6nicos y grabaci6n de imagen y
                sonido" (Investigation and evidence through intervention measures
                for the communications, Electronic devices and image and sound
                recordings), Ed. La Ley. Madrid 2017,422 pages.
           o    "Anflisis critico sobre la naturaleza y caracterfsticas de la prueba
                pericial electr6nica en el proceso jurisdiccional" (Critical analysis
                on the nature and characteristics of the electronic expert evidence
                in the jurisdictional process), in La            prueba   civil   Aspectos
                problem6ticos, Ed. Revista Juridica de Catalunya, Barcelona 2017 .


                                           7




                                                    92
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 93 of 134 Page ID #:223




                 o   '.Licitud y validez de la prueba obtenida por particulares en el
                     proceso penal: Comentario a la STS 11612017 de 23 de febrero que
                     declara la validez de la "lista falciani" para fundar una condena
                     por delito fiscalo' (Lawfulness and validity of the evidence obtained
                     by private individuals in the criminal proceedings: Commentary on
                     the Supreme Court Judgment 11612017 de 23 February which
                     declared the validity of the '6Falciani list" for a tax offence
                     conviction). Diario LaLey, N' 8946, Doctrine Section, 22March2017.
                     2I pages.
                 o   "La investigaci6n y prueba de hechos y dispositivos electr6nicos"
                     (The investigation and proof of facts and electronic devices).
                     Revista General de Derecho Procesal no 4312017, number 43,
                     September 2017).


         I   Preparation of legal opinions


                o    Legal Consultant for the Andorran Minister of External and
                     Insititutional Affairs       for the   Government    of Andorra by
                     appointment of the Minister, on 15 June 2009 up to 201L
                o    "Principles that support the implantation and development of the
                     European Area for Justice and Freedom de movement" requested
                     and performed on behalf of the Embassy of the Principality of
                     Andona in Spain in2009. REF. OTRI:2009003052.
                o "The procedural            procedure    of the   clandestine immigration
                     according to the International Treaties" requested and performed on
                     the order from the Embassy of the Principality of Andona in Spain in
                     2009. REF. OTRI: 2009003052.

                o "The     procedures    for the expulsion of immigrants in       Spanish,
                     French and Andorran Law" requested and performed on behalf of the
                     Embassy of the Principality of Andorra in Spain, in 2008. REF. OTRI:
                     2009003052.




                                              8




                                                     93
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 94 of 134 Page ID #:224




                 o   o'The validity   of the    Convention on the Non-Applicabitity of
                     Statutory Limitations      to War Crimes and Crimes               against
                     Humanity for the case of Peru, for the purpose of clarifying
                     whether said convention is applicable to offences committed prior
                     to 9 November 20030 date when said treaty entered into force with
                     regards  to Peru" and "If it is possible to apply the criminal
                     classifications against human rights (genocide, forced
                     disappearance and torture) to acts committed before its
                     incorporation and entry into force, in the Peruvian Criminal Code
                     of 1991"   requested and performed     on the order of the Ministry of
                     Defence of Peru and delivered in August 2010.


         I   Participation   in the Legal Development Commission. Member of the
             Commission preparing the Code       of Civil   Procedure   of Andorra, under the
             appointment of the Government of Andorra on 17 Octob er 2012. The result       of
             the commission was the "Codi de Procediment       Civil d'Andorra Llei   2412018"

             on l8 October published in the Official Gazette of the Principality of Andorra.




                                            9




                                                    94
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 95 of 134 Page ID #:225




                    EXHIBIT H




                                       95
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 96 of 134 Page ID #:226




                    TRANSLATION




                                       96
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 97 of 134 Page ID #:227



   LEGAL OPINION


          ISSUED BY:

   D. José María Rifà Soler, Doctor of Law, Procedural Law Professor in the Public University
   of Navarra. Attorney in Law (C/Ganduxer nº 59.6.3º. CP: 08021-Barcelona. Spain.
   (barcos00@gmail.com) (Phone: +34. 934144949). AND
   D. Manuel Richard González, Doctor of Law, Tenured Professor in Procedural Law in the
   Public University of Navarra. Former Deputy Magistrate in the Provincial Court of Barcelona.
   Attorney in Law (C/ Dalies nº 4. CP 08840. Viladecans. Barcelona. Spain.
   (manuelrichardg@gmail.com) (Phone: +34 936475030).

   BY REQUEST OF: Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
   P.C. 1875 Century Park East, 23rd Floor. (Los Angeles, California 90067-2561)

   TO ANSWER THE QUESTIONS STATED BELOW.

   The Experts issuing this report declare, pursuant to the provisions of Section 335 of the
   Spanish Civil Procedure Act, that they are experts in the legal science for which they have
   been asked to enter this opinion, and that they promise that they have acted as objectively as
   possible, taking into consideration elements that may both benefit and be in the detriment of
   either party.

   For the proposed ends and purposes, this document contains an opinion based in law and
   justified based on the knowledge and analysis of the legislation and case law of Spanish
   Courts on the matters addressed in the report. We have also used legal and other kinds of
   documents contributed by the parties requesting the Opinion, related to the legal case pursued
   before the United States District Court for the Central District of California regarding the
   extradition of MR. CHRISTOPHER PHILIP AHN.

   QUESTIONS SUBMITTED TO OUT LEGAL OPINION WITH BRIEF PRELIMINARY
   ANSWER TO EACH OF THEM.

   1. Describe Spanish law on bail in criminal proceedings. Specifically explain what
   circumstances the decision on bail should be grounded on.

   ANSWER: An investigated party in Spain has the right to pretrial release while their case is
   pending, because the presumption of innocence prevails until declared guilty in judgment.
   The freedom of the investigated party can only be limited, and provisional arrest may only be
   ordered in exceptional cases set forth in the Act, which must be asserted and proven by the
   prosecution and explained by the Judge. These cases refer to the existence of risk of flight,
   possible destruction of evidence, risk to the victim, or risk of the crime occurring again
   (Section 503, Criminal Procedure Act [LECrim]). Should these circumstances not exist,
   pretrial release should be ordered, and it may be conditioned upon the prior payment of bail,
   to be set taking into consideration the personal and family situation of the investigated party.
   The bail may not be so high, in economic terms, that it keeps the investigated party from
   gaining their freedom due to a lack of economic resources. Therefore, the amount of the bail,
   if ordered, should adapt to the investigated party's economic capabilities.


                                                  1


                                                 97
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 98 of 134 Page ID #:228


   2. Describe Spanish law on bail in extradition proceedings. Specifically explain what
   circumstances the decision on bail should be grounded on.

   ANSWER: The personal situation of an individual subjected to extradition proceedings is
   pretrial release while the extradition proceedings are being conducted. This is set forth in
   Section 8,3 of Law 4/1985 regulating passive extradition. This rule is based on the “favor
   libertatis” [favor freedom] principle granted to the investigated party, who shall only be
   placed in provisional arrest in cases where there is a risk of flight proven by relevant facts and
   not by mere suspicions. The pretrial release of the individual subject to the extradition
   proceedings may be conditioned upon the provision of a bail. However, this is not a necessary
   requirement, as the Court may order the payment of a bail or other security devices, such as
   the prohibition to leave the country or the obligation to appear before Court when requested.

   3. State your opinion on the basis of the judicial documents you have been able to review
   on the probability of bail being granted to a defendant in a similar case in Spanish
   criminal proceedings.

   ANSWER: In this case, a Spanish court would very likely render judgment in favor of Mr.
   AHN being put on pretrial release, due to: 1.- The lack of danger to the victims of the facts.
   2.- The impossibility to destroy evidence. 3.- The impossibility for the crime allegedly
   committed to happen again, given its nature and where it took place. 4.- The lack of a risk of
   flight, based on the existence of strong social and family ties in the community where Mr.
   AHN lives, which is fully proven by the facts in the case. Additionally, the extended time the
   extraditions proceedings may take should also be taken into account. In these circumstances,
   it would be neither admissible nor necessary for the investigated party to be placed in
   provisional arrest for some facts they have not yet been convicted for. Additionally, it should
   be considered that Spanish Law (LECrim Sections 502, 503, 504) very clearly sets forth that
   provisional arrest shall only be for the minimum and essential time, and so long as no other,
   less burdensome, security device can be ordered. LECrim Section 502.2: “Provisional arrest
   shall only be adopted when objectively necessary, pursuant to the provisions set forth in the
   following sections, and when no other, less burdensome, measures for the right to freedom
   exist, through which the same purposes may be achieved as with provisional arrest.” The
   opinion given is not affected by the type and nature of the crimes Mr. AHN is accused of in
   the provisional arrest record issued by Magistrate’s Court No.5 of the National Court of
   Spain. This is as such because, in spite of the fact that the crimes the party is being charged
   with may be considered serious, this is not a criterion considered in Spanish Law.
   Additionally, the investigated party is charged with the crimes temporarily and, for the
   moment, they are not a formal charge for Mr. AHN who, so long as he has not been
   convicted, has the right, pursuant to Spanish law, to remain free.

   4. State your opinion on the basis of the judicial documents you have been able to
   review on the probability of bail being granted to a defendant in a similar case in
   Spanish extradition proceedings.

   ANSWER: A Spanish court’s decision regarding Mr. AHN's personal situation, taking into
   consideration the law and case law, should be for him to be placed on pretrial release while
   the extradition proceedings are being conducted, ordering the appropriate security devices to
   guarantee his appearance in court when called. This is as such because the ordinary rule,
   especially in extradition proceedings, establishes that provisional arrest can only be ordered
   when a risk of flight is proven, pursuant to Section 8.3 of Law 4/1985 of Passive Extradition.
   In Spain, the application of these rules to Mr. AHN's case would determine the need for his

                                                   2


                                                  98
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 99 of 134 Page ID #:229


   freedom, so long as the facts and circumstances occurring in the case do not suggest any risk
   of flight whatsoever that might justify the subjection to a situation of provisional arrest that
   could cause irreparable harm to the investigated party who, let us not forget, we must consider
   to be and treat as though he were innocent until proven guilty. Indeed, no risk of flight has
   been proven. On the contrary, his background and personal behavior, perfectly described both
   by his military, academic and personal records, and by the declarations made by several
   people who know Mr. AHN, confirm the existence of strong social ties. Lastly, it is worth
   noting that there is no material evidence whatsoever that allows us to charge Mr. AHN with
   authorship of the facts subject-matter of accusation in Spain, a country that he left freely and
   legally, without breaking any orders or limitations in this regard, to return to his place of
   residence. It should therefore be noted that, at this time, it has not been proven that Mr. AHN
   has broken any laws or committed any crimes in Spain, and he is simply subject to judicial
   investigation. It is, therefore, evident that Mr. AHN is not a fugitive, but rather an American
   citizen subject to investigation in a different country. In this case, such a country is Spain.
   This being the case, the most basic rules of justice would determine, in Spain, that Mr. AHN
   should have the right to defend himself in the extradition proceedings from pretrial release
   while the extradition proceedings are being conducted, ordering, where applicable, the
   appropriate security devices, such as appearance, removal of passport or, if applicable, the
   application of a bail.


   The answers given to the questions asked are based on the thorough study of Spanish Law and
   Case Law on the matter of provisional arrest, especially in Extradition proceedings. To these
   ends, this Legal Opinion contains the full analysis of each of the questions asked. To these
   ends, and for all effects and purposes of correctly understanding tis content, this Opinion is
   structured based on the following outline: First, the legal regulations with regards to
   provisional arrest and extradition in Spain are addressed. Second, the legal and other
   documents contributed by the requestors of the Report are addressed. Third, each of the
   questions asked by the requestors of the Opinion are answered more completely and in greater
   detail based on all the information that has been quoted, explained and analyzed in the first
   two sections.


   I. LIST OF DOCUMENTS EXAMINED TO ISSUE THIS OPINION
   — April 12, 2019 Complaint for provisional arrest with a view towards extradition
   — April 11, 2019 Spanish arrest warrant issued by Judge De La Mata
   — Miscellaneous declarations by relatives, partners and people who know Mr. AHN with
   regards to his family, personal, social and work situation.



   II. REGULATION AND LEGAL PRACTICE IN SPAIN ON THE
   MATTER OF PROVISIONAL ARREST AND EXTRADITION.

   Firstly, we should offer some brief references that make it possible to understand the operation of
   the criminal prosecution system in Spain, in order to perfectly understand what is explained
   below.

   1º Legal regulation of the criminal process in Spain: 1º Spanish Constitution of 1978 (CE).
   Mainly Section 24. (Spanish version: https://www.boe.es/buscar/act.php?id=BOE-A-1978-
                                                 3


                                                 99
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 100 of 134 Page ID #:230


    31229). 2º Criminal Procedure Act of 1882 (LECrim). (English Version
    https://www.legislationline.org/documents/section/criminal-codes/country/2/Spain/show)
    (Spanish version: https://www.boe.es/buscar/act.php?id=BOE-A-1882-6036). 3º On the
    matter of passive extradition, Law 4/1985 of March 21. (Spanish version:
    https://www.boe.es/buscar/act.php?id=BOE-A-1985-4816)

    2º In the Spanish Justice System, the Supreme Court is the highest Court that knows of the
    application of procedural and substantive Law in justice proceedings. However, in matters of
    the basic Rights recognized in the Spanish Constitution, it is the Constitutional Court that
    knows of the extent, scope and limits of Constitutional rights. For this reason, we cite
    Judgments passed by the Constitutional Court related to the right to freedom applied in
    decisions regarding provisional arrest. All resolutions of the Spanish Constitutional Court can
    be found at: https://www.tribunalconstitucional.es/. You may also find any resolutions by
    ordinary         Spanish        Courts          at         the       following         address:
    http://www.poderjudicial.es/search/indexAN.jsp.

    3º In the criminal procedure system in Spain, the investigation into crimes is conducted by
    Examining Magistrates through a procedure known as Investigative Due Diligence. In the
    case of the proceeding asking for Mr. AHN's provisional arrest, prior Due Diligence
    1396/2019. It is worth noting that the purpose of this phase of investigation is to clear up the
    facts and the people who may have participated in them. However, this investigation may end
    without the Prosecutor filing any charges, or with the Judge concluding that there was no
    crime, or that the investigated parties are not the perpetrators. This is why people under
    investigation in Prior Due Diligence are just that, investigated parties, but not accused
    (Section 779 LECrim).

    1.- General principles regarding provisional arrest in Spain
    The law and case law establish that, in Spain, the regular situation for the investigated party,
    in legal terms, is pretrial release, not provisional arrest. Therefore, the starting point of the
    legal reasoning in this matter is that the investigated party must be free while the legal
    proceedings take place and until a resolution or judgment is passed resolving the merits of the
    case subject-matter of the criminal proceedings and, at the same time, the prison or freedom
    situation.

    Thus, the investigated party may only be provisionally arrested in exceptional situations
    where this situation of deprivation of freedom is justified to guarantee the normal
    development of the legal proceedings and, especially, to ensure the presence of the
    investigated party before court when the trial or hearing of the proceeding is to take place. In
    this way, the “favor libertaris” in favor of the investigated party prevails, as it is considered
    that their right to presumption of innocence governs so long as they have not been proven
    guilty. If it were not done in this way, a sort of pre-trial attributing the investigated party the
    initial position of guilty would occur.

    Therefore, the case of deciding on the personal situation of the investigated or accused parties
    must always proceed preferably applying the basic right to freedom. 1 In this regard, Section

    1
      “Together with the principles of legality and predictability, it is also work noting the exceptional nature
    inherent to provisional arrest, as opposed to freedom as a general rule (STC 147/2000, of may 29 (LAW
    8830/2000), FJ 5). This nature entails the prevalence of favor libertaris or in dubio pro libertate [when in doubt,
    favor freedom], statements that, in short, mean that the regulations governing provisional arrest must be
    construed and applied restrictively and in favor of the basic right to freedom limited by these rules, which should
    result in the choice and application, when in doubt, of the rule that limits freedom the least (SSTC 88/1988
                                                            4


                                                           100
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 101 of 134 Page ID #:231


    502 of the LECrim provides that: “2. Provisional arrest shall only be adopted when
    objectively necessary, pursuant to the provisions set forth in the following sections, and when
    no other, less burdensome, measures for the right to freedom exist, through which the same
    purposes may be achieved as with provisional arrest.” And Section 528 of the LECrim
    clearly provides that: “Provisional arrest shall only last so long as the reasons that have
    caused it subsist. The inmate or detained party shall be set free in any state of the case that
    declares their innocence. All the Authorities that take part in a proceeding shall be obliged to
    extend the detainment and provisional arrest of the accused or prosecuted parties as little as
    possible.” Procedural rules expressly recognizing the need for any measure for restricting
    freedom without the existence of a conviction must be ordered restrictively when the legal
    requirements mentioned below come together.

    2.- Legal criteria to order provisional arrest in Spain
    Provisional arrest is an exceptional measure that may only be adopted when certain
    circumstances provided for in Law occur concurrently (LECrim Sec. 503). The circumstances
    are as follows:

    2.1. It shall be requested by the prosecution, as the Judge cannot order this measure ex
    officio (LECrim Sec. 505).

    2.2. The prison sentence entailed by the crime under investigation, which shall
    eventually be tried must, in general, exceed 2 years of jail time (LECrim Sec. 503.1.1).

    2.3. There must be sufficient evidence for it to be presumed that the investigated party
    could have committed the crime (fumus boni iuris) (LECrim Sec. 503.1.1).

    This is to say, the procedure shall include rational proof (evidence) that allow for the
    investigated party to be considered a suspected perpetrator of the facts subject-matter of the
    criminal proceedings. This proof must point to the existence in the case of objective
    (regarding the facts) and subjective (regarding the victim) circumstances 2.

    In any case, the appreciation of “fumus boni iuris” or appearance of legal standing, requires
    the existence of sufficient reason to consider that the investigated party could have committed
    the crime (LECrim Sec. 503.1.2) and it must be coordinated with, according to the TV, the
    presumption of innocence recognized in CE Sec. 24, which also governs for this
    precautionary measure of pretrial release. 3 For this reason, any resolution that orders

    (LAW 858/1988), of May 9, FJ 1; 98/2002, of April 29 (LAW 4510/2002), FJ 3; 81/2004 (LAW 12396/2004),
    of May 5, FJ 5; and 95/2007 (LAW 23072/2007), of May 7, FJ 4)” STC Room Two, Judgment 210/2013 of
    Dec. 16 2013, Rec. 2501/2012. Reporting Judge: González Rivas, Juan José. LAW 208391/2013.
    2
      It is in this sense that the Constitutional Court of Spain passed sentence in their Judgment No. 8/2002 of
    January 14, which provides as follows: “Assuming the existence of rational proof that the crime has been
    committed and that its goal was the achievement of constitutionally legitimate goals in accordance with the
    nature of the measure., this consideration being deserved only by those who refer to “the coming together of
    certain relevant risks that originate in the accused party and are projected onto the normal development of the
    proceeding or the application of the decision, as well as, in general, on society” (SSTC 128/1995, of July 26
    [RTC 1995\128], F. 3; and 14/2000, of January 17 , F. 4, for all). Particularly, these risks to be prevented would
    be those of subtraction from the action of Application of Justice, obstruction of criminal justice or the repetition
    of a crime (including, but not limited to, STC 33/1999, of March 8, F. 3).”
    3
      “… The presumption of innocence operates at the center of the proceeding as a rule of judgment; it also
    constitutes a rule of treatment, pursuant to which the accused party has the right to receive the consideration and
    treatment of someone who has not committed or participated in crimes. With regards to a rule of judgment, the
    presumption of innocence demands for provisional arrest not to be ordered except in situations where the
    accusatory claim has a reasonable basis. This is to say, where there is rational proof of criminality, as, otherwise,
                                                             5


                                                           101
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 102 of 134 Page ID #:232


    provisional arrest must be fully justified, taking into consideration the specific circumstances
    of the case which allow for the adoption of the decision regarding the investigated party’s
    freedom situation 4.

    2.4. There should exist one or more circumstances in the case that allow the Judge to
    consider that there is a danger to the good end of the proceedings, for the victim, or for
    society in general (periculum in mora).

    These circumstances, contained in LECrim Section 503, refer to possible dangers and risks
    that may arise with regards to the proceeding of the persons affected by the crime in the event
    that the investigated party is on pretrial release. In this regard, the Constitutional Court of
    Spain has determined that, for provisional arrest to be ordered, objective data must be taken
    into consideration, such as the seriousness of the crime and the possible sentence, but the
    following should also be considered: “on a case by case basis, the personal circumstances of
    the person under provisional arrest and of the case at hand” (STC 138/2002 of June 3).

    Before beginning with the presentation of the circumstances set forth in the Law so as to
    weigh the existence of a procedural risk, it should be noted that the LECrim contains no
    criterion that may be equated to “social alarm.” This was a legal criterion repealed in Spanish
    Criminal Procedural Law that would allow the adoption of provisional arrest to take care of
    an alleged need to “calm or appease” society at large by ordering this measure in cases where
    the crime, by its nature (generally murders or crimes committed that became very public), had
    produced a social alarm that it was considered should be deactivated by ordering the
    provisional arrest measure. As we said, this criterion was expressly repealed, so at present it is
    not admissible, in any case whatsoever, to order the arrest regardless of the type of crime or
    its social or public incidence 5.

    Therefore, provisional arrest may only be ordered when the above-explained criteria occur
    concurrently, while trying to avoid any of the dangers or risks set forth in the law, in LECrim
    Section 503, set forth below:



    a proceeding whose subject-matter could disappear would be guaranteed, at the cost of freedom, no less...”
    (SSTC 108/84, of November 26, and 129/95, of July 26). See also SSTC 177/98 of September 14; 67/1997 of
    April 7.
    4
      “the constitutional legitimacy of provisional arrest, as a precautionary measure limiting the right to freedom
    adopted in the framework of criminal proceedings, demands, as an assumption, the existence of rational proof
    that a crime was committed and, as a goal, the achievement of constitutionally legitimate goals in accordance
    with the nature of the measure. Therefore, the motivation of all court resolutions passed on the adoption of this
    measure or its maintenance should be the consideration of the specific circumstances that, according to their
    legal assumption and constitutionally legitimate purpose, allow to make a decision on it (for all, STC 60/2001, of
    February 26, F. 3)” STC 138/2002 of June 3.
    5
      “The Record... adds only the argument of “the undeniable social alarm produced by the commission of this type
    of crime,” although this statement is not explained further. However, the generic social alarm, called upon as
    such, does not adequately justify the adoption or maintenance of the precautionary measure considered. Indeed,
    as we mentioned in STC 66/1997, of April 7 (RTC 1997\66), F. 6, and repeated in SSTC 98/1997, of May 20
    (RTC 1997\98), F. 9, and 47/2000, of February 17, F. 5, “notwithstanding the corresponding trial that may be
    deserved by the ends of mitigation of other social alarms that include other contents–the social alarm that occurs
    during social disturbances, for example–and other sources–the flight of the accused of his pretrial release–, a
    judgment that is not currently relevant to go into, the truth is that the generic social alarm supposedly caused by a
    crime constitute the contents of an exclusive end of the sentence–general prevention–and (under penalty of its
    appeasement being at risk of being, in fact, alarming because of the breach of basic legal warranties and
    principles), it assumes a prior judgment of unlawfulness and guild of the corresponding legal entity following a
    proceeding surrounded by full guarantees of impartiality and defense” STC 23/2002 of January 28. STC 8/2002
    of January 14 reads in the same sense. And, especially, STC Full Session 47/2000 of February 17.
                                                             6


                                                           102
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 103 of 134 Page ID #:233


    1º To ensure the presence of the accused in the proceedings when it may be rationally
    inferred that there is a risk of flight (LECrim Sec. 503.1.3.a).

    The Law establishes the criteria to be considered in order to assess this danger. They are as
    follows: the nature of the fact, the severity of the sentence, the family, work and economic
    situation, and how soon the oral proceedings will be held. It will also be considered whether
    any legal entity has given at least two warrants for their summons and search in the two prior
    years. These criteria, which would be assessed together, must exist and be assessed and
    justified by the court taking into consideration the investigated party's personal situation. The
    Constitutional Court of Spain has declared it thus: “... while avoiding the risk of flight is one
    of the legitimate purposes for provisional arrest, its consideration demands that Courts weigh
    the personal circumstances of the individual subject to such arrest, especially if this data is
    known to the legal entity and contributed as allegations by the petitioner [for all SSTC
    128/1995, of July 26, (F. 4); 33/1999, of March 8, (F. 7); 14/2000, of January 17, (F. 4)]”
    STC 169/2001 of July 16.

    2º To avoid the concealment, alteration or destruction of the sources of evidence (LECrim
    Sec. 503.1.3.b).

    This danger shall be assessed taking into consideration the ability of the investigated party to
    gain access, on his own or through third parties, to sources of evidence, or to influence other
    accused parties, witnesses or experts, or who may be so.

    3º To keep the investigated party from acting against the victim’s assets (LECrim Sections
    503.1 and 503.1.3.c).

    4º To avoid the risk of commission of other crimes, for which the circumstances surrounding
    the fact will be taken into consideration, as well as the severity of the grimes that may be
    committed (LECrim Sec. 503.2).

    5º When the investigated party has a criminal record that has not been canceled, and which
    cannot be canceled, arising from a conviction for a willful offense (LECrim Sec. 503.1.1).

    2.5. The decision on the arrest or pretrial release of the investigated party shall be made
    in a resolution (record) motivated pursuant to the legal criteria set forth.

    The resolution ordering provisional arrest must justify the existence of reasons for it to be
    ordered, so long as the ordinary situation is that of pretrial release pursuant to the
    constitutional principle of presumption of innocence. It is, therefore, not possible to order
    provisional arrest without reason, taking into consideration only the severity or other
    circumstances of the crime. In this sense, for example, the Constitutional Court has declared
    that, even if the Court has entered judgment in a case of felony, it must in all cases: «….
    weigh other standards, such as ties, family burdens, etc. that may credit the absence of
    danger of flight of the accused...» (STC 62/1996, of April 15). This is to say, any decision
    regarding arrest or pretrial release shall be made on a case-by-case basis, expressly related to
    the investigated party subjected to the measure 6.

    6
      “Decisions regarding the adoption and maintenance of provisional arrest must be expressed in a justified court
    resolution. For the reasoning to be considered sufficient and reasonable, it must be the result of the consideration
    of the interests at play (the freedom of the person whose innocence is presumed, on the one hand; the
    Administration of criminal justice and the avoidance of further criminal acts on the other hand), and this
    consideration must not be arbitrary, in the sense that it should result in accordance with the rules of normal
    logical reasoning and especially to the ends that justify provisional arrest [SSTC 128/1995, of July 26 (RTC
                                                             7


                                                           103
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 104 of 134 Page ID #:234



    3.- Pretrial release as the ordinary situation of the investigated party.

    If we take into consideration what is set forth in the two previous subsections, the result is
    that, in the event that an accusation is filed against an individual, the ordinary situation would
    be to order their pretrial release subject to securities set forth in the Law to ensure the
    presence of the investigated party before court when called to any effect (LECrim Sec. 529).
    This shall be the case when the sentence requested is under two years of prison. Should the
    sentence requested exceed two years, it may be ordered, but only when, in addition, all legal
    requirements described above occur concurrently.

    Pretrial release may be conditioned upon certain obligations ordered by court. These may be
    as follows:

    1º The obligation to appear periodically on the days established to these ends, usually the 1st
    and 15th day of each month or when requested by the court.

    2º The surrender of certain documents, such as the driver’s license or passport, with the
    resulting prohibition to leave the country (LECrim Sec. 529 bis and 530s).

    3º The payment of a bail (LECrim Sec. 531 et seq.)

    The adoption or any condition or obligation shall be determined by the circumstances of the
    specific case, but the measure of appearance before court shall prevail. Therefore, the
    investigated party may remain on pretrial release with no need to pay a bail. This shall be the
    case when there is no risk of failure to appear by the investigated party. In this regard, the
    Constitutional Court has declared that the pretrial release situation does not require the
    payment of bail when there is no risk of flight or failure to appear by the accused, or such risk
    has disappeared. This was resolved in a case in which, after remaining on provisional arrest,
    an investigated party’s situation was reviewed, as the Constitutional Court deemed that, if
    there was no justifiable risk, then pretrial release could not be conditioned upon the payment
    of a bail: “recording as sole legitimate purpose pursued with the maintenance of the
    unconditional provisional arrest situation that of ensuring the normal development of the
    proceedings, the disappearance of this risk, observed by the legal entity, cannot imply a
    change in precautionary measure through the demand of bail, but rather by putting the
    accused on pretrial release. This is because, in any other case, should the bail not be paid,
    the situation of deprivation of freedom created by provisional arrest would lack the final end
    that, constitutionally, legitimizes it” STC 14/2000 of January 17.

    The amount of the bail shall be set taking into consideration the nature of the crime, the social
    status and the background of the prosecuted party, and all other circumstances that may
    influence their greater or lesser interest to get out of reach of the legal authority (LECrim Sec.
    531). In any case, the bail set by the court shall take into consideration the socioeconomic
    circumstances of the investigated party, it being barred from setting a bail so high that its
    payment is impossible, which would mean, in practice, that provisional arrest measures are
    adopted according to the individuals’ economic ability.

    1995\128), F. 4 b), and 47/2000, of February 17, F. 2]. The criteria for sufficiency and reasonableness of the
    justification deemed by this Court to be relevant for the prosecution include, firstly, the nature and severity of the
    crime charged and the sentence being considered, and, secondly, “the specific and personal circumstances of the
    accused,” the procedural moment when the measure is adopted being relevant, to these effects (SSTC 37/1996,
    of March 11 [RTC 1996\37], F. 6, 62/1996, of April 16 [RTC 1996\62], F. 5)” STC 146/2001 of June 18.

                                                              8


                                                            104
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 105 of 134 Page ID #:235



    3.- Legal extradition system in Spain, taking into consideration especially
    the precautionary measures that may be adopted in extradition
    proceedings.
    The extradition system in Spain is based on the distinction between: 1º Extradition in the
    European legal area. 2º Extradition with countries with no International Treaty. 3º Extradition
    with countries with an International Treaty. The legal regulation is contained in Law 23/2014
    of November 20, of mutual recognition of criminal resolutions in the European Union;
    Sections 824 to 833 regulating active extradition; and Law 4/85 of March 21 regulating
    passive extradition. Lastly, extradition between Spain and the United States of America is
    regulated in the Instrument set forth in Section 3(2) of the Extradition Agreement between the
    European Union and the United States of America dated June 25, 2003, for the application of
    the Spain Extradition Treaty with the United States dated May 29, 1979, and the
    Supplementary Extradition Treaty of January 25, 1975, February 9, 1988, and March 12,
    1996, made ad referendum in Madrid on December 17, 2004.

    To the ends and purposes of this Opinion, the procedure followed in Spain regarding the
    personal situation of the extradition request by another country contained in Law 4/1985 of
    March 21 is especially interesting. Therefore, the aim is not to analyze matters regarding the
    extradition proceedings.

    With regards to the personal situation of the investigated party pending extradition
    proceedings, Article XI of the Instrument developing the Spain Extradition Treaty with the
    United States sets forth that: “AA. In case of urgency a Contracting Party may apply to the
    other Contracting Party for the provisional arrest of the person sought pending the
    presentation of the request for extradition through the diplomatic channel. This application
    may be made either through the diplomatic channel or directly between the respective
    Ministries of Justice.../... D. A person arrested upon such an application shall be set at liberty
    upon the expiration of 45 days from the date on which the embassy of the country requesting
    extradition is informed through the diplomatic channel of the arrest, and an extradition
    request has not been received.”

    Naturally, the decision regarding the provisional arrest of the investigated party required by
    another State falls to national courts. In the case of Spain, the court of competent jurisdiction
    is the National Court based in Madrid and, specifically, the Main Examining Magistrate,
    pursuant to Sec. 88 of the LOPJ (Organic Law of the Judiciary Branch). The applicable
    legislation is Law 4/1985 of March 21, which provides that the Spanish Judge may order the
    detention and provisional arrest when requested by the requesting State. Now, Section 8 of the
    above-mentioned Law provides that: “ 3. The Judge may, at any time and in consideration of
    the circumstances of the case, order that the arrested party be set free, adopting one or more
    of the following measures to avoid his flight: surveillance at home, order to not be absent
    from a specific place without authorization from a Judge, order to appear periodically before
    the authority designated by the Judge, removal of passport, and payment of bail.
    Noncompliance with these measures shall result in provisional arrest within the term set forth
    in the previous subsection.”

    As you can see, the special legislation for extradition provides for the risk of flight as the only
    criterion applicable so as to order the provisional arrest measure with regards to the
    investigated party. The Constitutional Court of Spain has declared it so in several resolutions.


                                                    9


                                                   105
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 106 of 134 Page ID #:236


    Firstly, in ATC 158/2000 of June 15, in which it establishes that: “Section 8.3 of Law 4/1985
    of Passive Extradition determines that the purpose of freedom on bail of an individual
    requested in an extradition request is solely that of avoiding their flight. This precept does
    not take into consideration other possible purposes, such as serving a sentence, as the
    purpose of the extradition proceedings is not to determine whether or not there exists criminal
    liability, but rather the aspiration of the requiring State that an individual be handed over to
    it so as to prosecute them or have the sentence or safety measure executed, which meets the
    formal and material warranties set forth in the provisions referenced in Section 13.3 of the
    Constitution.”

    SSTC 71/2000 and 5/1998 of January12; and STC 207/2000 of July 24, which state as
    follows, also render judgment to the same effects: “It is true that the precautionary
    deprivation of freedom in this cases is, given its material effects, identical to the deprivation
    of freedom admissible in a criminal proceeding, but it maintains certain points of difference
    that should be highlighted. Thus, a legal proceeding is produced aimed exclusively at
    resolving on the international jurisdictional aid request in which extradition consists. It does
    not take into consideration the existence of criminal liability, but rather the fulfillment of the
    warranties set forth in the extradition rules and, therefore, the implication of the arrested
    party in the facts motivating the request for extradition are not considered, and the
    provision of rational proof of criminality is not demanded, and the material and procedural
    rules on provisional arrest set forth in the LECrim are not applicable in block, although
    paragraph three of Section 10 of the LEP refers, subsidiarily, to the precepts corresponding
    to it regulating the maximum limit of provisional arrest and the rights corresponding to the
    detained party. Moreover, its adoption, maintenance and duration are expressly regulated
    in the LEP and exclusively directed at avoiding the flight of the individual subject to
    extradition–Section 8.3–LEP. Lastly, the decree is made about an individual who is
    unwilling to appear before the Courts summoning them, whether or not they are of their
    nationality, as, to these ends, they have fled from their territory or refuse to go back to it.”

    This means that the only purpose of the provisional arrest during the extradition proceedings
    in Spain is preventing the flight of the investigated party, without the need of attending to
    other circumstances in connection with the crime, especially when the extradition is based not
    on a conviction but on a court investigation. In consequence, the person wanted for
    extradition must be released when there is no risk of flight. This is the case heard very
    recently by the Court of Appeals of the National Court of Spain, which upheld an appeal filed
    by the former Peruvian Judge César José Hinostroza, who is wanted by the Peruvian
    authorities for the alleged commission of the serious crimes of criminal organization,
    influence peddling and transactions prohibited for public officers. In that case, Judge DE LA
    MATA of the National Court ordered the provisional arrest that the Court of Appeals has now
    revoked due to understanding that the risk of flight of the investigated party “has diminished”
    and thus he is released provisionally with the obligation of appearing before the Court on the
    specific days stated in the resolution. The aforementioned resolution is from April 11, 2019,
    which is why it does not appear in the digest, but the article published by the agency Europa-
    Press      can     be      consulted      (see    the      article     and      its    contents:
    https://www.europapress.es/nacional/noticia-audiencia-nacional-deja-libertad-ex-juez-
    hinostroza-pese-peticion-peru-le-reclama-cohecho-20190411173711.html»


    III. ANALYSIS OF THE DOCUMENTATION PROVIDED BY
    THE PARTY REQUESTING THE OPINION: JUDICIAL

                                                   10


                                                  106
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 107 of 134 Page ID #:237


    DOCUMENTS AND OTHER DOCUMENTS AND SOCIAL
    AND PERSONAL DATA OF MR. CRISTOPHER PHILIP AHN.

    Professors RIFA and RICHARD, legal experts who sign this legal opinion, have examined
    the judicial and personal documentation furnished by the requesting parties to the contents
    and legal significance of which we make reference below. We must state that only the facts
    that, in our opinion, have legal value and relevance for the purposes of the questions that we
    are asked and that we answer below are highlighted.


    1. Judicial documentation

    1.1 April 12, 2019 Complaint for provisional arrest with a view towards extradition.

    We have examined the complaint upon request of Mr. AHN who, as stated in the document, is
    wanted in Spain for different crimes allegedly committed by Mr. AHN and others in Madrid
    (Spain) on April 22, 2019. It is an account of the crimes that are the grounds for the claim of
    Justice DE LA MATA of the National Court of Spain for the immediate arrest of Mr. AHN
    that was carried out under the presumption that, if he knew of the existence of the arrest
    warrant, he would probably escape.

    We are not requested to make an analysis of the contents or grounds of the complaint that is
    not the object of this legal opinion. However, the following must be stated: — that the arrest
    warrant is based on crimes allegedly committed by Mr. AHN that shall be judged when and as
    appropriate; — that the alleged participation of Mr. AHN in the acts is based on personal
    declarations and identification in the videography and not on actual evidence; — that Mr.
    AHN is not allowed to voluntarily appear before the court, which puts him in a position of
    defenselessness due to having to defend himself in the situation of provisional arrest; — that
    the class and nature of the crimes of which Mr. AHN is accused in the provisional arrest
    warrant issued by the Examining Magistrate No. 5 of the National Court of Spain are not
    relevant criteria in Spain to determine the provisional arrest, while only the existence of the
    criteria and circumstances contained in section 503 of LECrim, especially the risk of flight, is
    relevant.

    1.2 April 11, 2019 provisional arrest warrant issued by Justice De La Mata, Central
    Examining Magistrate No. 5 of the National Court of Spain.

    We have examined the provisional arrest warrant issued by the Central Examining Magistrate
    No. 5 of the National Court of Spain and we were able to see that it is a resolution issued
    amid the pretrial investigation proceedings, set forth in sections 774 et seq. of LECrim.
    Therefore, the resolution has a provisional decision on the alleged responsibility of Mr. Kahn
    [sic] in certain acts that are under investigation and the reality and authorship of which are not
    yet known.

    2. Social and personal documentation of Mr. AHN.

    The following documents furnished by the defense of Mr. AHN are examined:

    2.1 Declaration of Mr. BEN NOONAN, a friend and partner of Mr. AHN who talks about the
    career and personal conduct of Mr. AHN. In this document, there is a declaration from Mr.
    NOONAN in which the following is stated: 1º His ties to his country, his community, friends
                                                   11


                                                  107
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 108 of 134 Page ID #:238


    and partners. The ties are express and kept for a prolonged period of time, which determines a
    line of conduct in Mr. AHN's personality. 2º His personal commitment with his family, who
    lives in the area of Los Angeles (California).
    2..2 Declaration of Mr. CURTIS FLOOD. Army Officer and colleague and friend of Mr.
    AHN. In the declaration, the social and solidary activities of Mr. AHN and the social impact
    that the conduct of Mr. AHN has had on his colleagues and society as a whole are stated.
    2.3 Declaration of Mr. DANIEL AHN. Brother of Mr. AHN, who talks about the family
    situation and how the help and support of the investigated party, Mr. AHN, has been and is
    crucial for the wellbeing of the family. He especially makes reference to specific and
    exceptional gestures of Mr. AHN in looking after his family in the worst circumstances. There
    are especially two phrases written by Mr. DANIEL AHN that stand out: «My brother is
    dedicated to our family and his purpose in life is to help and support the people he loves. He
    will never do anything to jeopardize our family.»
    2.4 Declaration of Mr. DANIEL KAM. Partner of Mr. AHN, who makes a declaration
    regarding his exemplary conduct and his business and family ties to the community in which
    he lives.
    2.5 Declaration of Mrs. GRACE AHN. The wife of Mr. AHN explains the facts that mark the
    life experience of her husband, making special reference to his moral, social and family
    commitment.
    2.6 Declaration of Mr. JOSH GRODIN. Colleague of Mr. AHN in the Veterans Association,
    who mentions the work that he carried out in that area. From this declaration, it is remarkable
    the certainty and personal support of the declarant for Mr. AHN, with whom he declares to
    have shared only 2 years of work. Even so, the declaration is overwhelmingly favorable for
    the investigated party, Mr. AHN.
    2.7 Declaration of Mr. MITCHELL BIALOSKY. Friend of Mr. AHN. He highlights his
    personal values as follows: «Chris is an asset to his community and has never been a threat».
    2.8 Declaration of RODOLFO QUILES. Army Colonel who met Mr. AHN on matters related
    to the support of the army to the local communities in which they are located. This declaration
    is especially important because it comes from a high-ranking army officer who exceptionally
    values the conduct of Mr. AHN. Moreover, in a resolute manner, he offers to clarify any
    doubt that there may be in connection with his declaration.
    2.9 Declarations of RYAN W. FISHER, TOD CONETTA, WADE W. BUICK, WILL
    PRESCOTT, all of them individuals with proved good social conduct and colleagues of Mr.
    AHN at the DARDEN Military Association. All of them praise the conduct, character and
    diligence of Mr. AHN in his personal career and make reference to his integrity and ties to his
    family and community.


    3. References to real properties of the AHN family that they are willing to offer for the
    purposes of bond.

    We are also given references to different real properties of the AHN family that could be
    offered as collateral or bond for the pretrial release of Mr. AHN.

    From the aforementioned declarations and documents, it is derived that: — Mr. AHN has
    maintained an impeccable conduct throughout his whole life; — he has a completely normal
    and healthy work, personal and family environment; — he is the brother, husband, son and
    grandson of people that he cares about and that care about him. The amount of people from
    his family and social sphere that have spoken about Mr. AHN's personality and conduct is
    very telling. All these declarations overwhelmingly show the lack of danger or flight risk that
    might exist if Mr. AHN were released before the trial.

                                                  12


                                                 108
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 109 of 134 Page ID #:239


    Thus, there is no sign or suspicion that may indicate that Mr. AHN could be a danger for the
    development of the court proceedings or that he might escape justice. All of that is clearly
    derived from the analysis of the examined documentation. It is not often that a jurist has the
    opportunity to think about facts as the ones offered in this case, which show a personal profile
    so far removed from what may be deemed as a danger for the development of the court
    proceedings. Therefore, no danger or risk is observed. Thus and taking into account that the
    purpose of the security measures in extradition proceedings is only to prevent flight risk, we
    consider that, in Spain, Mr. AHN would be released before the trial pursuant to the
    interpretation of section 503.3.a of LECrim and 8.3 of Extradition Act No. 4/1985.


    IV. QUESTIONS ASKED BY THE PARTIES REQUESTING
    THE LEGAL OPINION.
    The expert witnesses signing this opinion will answer below the questions asked by the
    parties requesting this Legal Opinion, in a direct and synthetic manner, based on the law and
    case law in effect in Spain that has been stated in the previous paragraphs.


    1. Describe Spanish law on bail in criminal proceedings. Specifically explain
    what circumstances the decision on bail should be grounded on.

    1.1.- The pretrial release with or without bond or bail is the ordinary situation for the
    investigated party in Spain. The provisional arrest requires proving the stated circumstances
    of: danger of the investigated party not appearing at trial or hearing; risk of destruction of
    evidence; danger for the victim; or risk of repetition of crime.

    1.2.- The situation of pretrial release is the ordinary situation and is grounded on the
    constitutional and legal principles in effect in Spain. It is the responsibility of the prosecution
    to prove that the legal circumstances expressed in section 503 of LECrim, which require the
    investigated party to be under provisional arrest while the case is pending, exist.

    1.3.- Pretrial release in Spain does not require the prior posting of a bond or bail, and the
    release of the investigated party may be ordered without a bond or bail posted. The court may
    order other security measures such as the obligation of appearing before the court on specific
    days or when called upon, or the surrender of passport.

    1.4.- The court may also order the pretrial release subject to the prior posting of bond or bail.
    It shall order so according to the circumstances of the case and, especially, the risk of the
    investigated party not appearing at court as per the criteria set forth in section 503.3.a of
    LECrim, which are the following: “the nature of the act, the seriousness of the penalty that
    may be imposed to the investigated party or defendant, the family, work and economic
    situation of the latter, as well as the imminence of the oral proceedings”.

    1.5.- CONCLUSION: An investigated party in Spain has the right to pretrial release while the
    case is pending because he or she is innocent until proven guilty. This release may only be
    limited by provisional arrest in the exceptional cases set forth by law that must be claimed and
    proved by the prosecution and substantiated by the Judge. The pretrial release may be subject
    to the prior posting of bail or bond, which shall be set according to the personal and family
    situation of the investigated party. In any case, the bond or bail may not be of an amount that
                                                    13


                                                   109
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 110 of 134 Page ID #:240


    would prevent the investigated party from being released due to his or her economic situation.
    This means that the bond or bail, if ordered, must be adapted to the economic capacity of the
    investigated party.


    2. Describe Spanish law on bail in extradition proceedings. Specifically
    explain what circumstances the decision on bail should be grounded on.
    2.1.- The procedural treatment of the situation of a person subject to an extradition proceeding
    in Spain is regulated by Law 4/1985, which establishes that the risk of flight is the only reason
    for which a person pending extradition may remain under provisional arrest. This is also the
    interpretation based on case law given by the Constitutional Court of Spain. The risk of flight
    must be proven by the prosecution and assessed by the court and must be grounded on facts
    entailing that the risk is real and exists.

    2.2.- The initial situation of provisional arrest initially ordered upon request of the country
    that is asking for the extradition is subject to the subsequent revision and eventual
    modification pursuant to section 8.3 of Act No. 4/1985. Therefore, the court may, at any time
    and based on the circumstances of the case, order the release of the person subject to an
    extradition proceeding when there is no risk of flight or when the social and personal
    circumstances of the investigated party that entail that there will not be an escape are proven.

    2.3.- Section 8.3 of Act No. 4/1985 establishes alternative measures that the court may order
    to substitute the measure of provisional arrest. The circumstances are as follows: “home
    monitoring, order of not leaving a specific place without the authorization from the Judge,
    order of periodically appearing before the authority designated by the Judge, surrender of
    passport and posting of a bond or bail.”.

    2.4.- Thus, the court may consider the pretrial release of the investigated party subject to
    extradition proceedings ordering, or not, the posting of a bond or bail. This means that the
    pretrial release does not require the prior posting of a bond or bail, but the court may order
    other security measures such as the measures aforementioned and set forth in section 8 of Act
    No. 4/1985 of appearance before the court or surrender of passport with prohibition of leaving
    the country.

    2.5.- CONCLUSION: The decision of pretrial release on bond or bail of the persons subject to
    extradition proceedings is an ordinary situation provided for in Act No. 4/1985 that shall be
    grounded on the “favor libertatis” that the investigated party is afforded. The court may adopt
    this decision or another less burdensome decision, such as the prohibition of leaving the
    country or the obligation of personally appearing before the court when compelled to do so.


    3. State your opinion on the basis of the judicial documents you have been
    able to review on the probability of bail being granted to a defendant in a
    similar case in Spanish criminal proceedings.


    3.1.- Section 503 of LECrim establishes the assessed cases of risk or danger for society, the
    victims or the proceedings that may arise if the investigated party is released. Briefly, these
    risks are the following: risk of flight, danger for the victims or their family, destruction of
    evidence, repetition of crime. For the purposes of ordering the pretrial release with or without
                                                   14


                                                  110
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 111 of 134 Page ID #:241


    bond or bail, the Judge must consider, always upon request of the prosecution, the existence
    of any of these risks. The decision must be grounded on the circumstances of the case.

    3.2.- In this case, there is no danger of repetition of the crime since Mr. AHN has no criminal
    records; there is no danger of destruction of evidence or danger for the victims, since they
    were singular acts that took place in Spain and cannot be repeated due to their own nature.
    Thus, the only danger that may exist and therefore must be assessed is the risk of flight of Mr.
    AHN.

    3.3.- In light of the circumstances in this case, it is derived that the investigated party, Mr.
    AHN, has not fled at any time, and has acquiesced all requests made by the authorities. In the
    case of Spain, Mr. AHN entered and left the country legally, without violating any order from
    the authorities. In the United States, Mr. AHN has answered when required to do so by the
    authorities. Thus, he has kept a coherent conduct that he has no reason to thwart if he is
    released. Therefore, there is no risk of flight.

    3.4.- Precisely, from the social and family circumstances observed, it is derived that Mr. AHN
    lives in an absolutely normal environment. This is the kind of assessment referred to in
    section 503.3.a) of LECrim when it is established that the following shall be taken into
    account: “…the family, work and economic situation of the latter, as well as the imminence of
    the oral proceedings…”. Thus, the Law values, when deciding the release of the investigated
    party, that the person lives in a normal family environment with moral, personal and
    economic responsibilities. It is meant as a guarantee that the investigated party will appear
    when summoned by the court, which will happen when, as in the case of Mr. AHN, there are
    strong ties of moral, family and economic dependence. Certainly, upon examining the set of
    facts and declarations provided, it is hard to think that Mr. AHN might put his own family in
    danger, who depend on him for the most part, by abandoning it and escaping. In this sense,
    there is a word used judicially in Spain that is “ties”. This word makes reference to the strong
    relationship that people have with their home, family and community. We understand that
    these ties exist in this case. On the other hand, it must be taken into account the pendency of
    an extradition proceeding that may last for a long time, which would make it illogical for Mr.
    AHN to remain under provisional arrest without a judgment of conviction having been issued
    and without being able to work in the meantime in order to attend to the needs of his family.

    3.5.- CONCLUSION: In our opinion, in this case, a Spanish court would most probably
    decide in favor of the pretrial release of Mr. AHN based on the strong social and family ties in
    the community in which he lives, derived from the facts stated in this case. In addition, it must
    be taken into account that the extradition proceeding may last for a long time, during which
    time it would not be admissible nor necessary for the investigated party to remain under
    provisional arrest in connection with acts for which he has not yet been judged. In view of the
    foregoing and pursuant to the law and the case law of the Spanish courts, we understand that
    Mr. AHN should be released while the proceedings are pending, ordering the appropriate
    security measures such as appearance, surrender of passport or, if appropriate, posting of bond
    or bail. The opinion given is not affected by the class and nature of the crimes Mr. AHN is
    accused of in the provisional arrest record issued by Magistrate’s Court No.5 of the National
    Court of Spain. This is as such because, in spite of the fact that the crimes the party is being
    charged with may be considered serious, this is not a criterion considered in Spanish Law.
    Additionally, the investigated party is charged with the crimes temporarily and, for the
    moment, they are not a formal accusation for Mr. AHN who, so long as he has not been
    convicted, has the right, pursuant to Spanish law, to remain free.


                                                   15


                                                  111
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 112 of 134 Page ID #:242


    4. State your opinion on the basis of the judicial documents you have been
    able to review on the probability of bail being granted to a defendant in a
    similar case in Spanish extradition proceedings.
    4.1.- The personal situation of the persons subject to extradition proceedings is determined by
    the provisions of the International Treaty and the provisions of Act No. 4/1985 on Passive
    Extradition. Specifically, this matter is addressed in section 8.3 of Act No. 4/1985, which
    regulates how the procedural situation of the persons wanted by other countries must be
    resolved.

    4.2.- The personal situation of Mr. AHN that has been proved by the facts and documents that
    we have examined entitles him, in Spain, to remain free pending the extradition proceedings.

    4.3.- It is so derived from the application of section 8.3 of Act No. 4/1985 to the facts and
    circumstances in connection with the case of Mr. AHN, which prove the absence of any risk
    of flight. It must be taken into account that, pursuant to Spanish law, the only reason for the
    provisional arrest of persons pending extradition proceedings is the risk of flight which, in the
    case of Mr. AHN, does not seem to exist. In fact, it is relevant that Mr. AHN is actually under
    investigation for acts that may be crimes. However, it is a court investigation that may end
    without the investigated party being formally accused. Thus, Mr. AHN has not committed at
    the moment any criminal offense in Spain. In that regard, it is relevant that Mr. AHN has left
    Spain free and legally without there being any order or mandate whatsoever preventing him to
    do so. Therefore, there is no doubt that his right to the presumption of innocence and right to
    freedom must prevail while the extradition proceedings are still pending.

    4.4.- A person with the references and background of Mr. AHN, with clear ties to the
    community and a business activity on which his family depends, would probably be released
    based on the application of the law to all the facts present in his case.

    4.5.- CONCLUSION: A Spanish court’s decision regarding Mr. AHN's personal situation,
    taking into consideration the law and case law, should be for him to be placed on pretrial
    release while the extradition proceedings are being conducted, ordering the appropriate
    security devices to guarantee his appearance at court when called. This is as such because the
    ordinary rule, especially in extradition proceedings, establishes that provisional arrest can
    only be ordered when a risk of flight is proven, pursuant to Section 8.3 of Law 4/1985 of
    Passive Extradition. In Spain, the application of these rules to Mr. AHN's case would
    determine the need for his freedom, so long as the facts and circumstances occurring in the
    case do not suggest any risk of flight whatsoever that might justify the subjection to a
    situation of provisional arrest that could cause irreparable harm to the investigated party who,
    let us not forget, we must consider to be and treat as though he were innocent until proven
    guilty. Indeed, no risk of flight has been proven. On the contrary, his background and
    personal behavior, perfectly described both by his military, academic and personal records,
    and by the declarations made by several people who know Mr. AHN, confirm the existence of
    strong social ties. Lastly, it is worth noting that there is no material evidence whatsoever that
    allows us to charge Mr. AHN with authorship of the facts subject-matter of accusation in
    Spain, a country that he left freely and legally, without breaking any orders or limitations in
    this regard, to return to his place of residence. It should therefore be noted that, at this time, it
    has not been proven that Mr. AHN has broken any laws or committed any crimes in Spain,
    and he is simply subject to judicial investigation. It is, therefore, evident that Mr. AHN is not
    a fugitive, but rather an American citizen subject to investigation in a different country. In this
    case, such a country is Spain. This being the case, the most basic rules of justice would
                                                     16


                                                    112
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 113 of 134 Page ID #:243


    determine, in Spain, that Mr. AHN should have the right to defend himself in the extradition
    proceedings from pretrial release while the extradition proceedings are being conducted,
    ordering, where applicable, the appropriate security devices, such as appearance, removal of
    passport or, if applicable, the application of a bail.

    This is our opinion, which we issue in Barcelona (Spain) on June 4, 2019.



    Mr. Manuel Richard González                               Mr. José María Rifà Soler




                                                 17


                                                113
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 114 of 134 Page ID #:244




                    CERTIFICATION




                                       114
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 115 of 134 Page ID #:245




                                  Making tbe World Smaller



                       CERTIFICATION OF TRANSLATION
                       AFFIDAVIT FOR TRANSLATION OF SAID DOCUMENT


  American Language Services, a company specializing in the translation of documents, certifies the
  following:


     •   American Language Services has retained a professional translator for the attached
         Spanish into English document. The document is referred to as:


                          "LEGAL OPINION 4.06.2019 - RICHARD RIFA"

     •   I affirm that such translation has been prepared by a duly qualified translator, who has
         confirmed that such translation is, to the best of their knowledge and belief, a true and
         accurate translation in English of the corresponding Spanish document.


     •   I declare under the penalty of perjury under the laws of the State of California that the
         foregoing is true and correct. Notwithstanding the foregoing affirmations, no liability is
                                                                               '
         assumed for errors and omissions in the translation of the attached document.


     •   Executed on this Fifth day of June, 2019, at Los Angeles, California.




                                               REUBEN TRUJEQUE
                                               AMERICAN LANGUAGE S RVICES




               1849 SAWTELLE BLVD. SUITE 600         LOS ANGELES, CALIFORNIA 90025
                              TEL (310) 829-0741 FAX (310) 829-3222
                                     translation@alsglobal.net
                                         www.alsglobal.net


                                                  115
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 116 of 134 Page ID #:246




     CALIFORNIA JURAT WITH AFFIANT STATEMENT                                                         GOVERNMENT CODE § 8202


    ~ee Attached Document (Notary to cross out lines 1-6 below)
    o See Statement Below (Lines 1-6 to be completed only by document signer[s], not Notary)



     2 _ __

     3 ......... ·- ·-·-·- ·-- ------..-~. -




     6  --~~=====--===-------·------·
     5 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     Signature of Document Signer No. 1                            Signature of Document Signer No. 2 (if any)


        A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document
        to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document


    State of California                                                       Subscribed and sworn to (or affirmed) before me
                               LOS ANGELES
    Countyof - - - - - - - - - - - -                                          on this5_t_h_ _ day of_J_u_n_e_ _ _ _ _ , 20_1_9_,
                                                                              by         Date               Month           Year
                                                                              (1) REUBEN TRUJEQUE

                                                                              (and(2l------~---~---l,
                                                                                      Name~f Signerj6f

                                                                              proved to me on the basis of satisfactory evidence to
                                                                              be the person~ho appeared before me.




    - - - - - - - - - - - - - - - - OPTIONAL _ _ _ _ _ _ _ _ _ _ _ _ _ _..:c:.._

                                           Completing this information can deter alteration of the document or
                                            fraudulent reattachment of this form to an unintended document.

        Description of Attached Document
                                                "LEGAL OPINION 4.06.2019 · RICHARD RIFA"
        Title or Type of Document: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                 See attached                                   17
        Document Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Number of Pages: _ _ _ _ _ _ __

       Signer(s) Other Than Named A b o v e : - - - - - - - - - - - - - - - - - - - - - - - - -



    ©2017 National Notary Association




                                                                        116
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 117 of 134 Page ID #:247




                       ORIGINAL




                                       117
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 118 of 134 Page ID #:248



    DICTAMEN JURÍDICO


           QUE EMITEN:

    D. José María Rifà Soler, Doctor en Derecho Catedrático de Derecho Procesal en la Universidad
    Pública de Navarra. Abogado (C/Ganduxer nº 59.6.3º.CP: 08021-Barcelona. España.
    (barcos00@gmail.com) (Telf. +34. 934144949). Y
    D. Manuel Richard González, Doctor en Derecho, Profesor Titular de Derecho Procesal en la
    Universidad Pública de Navarra. Ex-Magistrado Suplente en la Audiencia Provincial de
    Barcelona. Abogado (C/ Dalies nº 4. CP 08840. Viladecans. Barcelona. España.
    (manuelrichardg@gmail.com) (Telf. +34 936475030).

    A PETICIÓN DE: Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C.
    1875 Century Park East, 23rd Floor. (Los Angeles, California 90067-2561)

    PARA CONTESTAR A LAS PREGUNTAS QUE SE RELACIONAN A CONTINUACIÓN.

    Los Peritos que emiten este informe manifiestan, conforme con lo previsto en el art. 335 de la
    Ley de Enjuiciamiento civil Española, que son expertos en la ciencia jurídica sobre la que se ha
    solicitado que emitan el presente dictamen y que prometen haber actuado informando con la
    mayor objetividad posible, tomando en consideración tanto lo que pueda favorecer como lo que
    sea susceptible de causar perjuicio a cualquiera de las partes.

    Al fin propuesto, el presente documento contiene una opinión fundada en derecho y justificada
    con base en el conocimiento y análisis de la legislación y la jurisprudencia de los Tribunales
    españoles en las materias sobre las que versa el informe. También se ha dispuesto de
    documentación judicial y de otra clase aportada por los solicitantes del Dictamen, relacionada
    con la causa judicial seguida ante la United States District Court for the Central District of
    California por la extradición de D. CRISTOPHER PHILIP AHN.

    PREGUNTAS QUE SE SOMETEN A NUESTRO DICTAMEN JURÍDICO CON BREVE
    RESPUESTA PRELIMINAR A CADA UNA DE ELLAS.

    1. Describe Spanish law on bail in criminal proceedings. Specifically explain what
    circumstances the decision on bail should be grounded on.

    RESPUESTA: Un investigado en España tiene el derecho a estar en libertad provisional en
    tanto se desarrolla su causa porque prevalece su presunción de inocencia hasta que no se le
    declare culpable en una sentencia. La libertad del investigado sólo puede quedar limitada y
    acordarse la prisión provisional en los casos excepcionales previstos en la Ley que deben ser
    alegados y probados por la acusación y razonados por el Juez. Estos supuestos se refieren a la
    existencia de riesgo de fuga, posible destrucción de pruebas, riesgo para la víctima o la
    reiteración del delito (art. 503 LECrim). En el caso que no existan estas circunstancias debe
    acordarse la libertad provisional que puede quedar condicionada a la previa prestación de fianza
    que se fijará teniendo en cuenta la situación personal y familiar del investigado. La fianza no
    puede ser de tal cuantía económica que impida al investigado acceder a la libertad por falta de
    recursos económicos. Por tanto, la fianza, si se acuerda, debe adaptarse a la capacidad
    económica del investigado.


                                                   1


                                                 118
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 119 of 134 Page ID #:249


    2. Describe Spanish law on bail in extradition proceedings. Specifically explain what
    circumstances the decision on bail should be grounded on.

    RESPUESTA: La situación personal del sometido a un procedimiento de extradición es la de
    libertad provisional en tanto que se sustancia el procedimiento de extradición. Así se prevé en
    el art. 8,3 de la Ley 4/1985 que regula la extradición pasiva. Esta norma se fundamenta en el
    «favor libertatis» que se reconoce al investigado, que sólo deberá permanecer en prisión
    provisional en el caso de existir un riesgo de fuga acreditado por hechos relevantes y no por
    meras sospechas. La libertad provisional del individuo sometido al procedimiento de
    extradición podrá condicionarse a la prestación de una fianza. Pero, este no es un requisito
    necesario, ya que el tribunal puede acordar una fianza u otras medidas de garantía como la
    prohibición de abandonar el país o la obligación de comparecer ante el tribunal cuando se le
    requiera.

    3. State your opinion on the basis of the judicial documents you have been able to review
    on the probability of bail being granted to a defendant in a similar case in Spanish
    criminal proceedings.

    RESPUESTA: En el presente caso un tribunal español muy probablemente resolvería en favor
    de la libertad provisional del Sr. AHN atendiendo a: 1º La inexistencia de peligro para las
    víctimas de los hechos. 2º La imposibilidad de destruir pruebas. 3º La imposibilidad de reiterar
    el presunto delito cometido atendiendo a su lugar de comisión y a su naturaleza. 4º Inexistencia
    de riesgo de riesgo de fuga, que se fundamenta en la existencia de un fuerte arraigo social y
    familiar en la comunidad en la que vive el Sr. AHN, lo cual está plenamente acreditado por los
    hechos obrantes en la causa. Además debe tenerse en cuenta el largo tiempo durante el que se
    puede prolongar el procedimiento de extradición. En esas circunstancias no sería procedente ni
    necesario que el investigado se hallara en prisión provisional respecto de unos hechos por los
    que no ha sido juzgado. Además, debe tenerse presente que la Ley española (arts. 502, 503, 504
    LECrim) establece con absoluta claridad que la prisión provisional sólo se prolongará el tiempo
    mínimo imprescindible y siempre que no pueda acordarse otra medida de garantía menos
    gravosa. Art. 502.2 LECrim: «La prisión provisional sólo se adoptará cuando objetivamente
    sea necesaria, de conformidad con lo establecido en los artículos siguientes, y cuando no
    existan otras medidas menos gravosas para el derecho a la libertad a través de las cuales
    puedan alcanzarse los mismos fines que con la prisión provisional». La opinión dada no queda
    afectada por la clase y naturaleza de los delitos que se imputan al Sr. AHN en el auto de prisión
    provisional emitido por el Juzgado de Instrucción nº 5 de la Audiencia Nacional de España .
    Esto es así, porque a pesar que los delitos que se imputan puedan ser considerados graves este
    no es un criterio que se acoja en la Ley española. Además, la imputación de los delitos citados
    es provisional y no suponen, por el momento, una acusación formal para el Sr. AHN que en
    tanto no sea juzgado tiene el derecho, conforme con la legislación española a permanecer en
    libertad.

    4. State your opinion on the basis of the judicial documents you have been able to review
    on the probability of bail being granted to a defendant in a similar case in Spanish
    extradition proceedings.

    RESPUESTA: La decisión de un tribunal español con relación a la situación personal del Sr.
    AHN atendiendo a la ley y a la jurisprudencia debiera ser la de su puesta en libertad provisional
    en tanto se tramita el procedimiento de extradición acordando las medidas de garantía que sean
    adecuadas para garantizar su comparecencia ante el tribunal cuando sea llamado. Esto es así
    porque la regla ordinaria, especialmente en los procedimientos de extradición, determina que

                                                   2


                                                  119
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 120 of 134 Page ID #:250


    sólo pueda acordarse prisión provisional cuando se acredite un riesgo de fuga conforme está
    previsto en el art. 8.3 Ley 4/1985 de Extradición pasiva. La aplicación de estas normas al caso
    del Sr. AHN determinaría en España la necesidad de su puesta en libertad en tanto que de los
    hechos y circunstancias obrantes en la causa no se desprende riesgo de fuga alguno que pudiera
    justificar el sometimiento a una situación de prisión provisional que puede ocasionar un
    perjuicio irreparable al investigado que, no olvidemos, debemos considerar y tratar como
    inocente en tanto no se demuestre lo contrario. Efectivamente, no se acredita ningún riesgo de
    fuga. Al contrario, sus antecedentes y su propia conducta personal perfectamente descrita tanto
    por sus registros militares, académicos y personales como por las declaraciones efectuadas por
    diversas personas que conocen al Sr. AHN acreditan un fuerte arraigo social. Finalmente,
    debemos destacar la inexistencia de ninguna evidencia material que permita atribuir al Sr. AHN
    la autoría de los hechos objeto de acusación en España. País que abandonó libre y legalmente,
    sin quebrantar ninguna orden o limitación a ese respecto, para volver a su lugar de residencia.
    Nótese, por tanto, que en el momento presente no se ha acreditado que el Sr. AHN haya
    quebrantado ninguna ley o cometido ningún delito en España, estando sujeto simplemente a
    una investigación judicial. Es evidente, por tanto, que el Sr. AHN no es un fugitivo, sino
    simplemente un ciudadano Americano sometido a investigación en otro país. En este caso
    España. Siendo así las más elementales reglas de justicia determinarían en España que el Sr.
    AHN debería tener el derecho de poder defenderse en el procedimiento de extradición desde la
    libertad provisional en tanto se sustancia el procedimiento de extradición acordando, en su caso,
    las medidas de garantía que sean adecuadas como la comparecencia, la retirada del pasaporte
    o, en su caso, la fijación de una fianza.


    Las respuestas dadas a las preguntas planteadas se fundamentan en el estudio riguroso de la
    Legislación y la Jurisprudencia dictada en España en materia de Prisión provisional,
    especialmente en los procedimientos de Extradición. A ese fin, el presente Dictamen Jurídico
    contiene el completo análisis de cada una de las preguntas planteadas. A ese fin, y a los efectos
    del correcto entendimiento de su contenido este Dictamen se estructura con base en el siguiente
    esquema: En primer lugar, se atiende a la regulación legal de la prisión provisional y la
    extradición en España. En segundo lugar, se atiende a los documentos judiciales y de otra
    naturaleza aportados por los peticionarios del Informe. En tercer lugar, se proceden a contestar
    de forma más extensa y completa cada una de las preguntas planteadas por los solicitantes del
    Dictamen con base en todo lo citado, expuesto y analizado en los dos primeros apartados.


    I. LISTA DE DOCUMENTOS EXAMINADOS PARA EMITIR EL
    PRESENTE DICTAMEN
    — Querella del 12 de abril de 2019 solicitando la prisión provisional con base en la petición
    de extradición (April 12, 2019 Complaint for provisional arrest with a view towards extradition
    — Auto de prisión provisional emitido el 11 de abril de 2019, por el Juzgado Central de
    Instrucción nº 5 de la Audiencia Nacional de España (April 11, 2019 Spanish arrest warrant
    issued by Judge De La Mata)
    — Varias declaraciones de familiares, socios y personas conocedoras del Sr. AHN sobre su
    situación familiar, personal, social y laboral.




                                                   3


                                                  120
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 121 of 134 Page ID #:251


    II. REGULACIÓN Y PRACTICA LEGAL EN ESPAÑA EN MATERIA DE
    PRISIÓN PROVISIONAL Y EXTRADICIÓN.

    En primer lugar debemos ofrecer algunas breves referencias que permitan comprender el
    funcionamiento del sistema de enjuiciamiento penal en España a efectos de poder comprender
    perfectamente lo que se explica a continuación.

    1º Regulación legal del proceso penal en España: 1º Constitución Española de 1978 (CE).
    Principalmente el art. 24. (Spanish version: https://www.boe.es/buscar/act.php?id=BOE-A-
    1978-31229). 2º Ley de Enjuiciamiento Criminal de 1882 (LECrim). (English
    Versionhttps://www.legislationline.org/documents/section/criminal-
    codes/country/2/Spain/show) (Spanish version: https://www.boe.es/buscar/act.php?id=BOE-
    A-1882-6036). 3º En materia de extradición pasiva Ley 4/1985 de 21 de marzo. (Spanish
    versión: https://www.boe.es/buscar/act.php?id=BOE-A-1985-4816)

    2º En el Sistema de Justicia Español el Tribunal Supremo es el más alto Tribunal que conoce
    de la aplicación de la Ley procesal y sustantiva en los procedimientos de justicia. Pero, en
    materia de los Derechos fundamentales reconocidos en la Constitución Española, es el Tribunal
    Constitucional el que conoce de la extensión, alcance y límites de los derechos
    Constitucionales. Es por ello que se citan Sentencias del Tribunal Constitucional que tratan
    sobre el derecho a la libertad que se aplica en las decisiones sobre prisión provisional. Todas
    las resoluciones del Tribunal Constitucional español se pueden consultar en:
    https://www.tribunalconstitucional.es/. También puede obtenerse cualquier resolución de los
    Tribunales       ordinarios        españoles        en       la       siguiente      dirección:
    http://www.poderjudicial.es/search/indexAN.jsp.

    3º En el sistema de proceso penal en España la investigación de los delitos se realiza por los
    Jueces de Instrucción, mediante un procedimiento que se denomina de Diligencias de
    Investigación. En el caso del procedimiento en el que se pide la prisión provisional del Sr. AHN
    Diligencias previas 1396/2019. Es importante destacar que esa fase de investigación tiene por
    objeto esclarecer los hechos y las personas que pudieran haber participado en los mismos. Pero,
    esa investigación puede acabar sin que se formule ninguna acusación por parte del Fiscal o bien
    que el Juez entienda que no hay delito o bien que los investigados no son los responsables. Es
    por ello que las personas investigadas en las Diligencias Previas son eso; investigados, pero no
    acusados (art. 779 LECrim).

    1.- Principios generales sobre la prisión provisional en España
    La ley y la jurisprudencia establecen que en España la situación ordinaria del investigado
    judicialmente es la de libertad provisional no la de prisión provisional. De modo que el punto
    de partida del razonamiento judicial en esta cuestión es que el investigado debe estar en libertad
    mientras que se sustancia el procedimiento judicial y hasta que se dicta una sentencia o
    resolución que resuelve sobre la cuestión de fondo objeto del procedimiento penal y al mismo
    tiempo sobre su situación de prisión o libertad.

    Conforme con lo dicho únicamente podrá adoptarse la prisión provisional del investigado en
    supuestos excepcionales en los que se justifica esta situación de privación de libertad para
    garantizar el normal desarrollo del procedimiento judicial y, especialmente, para asegurar la
    presencia del investigado ante el tribunal en el momento en el que vaya a celebrase el juicio o
    la vista oral del procedimiento. De modo que prevalece el llamado «favor libertaris» en favor
    del investigado por considerar que rige su derecho a la presunción de inocencia en tanto no se
                                                    4


                                                  121
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 122 of 134 Page ID #:252


    demuestre lo contrario. Si no se hiciera así se estaría produciendo una especie de juicio previo
    en el que se atribuiría al investigado la posición inicial de culpable.

    Es por ello que en el supuesto de decidir sobre la situación personal de los investigados o
    acusados debe procederse siempre aplicando con preferencia el derecho fundamental a la
    libertad1. A este respecto el art. 502 LECrim dispone que: «2. La prisión provisional sólo se
    adoptará cuando objetivamente sea necesaria, de conformidad con lo establecido en los
    artículos siguientes, y cuando no existan otras medidas menos gravosas para el derecho a la
    libertad a través de las cuales puedan alcanzarse los mismos fines que con la prisión
    provisional». Y el art. 528 LECrim dispone claramente que: « La prisión provisional sólo
    durará lo que subsistan los motivos que la hayan ocasionado. El detenido o preso será puesto
    en libertad en cualquier estado de la causa en que resulte su inocencia. Todas las Autoridades
    que intervengan en un proceso estarán obligadas a dilatar lo menos posible la detención y la
    prisión provisional de los inculpados o procesados». Normas procesales en la que se reconoce
    expresamente la necesidad de que cualquier medida de restricción de libertad sin la existencia
    de una condena debe acordar de forma restrictiva cuando concurran los requisitos legales a los
    que nos referimos a continuación.

    2.- Criterios legales para acordar la prisión provisional en España
    La prisión provisional es una medida excepcional que sólo se puede adoptar cuando concurran
    unas circunstancias que están previstas en la Ley (art. 503 LECrim). Estas son las siguientes:

    2.1. Deberá solicitarla la acusación, ya que no puede el Juez acordar esta medida de oficio
    (art. 505 LECrim).

    2.2. La pena de prisión que conlleva el delito que se investiga y, eventualmente, se va a
    juzgar debe, con carácter general, ser superior a 2 años de cárcel (art. 503.1.1 LECrim).

    2.3. Deben existir evidencias suficientes que permitan presumir que el investigado ha
    podido cometer el delito (fumus boni iuris) (art. 503.1.1 LECrim).

    Es decir, deben constar en el procedimiento indicios (evidencias) racionales que permitan
    considerar al investigado presunto responsable de los hechos objeto del procedimiento penal.
    Estos indicios se deben concretar en la existencia en la causa de circunstancias objetivas
    (relativas a los hechos) y subjetivas (relativas a la persona afectada)2.


    1
      «Junto a los principios de legalidad y previsibilidad, importa destacar también el carácter excepcional inherente
    a la prisión provisional, por oposición a la libertad como regla general (STC 147/2000, de 29 de mayo (LA LEY
    8830/2000), FJ 5). Tal característica comporta la primacía del favor libertatis o in dubio pro libertate,
    formulaciones que, en definitiva, vienen a significar que la interpretación y la aplicación de las normas reguladoras
    de la prisión provisional deben hacerse con carácter restrictivo y a favor del derecho fundamental a la libertad que
    tales normas restringen, lo cual ha de conducir a la elección y aplicación, en caso de duda, de la norma menos
    restrictiva de la libertad (SSTC 88/1988 (LA LEY 858/1988), de 9 de mayo, FJ 1; 98/2002, de 29 de abril (LA
    LEY 4510/2002), FJ 3; 81/2004 (LA LEY 12396/2004), de 5 de mayo, FJ 5; y 95/2007 (LA LEY 23072/2007),
    de 7 de mayo, FJ 4)» STC Sala Segunda, Sentencia 210/2013 de 16 Dic. 2013, Rec. 2501/2012. Ponente: González
    Rivas, Juan José. LA LEY 208391/2013.
    2
      En este sentido se pronuncia el Tribunal Constitucional de España en su Sentencia nº 8/2002 de 14 de enero en
    la que establece lo siguiente: «presupuesto la existencia de indicios racionales de la comisión de la acción delictiva
    y que su objetivo sea la consecución de fines constitucionalmente legítimos y congruentes con la naturaleza de la
    medida, mereciendo tal consideración únicamente aquellos que remiten a «la conjuración de ciertos riesgos
    relevantes que, teniendo su origen en el imputado se proyectan sobre el normal desarrollo del proceso o la ejecución
    del fallo, así como, en general, sobre la sociedad» (SSTC 128/1995, de 26 de julio [RTC 1995\128], F. 3; y
    14/2000, de 17 de enero, F. 4, por todas). En particular, esos riesgos a prevenir serían los de sustracción a la acción
                                                              5


                                                            122
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 123 of 134 Page ID #:253



    En cualquier caso, la apreciación del «fumus boni iuris» o apariencia de buen derecho, requiere
    la existencia de motivos bastantes para estimar que el investigado haya cometido el delito (art.
    503.1.2 LECrim) y debe compatibilizarse, según el TC, con la presunción de inocencia
    reconocida en el art. 24 CE, que también rige para ésta medida cautelar de privación de libertad
    provisional3. Es por ello que cualquier resolución que acuerde la prisión provisional debe estar
    plenamente fundamentada apreciando las circunstancias concretas que se hallan en la causa y
    que permitan adoptar la decisión sobre la situación de libertad del investigado4.

    2.4. Deben existir una o más circunstancias en la causa que permitan al Juez considerar
    que existe un peligro para el buen fin del procedimiento, para la víctima o bien para la
    sociedad en general (periculum in mora).

    Estas circunstancias, que se contienen en el art. 503 LECrim, se refieren a posibles peligros y
    riesgos que pueden darse respecto al procedimiento o las personas afectadas por el delito en el
    caso que el investigado se halle en situación de libertad provisional. A este respecto el Tribunal
    Constitucional de España ha determinado que para acordar la prisión provisional deben
    valorarse datos objetivos como la gravedad del delito y posible pena, pero también deben
    valorarse: «individualizadamente circunstancias personales del preso preventivo y del caso
    concreto» (STC 138/2002 de 3 de junio).

    Antes de iniciar la exposición de las circunstancias previstas en la Ley a efectos de ponderar la
    existencia de riesgo procesal debemos señalar que no se contiene en la LECrim ningún criterio
    que pueda equipararse a la: «alarma social». Este era un criterio legal que se derogó en la Ley
    procesal penal española que permitía la adopción de la prisión provisional atendiendo a una
    presunta necesidad de «calmar o apaciguar» a la sociedad en su conjunto acordando ésta
    medida en los casos en los que el delito, por su naturaleza (generalmente homicidios o delitos
    cometidos con una gran publicidad) habían producido una alarma social que se entendía debía
    ser desactivada acordando la medida de prisión provisional Como decimos este criterio fue
    derogado expresamente, de modo que en el momento presente no cabe, en ningún caso, acordar
    la medida de prisión sea cual fuere la clase de delito o la incidencia social o pública del mismo5.

    de la Administración de Justicia, la obstrucción de la justicia penal o la reiteración delictiva (entre otras, STC
    33/1999, de 8 de marzo, F. 3)».
    3
      «… La presunción de inocencia opera en el seno del proceso como una regla de juicio; constituye a la vez una
    regla de tratamiento, en virtud de la cual el imputado tiene el derecho a recibir la consideración y el trato de no
    autor o no partícipe en hechos de carácter delictivo. En cuanto regla de juicio, la presunción de inocencia exige
    que la prisión provisional no recaiga sino en supuestos donde la pretensión acusatoria tiene un fundamento
    razonable; esto es, allí donde existan indicios racionales de criminalidad, pues, de lo contrario, vendría a
    garantizarse, nada menos que a costa de la libertad, un proceso cuyo objeto pudiera desvanecerse…» (SSTC
    108/84, de 26 noviembre, y 129/95, de 26 julio). Vid también SSTC 177/98 de 14 septiembre; 67/1997 de 7 de
    abril.
    4
      « la legitimidad constitucional de la prisión provisional, en tanto que medida cautelar limitativa del derecho a la
    libertad adoptada en el marco de un proceso penal, exige como presupuesto la existencia de indicios racionales de
    la comisión de un delito y como objetivo, la consecución de fines constitucionalmente legítimos y congruentes
    con la naturaleza de la medida. Por ello, toda resolución judicial que se pronuncie sobre la adopción de esta medida
    o su mantenimiento ha de tener como objeto de motivación la ponderación de las circunstancias concretas que, de
    acuerdo con su presupuesto legal y su finalidad constitucionalmente legítima, permitan tomar una decisión sobre
    la misma (por todas, STC 60/2001, de 26 de febrero, F. 3)» STC 138/2002 de 3 de junio.
    5
      «El Auto .... añade solamente el argumento de «la indudable alarma social que produce la comisión de este tipo
    de delitos», aunque sin desarrollar esta afirmación. Mas la genérica alarma social, así invocada, no justifica
    adecuadamente la adopción o mantenimiento de la medida cautelar que se contempla. En efecto, como dijimos en
    la STC 66/1997, de 7 de abril (RTC 1997\66), F. 6, y reiteramos en las SSTC 98/1997, de 20 de mayo (RTC
    1997\98), F. 9, y 47/2000, de 17 de febrero, F. 5, «con independencia del correspondiente juicio que pueda merecer
    la finalidad de mitigación de otras alarmas sociales que posean otros contenidos –la alarma social que se concreta
    en disturbios sociales, por ejemplo– y otros orígenes –la fuga del imputado o su libertad provisional–, juicio en el
                                                             6


                                                           123
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 124 of 134 Page ID #:254



    En su virtud, la prisión provisional únicamente podrá acordarse cuando concurran los criterios
    expuestos anteriormente y al mismo tiempo se intente evitar alguno de los peligros o riesgos
    que prevé la ley en el art. 503 LECrim y que se exponen a continuación:

    1º Asegurar la presencia del imputado en el proceso cuando pueda inferirse racionalmente
    riesgo de fuga (art. 503.1.3.a LECrim).

    La Ley establece cuales son los criterios a tener en cuenta para valorar este peligro. Estos son
    los siguientes: la naturaleza del hecho, la gravedad de la pena, la situación familiar, laboral y
    económica, así como a la inminencia de la celebración del juicio oral. También se tendrá en
    cuenta si se hubieren dictado al menos dos requisitorias para su llamamiento y busca por
    cualquier órgano judicial en los dos años anteriores. Estos criterios, que se valorarán
    conjuntamente, deben existir y ser apreciados y razonados por el tribunal atendiendo a la
    situación personal del investigado. Así lo ha declarado el Tribunal Constitucional de España:
    «… si bien conjurar el riesgo de fuga es uno de los fines legítimos de la prisión provisional, su
    apreciación exige de los Tribunales la ponderación de las circunstancias personales del
    sometido a la misma, máxime si estos datos son conocidos por el órgano judicial y aportados
    como alegaciones por el recurrente [por todas SSTC 128/1995, de 26 de julio, (F. 4); 33/1999,
    de 8 de marzo, (F. 7); 14/2000, de 17 de enero, (F. 4)]» STC 169/2001 de 16 de julio.

    2º Evitar la ocultación, alteración o destrucción de las fuentes de prueba (art. 503.1.3.b
    LECrim).

    Este peligro se valorará atendiendo a la capacidad del investigado para acceder por sí o a través
    de terceros a las fuentes de prueba o para influir sobre otros imputados, testigos o peritos o
    quienes pudieran serlo.

    3º Evitar que el investigado pueda actuar contra bienes de la víctima (art. 503.1 y 503.1.3.c
    LECrim).

    4º Evitar el riesgo de comisión de otros hechos delictivos para lo que se atenderá a las
    circunstancias del hecho, así como a la gravedad de los delitos que se pudieran cometer (art.
    503.2 LECrim).

    5º Cuando el investigado tuviere antecedentes penales no cancelados, ni susceptibles de
    cancelación, derivados de condena por delito doloso (art. 503.1.1 LECrim).

    2.5. La decisión sobre la prisión o libertad provisional del investigado debe acordarse en
    una resolución (auto) motivado atendiendo a los criterios legales que se han expuesto.

    La resolución en la que se acuerde la prisión provisional debe razonar la existencia de motivos
    para acordarla, en tanto que la situación ordinaria es la de la libertad provisional conforme con
    el principio constitucional de presunción de inocencia. No es posible, por tanto, acordar la
    prisión provisional sin motivación atendiendo únicamente a la gravedad u otras circunstancias
    del delito. En este sentido de modo ejemplar el Tribunal Constitucional ha declarado que

    que ahora no es pertinente entrar, lo cierto es que la genérica alarma social presuntamente ocasionada por un delito
    constituye el contenido de un fin exclusivo de la pena –la prevención general– y (so pena de que su apaciguamiento
    corra el riesgo de ser precisamente alarmante por la quiebra de principios y garantías jurídicas fundamentales),
    presupone un juicio previo de antijuridicidad y de culpabilidad del correspondiente órgano judicial tras un
    procedimiento rodeado de plenas garantías de imparcialidad y defensa» STC 23/2002 de 28 de enero. En el mismo
    sentido la STC 8/2002 de 14 de enero. Y, especialmente, la STC el Pleno 47/2000 de 17 de febrero.
                                                             7


                                                           124
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 125 of 134 Page ID #:255


    aunque el tribunal se pronuncie en un caso de un delito grave debe en todo caso: «…. ponderar
    otros estándares, tales como el arraigo, cargas familiares, etc. que puedan acreditar la
    ausencia del peligro de fuga del imputado...» (STC 62/1996, de 15 abril). Es decir, cualquier
    decisión sobre prisión o libertad provisional debe individualizarse con referencia expresa al
    investigado sometido a la medida6.

    3.- La libertad provisional como situación ordinaria del investigado.

    Si atendemos a lo expuesto en los dos apartados anteriores resulta que en el supuesto que se
    presente una imputación frente a un sujeto la situación ordinaria será la de acordar su libertad
    provisional sometida a unas garantías previstas en la Ley para asegurar la presencia del
    investigado ante el tribunal cuando sea llamado a cualquier efecto (art. 529 LECrim). Así será
    cuando la pena solicitada sea inferior a los dos años de prisión. En el caso que la pena solicitada
    fuese superior podrá acordarse pero únicamente cuando además concurran los requisitos
    legales que se expusieron anteriormente.

    La libertad provisional puede quedar condicionada a ciertas obligaciones acordadas por el tribunal.
    Estas pueden ser las siguientes:

    1º La obligación de comparecer periódicamente los días que se establezcan, normalmente los
    días 1 y 15 de cada mes o cuando fuese requerido por el tribunal.

    2º La entrega de ciertos documentos como el carnet de conducir o el pasaporte con la consiguiente
    prohibición de abandonar el país (art. 529 bis y 530s LECrim).

    3º La prestación de una fianza (art. 531 y ss. LECrim).

    La adopción de una u otra condición obligación vendrá determinada por las circunstancias del caso
    concreto, pero prevaleciendo la medida de comparecencia ante el tribunal. De modo que el
    investigado puede permanecer en libertad provisional sin necesidad de prestar fianza. Así será
    cuando no concurra un riesgo de no comparecencia del investigado. El Tribunal Constitucional ha
    declarado, a este respecto que la situación de libertad provisional no precisa de una prestación de
    fianza cuando no existe o ha desaparecido el riesgo de fuga o incomparecencia del inculpado.
    Así se pronunció en un supuesto en cual tras permanecer en prisión provisional un investigado
    se revisó su situación entendiendo el Tribunal Constitucional que si no existía un riesgo
    razonado no podía condicionarse la libertad provisional a la prestación de una fianza:
    «consignándose como única finalidad legítima perseguida con el mantenimiento de la situación
    de prisión provisional incondicional la de asegurar el normal desarrollo de la instrucción, la
    desaparición de este riesgo, apreciada por el órgano judicial, no puede conllevar la mutación
    de la medida cautelar mediante la exigencia de fianza, sino la puesta en libertad provisional

    6
      «Las decisiones relativas a la adopción y al mantenimiento de la prisión provisional deben expresarse en una
    resolución judicial motivada. Para que la motivación se considere suficiente y razonable es preciso que la misma
    sea el resultado de la ponderación de los intereses en juego (la libertad de la persona cuya inocencia se presume,
    por un lado; la realización de la Administración de justicia penal y la evitación de hechos delictivos por otro) y
    que esta ponderación no sea arbitraria, en el sentido de que resulte acorde con las pautas del normal razonamiento
    lógico y especialmente con los fines que justifican la prisión provisional [SSTC 128/1995, de 26 de julio (RTC
    1995\128), F. 4 b), y 47/2000, de 17 de febrero, F. 2]. Entre los criterios que este Tribunal ha considerado relevantes
    para el enjuiciamiento de la suficiencia y razonabilidad de la motivación se encuentran, en primer lugar, las
    características y la gravedad del delito imputado y de la pena con que se amenaza y, en segundo lugar, «las
    circunstancias concretas y las personales del imputado», siendo relevante, a estos efectos, el momento procesal en
    que la medida se adopta (SSTC 37/1996, de 11 de marzo [RTC 1996\37], F. 6, 62/1996, de 16 de abril [RTC
    1996\62], F. 5)» STC 146/2001 de 18 de junio.

                                                              8


                                                            125
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 126 of 134 Page ID #:256


    del imputado. Y ello porque, en otro caso, si la fianza no llega a consignarse, la situación de
    privación de libertad que la prisión provisional comporta quedaría carente de la cobertura
    finalista que constitucionalmente la legitima» STC 14/2000 de 17 de enero.

    La cantidad de la fianza se fijará teniendo en cuenta la naturaleza del delito, el estado social y
    antecedentes del procesado y las demás circunstancias que pudieran influir en el mayor o menor
    interés de éste para ponerse fuera del alcance de la autoridad judicial (art. 531 LECrim). En
    cualquier caso, la fianza que se fije por el tribunal deberá atender las circunstancias socio-
    económicas del investigado no pudiendo acordarse una fianza de tal cuantía que imposibilite su
    abono y suponga, en la práctica, que se adopten medidas de prisión provisional según la capacidad
    económica de los individuos.

    3.- Sistema legal de extradición en España atendiendo especialmente a las
    medidas cautelares que pueden adoptarse en los procedimientos de
    extradición.
    El sistema de extradición en España se fundamenta en la distinción entre: 1º La extradición en
    el espacio judicial Europeo. 2º La extradición con países con los que no existe Tratado
    Internacional. 3º La extradición con países con los que existe un Tratado Internacional. La
    regulación legal se contiene en la Ley 23/2014, de 20 noviembre de reconocimiento mutuo de
    resoluciones penales en la Unión Europea; los arts. 824 a 833 que regulan la extradición activa;
    y la Ley 4/85, de 21 de marzo que regula la extradición pasiva. Finalmente, la extradición entre
    España y los Estados Unidos de América se regula en el Instrumento previsto en el artículo
    3(2) del Acuerdo de Extradición entre la Unión Europea y los Estados Unidos de América
    de 25 de Junio de 2003, para la aplicación del Tratado de Extradición entre España y EEUU de
    29 de mayo de 1979 y Tratado Suplementario de Extradición de 25 de enero de 1975, 9 de
    febrero de 1988 y 12 de marzo de 1996, hecho ad referéndum en Madrid el 17 de diciembre de
    2004.

    A los fines de este Dictamen resulta de especial interés el procedimiento seguido en España
    respecto a la situación personal del requerido de extradición por otro país que se contiene en la
    Ley 4/1985 de 21 de marzo. No se pretende, por tanto, exponer ni analizar cuestiones
    relacionadas con el procedimiento de extradición.

    Respecto a la situación personal del investigado pendiente de un procedimiento de extradición
    el art. XI del Instrumento que desarrolla el Tratado de Extradición entre los Estados Unidos de
    América y España dispone que: «A. En casos de urgencia, cualquiera de las Partes podrá
    solicitar de la otra Parte la detención provisional de la persona reclamada, en espera de la
    presentación de la solicitud de extradición, a través de la vía diplomática. Esta solicitud podrá
    ser hecha, además de por vía diplomática, por comunicación directa entre los respectivos
    Ministerios de Justicia…/…. D. La persona detenida en virtud de esta solicitud será puesta en
    libertad si después de transcurridos 45 días desde la fecha en que la embajada del país
    que reclama la extradición es informada por vía diplomática de la detención, no se ha recibido
    la solicitud de extradición».

    Naturalmente, la decisión sobre la prisión provisional del investigado requerido por otro Estado
    recae sobre los tribunales nacionales. En el caso de España el tribunal competente es la
    Audiencia Nacional con sede en Madrid y concretamente al Juez Central de Instrucción, de
    acuerdo con el art. 88 LOPJ (Ley Orgánica del Poder Judicial). Y la legislación aplicable es la
    Ley 4/1985 de 21 de marzo, que dispone que el Juez español podrá acordar la detención y
    prisión provisional cuando se solicite por el Estado requirente. Ahora bien, el art. 8 de la citada

                                                    9


                                                   126
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 127 of 134 Page ID #:257


    Ley dispone que: « 3. El Juez podrá, en cualquier momento y en atención a las circunstancias
    del caso, acordar la libertad del detenido, adoptando alguna o algunas de las medidas
    siguientes para evitar su fuga: vigilancia a domicilio, orden de no ausentarse de un lugar
    determinado sin la autorización del Juez, orden de presentarse periódicamente ante la
    autoridad designada por el Juez, retirada de pasaporte y prestación de una fianza. El
    incumplimiento de estas medidas dará lugar a la prisión provisional dentro del plazo
    establecido en el apartado anterior».

    Como se puede ver la legislación especial de extradición prevé el riesgo de fuga como único
    criterio aplicable para poder acordar la medida de prisión provisional respecto del investigado.
    Así lo ha declarado el Tribunal Constitucional en diversas resoluciones.

    En primer lugar, en el ATC 158/2000 de 15 de junio en el que establece que: « el art. 8.3 de la
    Ley 4/1985 de Extradición Pasiva determina que la finalidad de la libertad bajo fianza de un
    reclamado en una solicitud de extradición es únicamente la de evitar su fuga. El precepto no
    tiene en cuenta otros posibles objetivos, como por ejemplo el cumplimiento de una condena, ya
    que el proceso extraditorio no tiene por objeto determinar si existe o no responsabilidad penal,
    sino si la pretensión del Estado requirente de que se le entregue a un sujeto para enjuiciarle o
    para ejecutar la pena o medida de seguridad, cumple las garantías formales y materiales
    previstas en las disposiciones a las que se refiere el art. 13.3 de la Constitución».

    También se pronuncian en el mismo sentido las SSTC 71/2000 y 5/1998, de 12 de enero; y la
    STC 207/2000 de 24 de julio que declara que. «Cierto es que la privación cautelar de libertad
    en estos casos es, por sus efectos materiales, idéntica a la que cabe acordar en el proceso
    penal, pero mantiene puntos diferenciales que han de ser resaltados. Así, se produce en un
    proceso judicial dirigido exclusivamente a resolver sobre la petición de auxilio jurisdiccional
    internacional en que la extradición consiste. No se ventila en él la existencia de responsabilidad
    penal, sino el cumplimiento de las garantías previstas en las normas sobre extradición, y, por
    ello, no se valora la implicación del detenido en los hechos que motivan la petición de
    extradición, ni se exige la acreditación de indicios racionales de criminalidad, ni son
    aplicables en bloque las normas materiales y procesales sobre la prisión provisional previstas
    en la LECrim, aunque el párrafo tercero del art. 10 LEP se remita, subsidiariamente, a los
    preceptos correspondientes de la misma reguladores del límite máximo de la prisión
    provisional y los derechos que corresponden al detenido. Además, su adopción,
    mantenimiento y duración se regula expresamente en la LEP y se dirige exclusivamente a
    evitar la fuga del sometido a extradición –art. 8.3– LEP. Y se decreta, por último, sobre quien
    no está dispuesto a comparecer ante los Tribunales que le reclaman sean o no de su
    nacionalidad pues para ello ha huido de su territorio o se niega a regresar a él».

    Es decir, que la única finalidad de la prisión provisional mientras dura el procedimiento de
    extradición en España es la de impedir la fuga del sujeto investigado, sin necesidad de atender
    a otras circunstancias referentes al delito, máxime cuando la extradición se fundamenta no en
    una sentencia condenatoria, sino en una investigación judicial. En consecuencia, se deberá
    poner en libertad al requerido en la extradición cuando no exista tal riesgo de fuga. Este es el
    caso resulto muy recientemente por la Sala de apelación de la Audiencia Nacional de España
    que admitió un recurso de apelación interpuesto por el antiguo Juez peruano D.
    César José Hinostroza, a quien reclaman las autoridades peruanas por la presunta comisión de
    graves delitos de organización criminal, tráfico de influencias y negociaciones vetadas a
    funcionarios. En ese caso, el Juez DE LA MATA de la Audiencia Nacional acordó la prisión
    provisional que ahora ha revocado la Sala de Apelación por entender que el riesgo de fuga del
    investigado «ha disminuido» por lo que se le pone en libertad provisional con la obligación de
    comparecer ante el Tribunal determinados días señalados en la resolución. La citada resolución
                                                   10


                                                  127
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 128 of 134 Page ID #:258


    es del 11 de abril de 2019, razón por la que no aparece en el repertorio legal, pero puede
    consultarse la noticia publicada por la agencia Europa-Press (véase la noticia y su contenido:
    https://www.europapress.es/nacional/noticia-audiencia-nacional-deja-libertad-ex-juez-
    hinostroza-pese-peticion-peru-le-reclama-cohecho-20190411173711.html»


    III. ANÁLISIS DE LA DOCUMENTACIÓN APORTADA POR
    EL SOLICITANTE DEL DICTAMEN: DOCUMENTOS
    JUDICIALES Y OTROS DOCUMENTOS Y DATOS SOCIALES
    Y PERSONALES DE D. CRISTOPHER PHILIP AHN.

    Los profesores RIFÀ y RICHARD, expertos legales, que firman este dictamen jurídico han
    podido examinar la documentación judicial y personal aportada por los solicitantes a cuyo
    contenido y significación jurídica nos referimos a continuación. Debemos resaltar que
    únicamente se destacan los hechos que, a nuestro juicio, tienen valor y relevancia jurídica a
    efectos de las preguntas que se nos formulan y a las que contestamos más adelante.


    1. Documentación judicial

    1.1 Querella del 12 de abril de 2019 solicitando la prisión provisional con base en la
    petición de extradición (April 12, 2019 Complaint for provisional arrest with a view
    towards extradition).

    Hemos examinado la reclamación petición del Sr. AHN que conforme consta en el documento
    está siendo perseguido en España por distintos delitos presuntamente cometidos por el Sr. AHN
    y otros en Madrid (España) el pasado 22 de abril de 2019. Se trata de una relación de delitos
    que son los que motivan la reclamación del Juez DE LA MATA de la Audiencia Nacional de
    España para el arresto inmediato que se produjo del Sr. AHN bajo la presunción de que si
    conociera de la existencia de la orden de arresto probablemente huiría.

    No se nos solicita análisis alguno del contenido o fundamento de la reclamación que no es
    objeto de esta opinión jurídica. Sin embargo, sí que cabe destacar lo siguiente: — que la petición
    de arresto se fundamenta en unos delitos presuntamente cometidos por el Sr. AHN que deberán
    ser, en su caso, juzgados en su día; — que la presunta intervención del Sr. AHN en los hechos
    se fundamenta en declaraciones personales y reconocimiento videográfico no en pruebas
    materiales; — que no se permite al Sr. AHN comparecer voluntariamente ante el tribunal, lo
    cual le sitúa en una posición de indefensión al tener que defenderse de la imputación desde la
    situación de prisión provisional; — que la clase y naturaleza de los delitos que se imputan al
    Sr. AHN en el auto de prisión provisional emitido por el Juzgado de Instrucción nº 5 de la
    Audiencia Nacional de España no es un criterio relevante en España para determinar la prisión
    provisional, sino la existencia de los criterios y circunstancias contenidos en el art. 503 LECrim
    especialmente el riesgo de fuga..

    1.2 Auto de prisión provisional emitido el 11 de abril de 2019, por el Juzgado Central de
    Instrucción nº 5 de la Audiencia Nacional de España (April 11, 2019 Spanish arrest
    warrant issued by Judge De La Mata).

    Hemos examinado el auto de prisión provisional emitido por el Juzgado Central de Instrucción
    nº 5 de la Audiencia Nacional, pudiendo comprobar que se trata de una resolución dictada en
                                                   11


                                                  128
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 129 of 134 Page ID #:259


    el marco de unas diligencias previas de investigación, previstas en los arts. 774 y ss. LECrim.
    En consecuencia, la resolución contiene una decisión provisional sobre la presunta
    responsabilidad del Sr. Kahn en determinados hechos que están siendo investigados y cuya
    realidad y autoría aún no son conocidos.

    2. Documentación social y personal del Sr. AHN.

    Se examinan los siguientes documentos proporcionados por la defensa del Sr. AHN:

    2.1 Declaración de D. BEN NOONAN amigo y socio del Sr. AHN que se refiere a la trayectoria
    y conducta personal del Sr. AHN. En este documento se contiene una declaración del Sr.
    NOONAN en la que se pone de manifestó: 1º Su vinculación con su país, su comunidad, amigos
    y socios. Vinculación expresada y mantenida de forma prolongada en el tiempo lo que
    determina una pauta de conducta inserta en la personalidad del Sr. AHN. 2º Su compromiso
    personal con su familia que vive en la Zona de los Ángeles (California).
    2..2 Declaración de D. CURTIS FLOOD. Oficial del Ejército y compañero y amigo del Sr.
    AHN. En la declaración se hace referencia a las actividades sociales y solidarias del Sr. AHN
    y da cuenta del impacto social que la conducta del Sr. AHN ha tenido sobre sus compañeros y
    la sociedad en su conjunto.
    2.3 Declaración de D. DANIEL AHN. Hermano del Sr. AHN que relata la situación familiar y
    el modo en el que la ayuda y el apoyo del investigado Sr. AHN ha sido y es decisiva para el
    bienestar familiar. Se hace especial referencia en concretos y excepcionales gestos del sr. AHN
    para cuidar de su familia en las peores circunstancias. Destacan en especial dos frases que
    escribe D. DANIEL AHN y que queremos destacar: «My brother is dedicated to our family and
    his purpose in life is to help and support the people he loves. He will never do anything to
    jeopardize our family.»
    2.4 Declaración de D. DANIEL KAM. Socio del Sr. AHN que declara respecto a su conducta
    ejemplar y sus vínculos empresariales y familiares con la comunidad en la que vive.
    2.5 Declaración de Dª GRACE AHN. Esposa del Sr. AHN explica los hechos que marcan la
    trayectoria vital de su marido haciendo especial referencia a su compromiso moral, social y
    familiar.
    2.6 Declaración de D. JOSH GRODIN. Compañero del Sr. AHN en la Asociación de veteranos
    menciona el trabajo que desempeñó en esa área. Destaca de esta declaración el convencimiento
    y apoyo personal del declarante respecto al Sr. AHN con el que declara haber compartido sólo
    2 años de trabajo. Aun así la declaración es absolutamente contundente en favor del investigado
    Sr. AHN.
    2.7 Declaración de D. MITCHELL BIALOSKY. Amigo del Sr. AHN. Destaca sus valores
    personales del siguiente modo: «Chris is an asset to his community and has never been a
    threat».
    2.8 Declaración de RODOLFO QUILES. Coronel del Ejército que conoció al Sr. AHN en
    asuntos relacionados con el apoyo del ejército a las comunidades locales donde se hallen. La
    importancia de esta declaración es especial por tratarse de un oficial de alto rango del ejército
    que valora excepcionalmente la conducta del Sr. AHN. Además de un modo absolutamente
    decidido se ofrece a aclarar cualquier duda que se pueda tener sobre su declaración.
    2.9 Declaraciones de RYAN W.FISHER, TOD CONETTA, WADE W. BUICK, WILL
    PRESCOTT, todos ellos personas de acreditada buena conducta social y compañeros del Sr.
    AHN en la DARDEN Military Association. Todos ellos loan la conducta, carácter y diligencia
    del Sr. AHN en su trayectoria personal haciendo referencia a su integridad y su vinculación con
    su familia y la comunidad.



                                                   12


                                                  129
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 130 of 134 Page ID #:260


    3. Referencias sobre las propiedades inmobiliarias de la familia AHN que están dispuestos
    a ofrecer a efectos de fianza.

    También se nos ofrecen referencias de diversos inmuebles propiedad de la familia AHN que
    podrían ser ofrecidos como garantía o fianza de la libertad provisional del Sr. AHN.

    De las declaraciones y documentos citados se desprende que: — el Sr. AHN ha mantenido en
    toda su vida una conducta intachable; — que tiene un entorno laboral, personal y familiar
    completamente normalizado y absolutamente saludable; — que es hermano, esposo hijo y nieto
    de personas de las que se preocupa y que se preocupan por él. Resulta reveladora la cantidad
    de personas de su ámbito familiar y social que se han manifestado respecto a la personalidad y
    conducta del Sr. AHN. Todas estas declaraciones suponen una abrumadora evidencia de la falta
    de peligrosidad o riesgo de fuga que pudiera darse si se permite al Sr. AHN quedar en libertad
    provisional.

    Siendo así resulta que no existe ningún indicio o sospecha que pueda indicar que el Sr. AHN
    puede representar un peligro para el desarrollo del procedimiento judicial o que pueda eludir la
    acción de la Justicia. Todo ello se desprende de un modo absolutamente claro del análisis de la
    documentación examinada. Pocas veces un jurista tiene la oportunidad de razonar respecto a
    hechos como los que se ofrecen en este caso que muestran un perfil personal completamente
    alejado de lo que pueda entenderse como un peligro para el desarrollo del procedimiento
    judicial. No se aprecia por tanto ningún peligro o riesgo. Siendo así y teniendo en cuenta que la
    finalidad de las medidas de aseguramiento en los procedimientos de extradición es únicamente
    la de evitar el riesgo de fuga, consideramos que en España se entendería que el Sr. AHN debería
    ser puesto en libertad provisional conforme con la interpretación del art. 503.3.a LECrim y 8.3
    Ley de Extradición 4/1985.


    IV. PREGUNTAS PLANTEADAS POR LOS SOLICITANTES
    DEL DICTAMEN JURÍDICO.
    Los peritos firmantes del presente dictamen van a proceder a contestar las preguntas planteadas
    por los solicitantes del presente Dictamen Jurídico de forma directa y sintética con base en la
    previa exposición de la legalidad y jurisprudencia vigentes en España que se ha expuesto en los
    apartados anteriores.


    1. Describe Spanish law on bail in criminal proceedings. Specifically explain
    what circumstances the decision on bail should be grounded on.

    1.1.- La libertad provisional con o sin fianza es la situación ordinaria del investigado en España.
    La prisión provisional exige la acreditación de las circunstancias expuestas de: peligro de
    incomparecencia del investigado en el juicio o la vista; riesgo de destrucción de pruebas,
    peligro para la víctima o reiteración delictiva.

    1.2.- La situación de libertad provisional es la ordinaria y se funda en los principios
    constitucionales y legales vigentes en España. Corresponde a la acusación acreditar y probar
    que existen las circunstancias legales expresadas en el art. 503 LECrim que requieren que el
    investigado esté en situación de prisión provisional durante el desarrollo de la causa.

                                                    13


                                                   130
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 131 of 134 Page ID #:261


    1.3.- La libertad provisional en España no precisa de la previa prestación de fianza pudiendo
    acordarse la puesta en libertad del investigado sin prestar fianza. El tribunal puede acordar otras
    medidas de garantía como la obligación de comparecer ante el tribunal unos días determinados,
    o cuando se le llame, o bien la entrega del pasaporte.

    1.4.- También puede el tribunal acordar la libertad provisional sometida a la previa prestación
    de fianza. Así lo acordará atendiendo a las circunstancias del caso y, especialmente, al riesgo
    de incomparecencia del investigado atendiendo a los criterios que se contienen en el art. 503.3.a
    LECrim, que son los siguientes: «la naturaleza del hecho, a la gravedad de la pena que pudiera
    imponerse al investigado o encausado, a la situación familiar, laboral y económica de éste, así
    como a la inminencia de la celebración del juicio oral».

    1.5.- CONCLUSIÓN: Un investigado en España tiene el derecho a estar en libertad provisional
    en tanto se desarrolla su causa porque es inocente hasta que no se demuestre lo contrario. Esta
    libertad sólo puede quedar limitada con la entrada en prisión provisional en los casos
    excepcionales previstos en la Ley que deben ser alegados y probados por la acusación y
    razonados por el Juez. La libertad provisional puede quedar condicionada a la previa prestación
    de fianza que se fijará teniendo en cuenta la situación personal y familiar del investigado. En
    cualquier caso, la fianza no puede ser de tal cuantía que someta al investigado a una privación
    de libertad simplemente por su situación económica. Esto significa que la fianza, si se acuerda,
    debe adaptarse a la capacidad económica del investigado.


    2. Describe Spanish law on bail in extradition proceedings. Specifically
    explain what circumstances the decision on bail should be grounded on.
    2.1.- El tratamiento procesal de la situación del sometido a un procedimiento de extradición en
    España se regula en la Ley 4/1985 que establece el riesgo de fuga es el único motivo por el que
    una persona pendiente de extradición puede permanecer en prisión provisional. Esta es también
    la interpretación jurisprudencial dada por el Tribunal Constitucional de España. El riesgo de
    fuga debe ser acreditado por la acusación y valorado por el tribunal y debe estar fundado en
    hechos que permitan considerar que el riesgo es real y existe.

    2.2.- La situación inicial de prisión provisional acordada inicialmente a petición del Estado que
    solicita la extradición está sujeta a posterior revisión y eventual modificación conforme con el
    art. 8.3 Ley 4/1985. Por tanto, el tribunal podrá, en cualquier momento y en atención a las
    circunstancias del caso, acordar la libertad del sometido a un procedimiento de extradición
    cuando o bien no exista riesgo de fuga o bien se acrediten circunstancias sociales y personales
    del investigado que permitan razonar que esa fuga no se producirá.

    2.3.- El art. 8.3 Ley 4/1985 establece las medidas alternativas que el tribunal puede acordar para
    sustituir la medida de prisión provisional. Estas son las siguientes: « vigilancia a domicilio,
    orden de no ausentarse de un lugar determinado sin la autorización del Juez, orden de
    presentarse periódicamente ante la autoridad designada por el Juez, retirada de pasaporte y
    prestación de una fianza».

    2.4.- De modo que el tribunal puede considerar la puesta en libertad provisional del investigado
    sometido a un procedimiento de extradición acordando, o no, una fianza. Es decir, la puesta en
    libertad provisional no exige una previa prestación de fianza, sino que el tribunal podrá acordar
    otras medidas de garantía como las citadas y contenidas en el art. 8 de la Ley 4/1985 de
    comparecencia ante el tribunal o entrega del pasaporte con prohibición de salir del país.

                                                    14


                                                   131
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 132 of 134 Page ID #:262


    2.5.- CONCLUSIÓN: La decisión de puesta en libertad bajo fianza de los sujetos sometidos a
    un procedimiento de extradición es una situación ordinaria prevista en la Ley 4/1985 que se
    fundamentará en el «favor libertatis» que se reconoce al investigado. El tribunal puede adoptar
    esta decisión u otra menos gravosa como la prohibición de abandonar el país o la obligación de
    comparecer ante el tribunal cuando se le requiera.


    3. State your opinion on the basis of the judicial documents you have been
    able to review on the probability of bail being granted to a defendant in a
    similar case in Spanish criminal proceedings.


    3.1.- En el art. 503 LECrim se establecen los supuestos tasados de riesgo o peligro para la
    sociedad, las víctimas o el propio procedimiento que pudieran darse en el caso que un
    investigado se halle en libertad. Estos riesgos son sintéticamente los siguientes: riesgo de fuga,
    peligro para las víctimas o sus familiares, destrucción de pruebas, reiteración delictiva. A
    efectos de declarar la libertad provisional con o sin fianza el Juez debe considerar, siempre a
    petición de la acusación, la existencia de alguno de estos riesgos. La decisión debe ser razonada
    con base en la circunstancias del caso.

    3.2.- En el presente caso no existe peligro alguno de reiteración delictiva: el Sr. AHN no tiene
    antecedentes criminales; no existe peligro de destrucción de pruebas o para las víctimas al
    tratarse de unos hechos singulares que tuvieron lugar en España que no pueden repetirse por su
    propia naturaleza. Siendo así, el único peligro que pudiera darse y por tanto debe valorarse es
    el riesgo de fuga del Sr. AHN.

    3.3.- De las circunstancias concurrentes resulta que el investigado Sr. AHN no ha huido en
    ningún momento, sino que se ha prestado a todas las peticiones que le han sido realizadas por
    parte de las autoridades. En el caso de España el sr. AHN entró y salió del país legalmente sin
    quebrantar orden alguna de las autoridades. En los Estados Unidos el Sr. AHN ha respondido
    cuando se le ha requerido por las autoridades. De ese modo ha mantenido una coherencia en la
    conducta que no tiene porqué frustrar si se le pone en libertad. No existe por tanto riesgo de
    fuga.

    3.4.- Precisamente, de las circunstancias sociales y familiares se desprende que el sr. AHN está
    inserto en un entorno absolutamente normalizado. Es esta la clase de apreciación a la que se
    refiere el art. 503.3.a) LECrim cuando establece que se atenderá a: « …la situación familiar,
    laboral y económica de éste, así como a la inminencia de la celebración del juicio oral…». De
    modo que la Ley valora a efectos de decidir sobre la libertad del investigado que la persona
    conviva en una familia normalizada con asunción de responsabilidades morales, personales y
    económicas. Con ello se pretende garantizar la presencia del investigado a llamamiento del
    tribunal lo cual acaecerá cuando, como es el caso del Sr. AHN, existen fuertes vínculos de
    dependencia moral, familiar y económica. Ciertamente, examinando el conjunto de hechos y
    declaraciones aportadas resulta difícil pensar que el Sr. AHN pudiera poner en riesgo a su propia
    familia que, en gran parte depende de él, abandonándola y dándose a la fuga. En este sentido,
    existe una palabra de uso judicial en España que es «arraigo». Palabra que hace referencia a la
    fuerte vinculación que tienen las personas con su hogar, su familia y su comunidad. Es este
    arraigo el que entendemos que se da en el presente caso. Por otra parte debe tenerse presente
    la pendencia de un procedimiento de extradición que puede prolongarse durante mucho tiempo,
    careciendo de sentido que mientras tanto el Sr. AHN permanezca en prisión provisional sin que


                                                   15


                                                  132
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 133 of 134 Page ID #:263


    se haya dictado una sentencia de culpabilidad y sin poder mientras tanto trabajar para atender
    las necesidades de su familia.

    3..5.- CONCLUSIÓN: A nuestro juicio en el presente caso un tribunal español muy
    probablemente resolvería en favor de la libertad provisional del Sr. AHN atendiendo al fuerte
    arraigo social y familiar en la comunidad en la que vive y que se desprende de los hechos
    obrantes en la causa. Además debe tenerse en cuenta el largo tiempo que se puede prolongar el
    procedimiento de extradición durante el cual no sería ni procedente ni necesario que el
    investigado se hallara en prisión provisional respecto de unos hechos por los que no ha sido
    juzgado. Por todo ello conforme con la Ley y la jurisprudencia de los tribunales españoles
    entendemos que debería ponerse en libertad provisional al Sr. AHN en tanto se sustancia el
    procedimiento acordando las medidas de garantía que sean adecuadas como la comparecencia,
    la retirada del pasaporte o, en su caso, la fijación de una fianza. La opinión dada no queda
    afectada por la clase y naturaleza de los delitos que se imputan al Sr. AHN en el auto de prisión
    provisional emitido por el Juzgado de Instrucción nº 5 de la Audiencia Nacional de España .
    Esto es así, porque a pesar que los delitos que se imputan puedan ser considerados graves este
    no es un criterio que se acoja en la Ley española. Además, la imputación de los delitos citados
    es provisional y no suponen, por el momento, una acusación formal para el Sr. AHN que en
    tanto no sea juzgado tiene el derecho, conforme con la legislación española a permanecer en
    libertad.


    4. State your opinion on the basis of the judicial documents you have been
    able to review on the probability of bail being granted to a defendant in a
    similar case in Spanish extradition proceedings.
    4.1.- La situación personal de las personas sujetas a un procedimiento de extradición se
    determina por lo previsto en el Tratado Internacional y por lo dispuesto en la Ley 4/1985 de
    Extradición pasiva. Concretamente se refiere a esta cuestión el art. 8.3 Ley 4/1985, que regula
    como debe resolverse la situación procesal de las personas requeridas por terceros países.

    4.2.- La situación personal del Sr. AHN acreditada por los hechos y documentos que hemos
    examinado le acredita en España para permanecer en libertad mientras se sustancia el
    procedimiento de extradición.

    4.3.- Así se desprende de la aplicación del art. 8.3 Ley 4/1985 a los hechos y circunstancias
    relativos al Sr. AHN que acreditan una ausencia de peligro alguno de fuga. Téngase en cuenta
    que conforme a la Ley española la única razón que puede motivar la prisión provisional de las
    personas pendientes de un procedimiento de extradición es el riesgo de fuga que en el caso del
    Sr. AHN no parece que exista. De hecho es relevante que en realidad al Sr. AHN se le está
    investigando respecto de unos hechos que pudieran ser delito. Pero, se trata de una investigación
    judicial que puede finalizar sin que se acuse formalmente al investigado. De modo que el Sr.
    AHN no ha cometido en el momento presente ninguna infracción en España. Es relevante a este
    respecto que el Sr. AHN abandonó España libre y legalmente sin que existiera ninguna orden o
    mandato de clase alguna que le impidiera hacerlo. Siendo así no cabe duda alguna que debe
    prevalecer plenamente su derecho a la presunción de inocencia y a la libertad en tanto no se
    resuelve el procedimiento de extradición.

    4.4.- Una persona con las referencias y antecedentes del Sr. AHN perfectamente arraigado en
    la comunidad y con una actividad empresarial de la que depende su familia sería probablemente


                                                   16


                                                  133
Case 2:19-mj-01523-DUTY Document 33-1 Filed 06/06/19 Page 134 of 134 Page ID #:264


    puesto en libertad atendiendo a la aplicación de la ley a todos los factores concurrentes en su
    persona.

    4.5.- CONCLUSIÓN: La decisión de un tribunal español con relación a la situación personal
    del Sr. AHN atendiendo a la ley y a la jurisprudencia debiera ser la de su puesta en libertad
    provisional en tanto se tramita el procedimiento de extradición acordando las medidas de
    garantía que sean adecuadas para garantizar su comparecencia ante el tribunal cuando sea
    llamado. Esto es así porque la regla ordinaria, especialmente en los procedimientos de
    extradición, determina que sólo pueda acordarse prisión provisional cuando se acredite un
    riesgo de fuga conforme está previsto en el art. 8.3 Ley 4/1985 de Extradición pasiva. La
    aplicación de estas normas al caso del Sr. AHN determinaría en España la necesidad de su
    puesta en libertad en tanto que de los hechos y circunstancias obrantes en la causa no se
    desprende riesgo de fuga alguno que pudiera justificar el sometimiento a una situación de
    prisión provisional que puede ocasionar un perjuicio irreparable al investigado que, no
    olvidemos, debemos considerar y tratar como inocente en tanto no se demuestre lo contrario.
    Efectivamente, no se acredita ningún riesgo de fuga. Al contrario, sus antecedentes y su propia
    conducta personal perfectamente descrita tanto por sus registros militares, académicos y
    personales como por las declaraciones efectuadas por diversas personas que conocen al Sr.
    AHN acreditan un fuerte arraigo social. Finalmente, debemos destacar la inexistencia de
    ninguna evidencia material que permita atribuir al Sr. AHN la autoría de los hechos objeto de
    acusación en España. País que abandonó libre y legalmente, sin quebrantar ninguna orden o
    limitación a ese respecto, para volver a su lugar de residencia. Nótese, por tanto, que en el
    momento presente no se ha acreditado que el Sr. AHN haya quebrantado ninguna ley o
    cometido ningún delito en España, estando sujeto simplemente a una investigación judicial. Es
    evidente, por tanto, que el Sr. AHN no es un fugitivo, sino simplemente un ciudadano
    Americano sometido a investigación en otro país. En este caso España. Siendo así las más
    elementales reglas de justicia determinarían en España que el Sr. AHN debería tener el derecho
    de poder defenderse en el procedimiento de extradición desde la libertad provisional en tanto
    se sustancia el procedimiento de extradición acordando, en su caso, las medidas de garantía que
    sean adecuadas como la comparecencia, la retirada del pasaporte o, en su caso, la fijación de
    una fianza.

    Esta es nuestra opinión que emitimos en Barcelona (España) con fecha de 4 de Junio de 2019.




    Dr. Manuel Richard González                                Dr. José María Rifà Soler




                                                  17


                                                 134
